FXLED XN
                                                                       court of Appeals
                                 No. 05-18-00868-CV                     MAR    4 2019
                                                                     Lisa Matz
- - - - - - - - - - - - - - - - - - - - - - - - C - l e - - r k - - - - ,5th District

                         IN 1'HE COURT OF APPEALS
                     FOR TH ~ FIFTH DISTRICT OF TEXAS



                                  Brigetta D'Olivio
                                               Defendant-Appellant
                                          v.

                             Greg Fox and Laura Fox,
                                                Plaintiffs-Appellees



                    On Appeal from the 191st Judicial District Court
                                 Dallas County, Texas
                              Tr. Ct. No. DC-16-05606



       APPELLANT'S 3r41 AMENDED MOTION TO EXTEND TIME
             TO FILE t\PPELLANT'S AMENDED BRIEF


TO THE FIFTH COURT OF APPEALS:

   The undersigned, Briget a D'Olivio, Appellant, files this Third Amended

Motion To Extend Time Tc File Appellant's Amended Brief and would show the

Court as follows:




                                           1
  1. Appellant has not been erved "Appellees' Objection To Motion For

Extension of Time", dated F b. 27, 2019, nor has she been served "Appellees'

Amended Objection To Moti n For Extension of Time", dated March 1, 2019.

   2. In both of his Certifica es of Service for each of said the above-referenced

objections, Appellees'attom y, David M. Kleiman, (Kleiman) states, in part,"/

hereby certify that a true an correct copy of this document has been served upon

Appellant Brigetta D 'Olivio via the Court's eFiling service at



3. Said statement in each of aid certificates of service by Kleiman is false.

4. Appellant has never regis ered, nor has she ever given anyone, nor any entity,

the permission to register he as an e-filer on any EFSP, including

Texasonline.gov. Appellan does not have an e-File account with any EFSP.

5. Appellant has never waiv d her right to be served. Simply filing said above-

referenced "Appellees Obje tion to Motion For Extension of Time", dated Feb. 27,

2019 and "Appellees' Ame ded Objection to Motion For Extension of Time",

dated March 1, 2019 does n t constitute service.

6. Where Appellant has nev r registered as an e-filer and where there is no account

of Appellant with any EFS , there can be no such service to Appellant via "e-

File". Nor has Appellant ha been served Appellees' above referenced filings via

email, certified, first class o regular mail.


                                            2
                                  INTRODUCTION

7. That pursuant to Rule 34. of the Texas Rules of Appellate Procedure, there is

no written stipulation filed w th the trial court ( 191 st District Court) wherein only

certain records would be file with the Court of Appeals in the event of an appeal

for the underlying cause nu ber, (DC-16-05606).

8. That, on the contrary, in ppellant's Request For Clerk's Record, dated and

filed July 30, 2018, it specifi ally states, in part, " ... All additional items required

to be included in the Clerk's record according to Rule 34.5 of the Texas Rules of

Appellate Procedure".

9. There are thirty-eight (38 records that have been previously requested to be sent

up to the Court of Appeals,     hich have not yet been sent up.

10. There are at least six (6) records that had been previously filed with the Court

Clerk for the 191 st District ourt, which are now missing and/or removed from the

Court Portal without a Cou Order.

11. There are errors and alt rations in the Reporter's Record and the Clerk's

Record for which Appellan has requested corrections and of which Appellant has

requested relative informati n. Appellant has made numerous and various requests

for corrections, clarificatio s and inquiries, without any substantive response.

12. There are missing invoi es, improper invoices and invoices not sent to

Appellant as it relates to th above-referenced thirty-eight (38) records, which


                                            3
correspond to five (5) supple ental clerk's records requests, dating as far back as

December 31, 2018.

13. One (I) of said five (5) s pplemental clerk's records requests was filed under

an unrelated cause number.     is is despite the fact that said supplemental clerk's

records request specifically i entified the correct cause number (DC-16-05606).

Another supplement request     as not filed on the portal despite having been filed,

and despite having a file sta p. That said supplemental request was filed only

after Appellant asked why it wasn't filed.

14. Although Appellant has communicated directly with District Court Clerk,

Felicia Pitre, regarding the hove-referenced issues so that Appellant can pay, and

so that the supplemental cle k's records can be sent up to the Court of Appeals,

Ms. Pitre has been unrespo sive to Appellant's requests for clarifications,

corrections and invoices th t relate to each outstanding supplemental clerk records

requests.

15. Since Ms. Pitre failed t cooperate with Appellant's requests for clarification,

corrections and correct inv ices, Appellant filed correspondence with the Court

Clerk of the 191 st District ourt on February 25, 2019. Since filing said

correspondence, reference to Appellant's supplemental requests for clerk's

records on the court portal have changed.

16. Appellant's Amended Brief is due on March 7, 2019.


                                            4
17. For all of the above-refer need facts, which are addressed in detail below,

Appellant is requesting an ex ension to file her Amended Brief so that the complete

and correct requested records relevant to the underlying appeal have been sent up

to the Court of Appeals, and o that Appellant will have the opportunity to review

and cite said records prior to 1ling her Amended Brief.

18. That Appellant files this   ithin motion not for purposes of delay, but in the

interest of justice.

19. This is Appellant Pro Se' s 2nd request for extension to file her Amended Brief.

Appellant is requesting an e tension to file her Amended Brief on March 28,

2019, provided said pleadin s/records have been sent to the Court of Appeals.

Appellant's extension conte plates avoidance of substantial and irreparable

prejudice and damage to Ap ellant.


             APPELLANT'

                                   JULY 30, 2018

20. On July 30, 2018, Appe lant's then attorney Timothy Hootman, (Hootman),

filed a "Request For Clerk' Record" with District Clerk, wherein fifteen (15)

records were requested, (Ex ibit 1, Request For Clerk's Record, dated July 30,

2018).




                                          5
21. According to the docket heet for cause no: DC-16-05606, dated Feb. 22, 2019,

there is a notation that on Au ust 1, 2018, the records for said July 30, 2018 clerk's

records request were being p epared, (Exhibit 2, Docket Sheet, dated Feb. 22,

2019, p. 11).

22. On August 25, 20181, In ex for Volume 1 of 1, dated August 1, 2018 was filed

with the Court of Appeals. I said Index, F elcia Pitre lists the records requested by

Hootman on July 30, 2018.             said listing, there is a pleading entitled, "Plaintiffs'

Proposed Findings ofFact nd Conclusions ofLaw", which was not part of

Appellant's Request For Cl rk's Record, dated July 30, 2018, (See Exhibit 1,

Request For Clerk's Record dated July 30, 2018).

23. On August 8, 2018, a" Zerk's Record Payment Notice" (invoice) of$907.00

was filed for said July 30, 2 18 request. Next to the notation on the Docket Sheet

for said date, it states, "Cler 's Record Payment Notice". It further stated,

"Emailed Atty $907.00", (E hibit 2, Docket Sheet, dated Feb. 22, 2019, p. 11).

24. Approximately five (5)          eeks later, on September 11, 2018, The Court of

Appeals (COA) sent a lette to Hootman asking Hootman to verify payment of said

Invoice for said July 30, 20 8 Clerk's Record Request. In his response to the COA,

Hootman stated that he had sent a check in the amount of$907.00 for said invoice

to the Dallas County Distri t Clerk's office on September 10, 2018.

1On the same date, August 25, 20 8, Appellees' Supplemental Request For Clerk's Record, dated
August 24, 2018, was also filed at he Court of Appeals. There is no indication on the record that
Appellees filed any request for Cle k's Record prior to August 24, 2018.

                                                   6
25. On September 14, 2018,           ootman emailed Appellant, wherein he stated, "The

district clerk accidentally se t the $907. 00 bill for the clerk's record to the wrong

attorney ... ", (Exhibit 3, Lett r, dated September 11, 2018 and Email, dated

September 14, 2018).

26. Prior to said email, date September 14, 2018, Appellant had not been made

aware that the bill for said cl rk' s record request, dated July 30, 2018, was not

received by Hootman or tha it was "accidentally" sent to the wrong attorney.

27. After receiving said ema 1 from Hootman, Appellant deposited an additional

$3,145.00 into Hootman's b              account, which she confirmed via text message to

Hootman.

28. In said text message, sh informed Hootman that $907.00 of said $3,145.00

was to be used to pay said i voice, (Exhibit 4, Invoice, dated August 8, 201, Text

Message of deposit and cop Deposit Slip for $3,145.00).

29. At the time that Appella t paid said invoice of$907.00 for said July 30, 2018

"Request For Clerk's Reco ", she had not yet become aware that said unsigned

pleading, entitled, "Plainti s 'Proposed Findings ofFact and Conclusions of

Law", was included in the ost of said invoice2 •




2Appellant had become aware tha said pleading, "Plaintiff's Proposed Findings of Facts and Conclusions
of Law" only after the Clerk for the ourt of Appeals provided her with a CD of the pleadings sent up to
the Court of Appeals.

                                                  7
30. Said pleading, however          as not part of Appellant's "Request For Clerk's

Record", dated July 30, 2018, (Exhibit 1, Request For Clerk's Record, dated July

30, 2018).



                                    DECEMBER 31, 2018

31. On December 30, 2018,            ppellant sent an email to Hootman, wherein she

stated, in part, "Attached is       list of documents/records that absolutely must be sent

up to the Appellate Court... /so I still have not received a copy of the remaining

files that went up to the App /late Court that you stated you had received...",

(Exhibit 5, Email, dated De ember 30, 2018@6:JOpm with ListofDocuments3).

32. The list attached to said mail included thirty-four pleadings, records etc,

which were in addition to n          erous other pleadings/ records that Appellant had

previously requested Hoot an to have sent to the Court of Appeals.

33. At 12:00am on Decemb r 31, 20184, Hootman filed "Appellant's Request For

Supplemental Clerk's Reco cf', wherein he listed twenty-seven (27) pleadings,

records, etc requested, (Exh'bit 6, "Appellant's Request for Supplemental Clerk's

Records ").



3 Said list of pleadings/records wa reduced to writing and attached to said email to Hootman since he
had failed to request said pleading /records upon Appellant's previous multiple requests (verbal and in
emails) to do so.
4 After having filed Appellant's Su  lemental Request For Clerk's Record on Dec. 31, 2018 at 12:00am,
Hootman filed his Motion To With raw as Attorney on Appellant's other appeal, 05-18-01126-CV (Hermus
case) on Jan. 2, 2019.

                                                  8
34. On the Feb, 22, 2019 Co rt Portal, for the date for Dec. 31, 2018, under the

comment section, it refers to   ppellant's Request For Supplemental Clerk's

Record as "Supplemental Cl rk 's Record Request", (Exhibit 7, Court Portal, dated

February 20, 2019).

35. On the same court portal (Feb. 20, 2019) for the date, Jan. 4, 2019, under the

comment section it states," reparing Supplemental Record 05018-00868",

(Exhibit 7, Court Portal, da d February 20, 2019).

36. After Appellant had file said correspondence to Felicia Pitre with the Court

Clerk in the 191 st District C urt on February 25, 2019, after having not received

responses to her inquiries a d requests for invoice clarification and corrections, the

references to said Dec. 31, 018 "Appellant's Request For Supplemental Clerk's

Record" (within exhibit 6), hanged on the court portal.

37. On the February 28, 20 9 and the March 1, 2019 court portal under the

comment section for the da e, Dec. 31, 2018, it refers to Appellant's Request For

Supplemental Clerk's Rec rd as "#2 Supplemental Clerk's Record Request",

(Exhibit 8, Court Portal, d ted February 28, 2019, p. 28 and Exhibit 9, Court

Portal, dated March 1, 20 9).




                                          9
38. Said Dec. 31, 2018 was           ppellant's first Request For Supplemental Clerk's

Record, while Hootman was still her attomey 5• Note that on the Docket Sheet,

dated February 22, 2019, thee is no number attached to Appellant's Request For

Supplemental Clerk's Recor , (See Exhibit 2, Docket Sheet, dated February 22,

2019, p. 13).

39. On the same court portal (Feb. 28, 2019) for the date, Jan. 4, 2019, under the

comment section it does not eference a numbered supplemental request for

Appellant's Dec. 31, 2018 r quest for supplemental clerk's record. Instead, it

states, "Preparing Supplem           tal Record 05018-00868", which is the same as

Docket Sheet, dated Februa           22, 2019, and the court portal, dated March 1, 2019,

(Exhibit 9, Court Portal, dat d March, 1, 2019, p. 28; See also Exhibit 8, Court

Portal, dated February 28, 019, p. 28 and Exhibit 2, Docket Sheet, dated Feb. 22,

2019, p. 13).

40. For the date Janua        17 2019, on said court portal (Feb. 28, 2019), under the

heading, "Clerk's Record P yment Invoice", it states, "#2 Supplemental Clerk's

Record', (Exhibit 8, Court ortal, dated February 28, 2019, p. 28).

41. On the court portal, dat d February 20, 2019, for the same date, January 17,

2019, under the heading "C erk's Record Payment Invoice", it does not refer to any

record requests, (Exhibit 7,        ourt Portal, dated February 20, 2019).

5 Attorney Timothy Hootman contin ed to be Appellant's attorney until he was discharged by the Court of

Appeals on January 15, 2019. He ad filed a Motion To Withdraw from this underlying appeal on January
7, 2019.

                                                  10
42. On the Docket Sheet, 45. On Jan. 15, 2019, the Court of Appeals filed an Order officially discharging

Hootman. From said dateb Appellant has been pro se.

 APPELLANT'S REO!JEST FOR SUPPLEMENTAL CLERK'S RECORD

                                 JANUARY 16, 2019

46. Since there was nothilllg on the record to indicate that Hootman had filed the

corrected supplemental records request, Appellant Pro Se filed "Appellant's

Request For Supplemental Clerk's Record on January 16, 2019". Said request

would be the 2°ct supplemental records request. Said request included the two (2)

documents that Appellant lhad requested Hootman to correct in said email, dated

Jan. 10, 2019, but which ~e failed to do, (Exhibit 11, "Appellant's Request For

Supplemental Clerk's Recf)rd",filed Jan. 16, 2019).

47. On the Docket Sheet, dated February 22, 2019, for the date Jan. 16, 2019,

under the heading "Supplemental Clerk Records Request", it states, "Party:

Defendant D 'Olivio, Brigetta", (Exhibit 2, dated February 22, 2019, p. 13).

48. On the Court Portal, dated February 20, 2019, for the dated January 16, 2019,

under the heading, "Supplemental Clerk Records Request", it states,

"Supplemental Clerk's Rec'Ord Request", without any reference to which number

request it is, (Exhibit 7, Co'4,lrt Portal, dated February 20, 2019).

49. On the court portals, dated February 28, 2019 and March I, 2019, for the date,

January 16, 2019, under the heading, "Supplemental Clerk Records Request", it
                             '




                                           12
states, "#3 Supplemental Cl rk's Record Request", (Exhibit 8 and 9, Court Portal,

dated February 28, 2019, a     March 1, 2019).

50. Nowhere in the Dockets eet, dated Feb. 22, 2019, nor in the court portals

dated, Feb. 20, 2019; Feb. 2 , 2019 and March 1, 2019, does it state that

Appellant's Jan. 16, 2019 su plemental records request is being prepared.

51. On the Docket Sheet, da ed February 22, 2019 and on the court portals, dated

February 20, 2019, Febru      28, 2019 and March 1, 2019, for the date, January 16,

2019, which was the same d te that Appellant filed said January 16, 2019 Request

For Supplemental Clerk's R cord, they all state, "Note from the Clerks: Bill Pro Se

for this Supplement. Verifie atty T. Hootman withdrew from appeal case. Order

signed in the 5th Court ofA   eals, 1I 15/19 ", (Refer to Exhibit 2, Docket Sheet,

dated February, 22, 2019, p 13).

52. On the same Docket Sh et for the following day, Jan. 17, 2019, it states,

"Clerk' 's Record Payment otice" Party: Defendant D 'Olivio", (Exhibit 2, Docket

Sheet, dated February 22, 2 19).

53. On the court portal, date February 20, 2019, for the same date, January 17,

2019, under the heading, "Clerk's Record Payment Invoice", there is no reference

to any supplemental clerk's record request, (Exhibit 7, Court Portal, dated

February 20, 2019).




                                         13
Ii




     54. On the court portals,   APPELLANT'S RE            ST FOR SUPPLEMENTAL CLERK'S RECORD

                              FEBRUARY 12, 2019

56. On Feb. 12, 2019, Appellant filed "Appellant's Request For Supplemental

Clerk's Record". Like the January 16, 2019, supplemental clerk's record request,

Appellant's February 12, 2019, request for supplemental clerk's record also

contained only two (2) documents, (Exhibit 12, "Appellant's Request For

Supplemental Clerk's Record").

57. On the Docket Sheet, d!ated February 22, 2019, for the date February 12, 2019,

it states, "Supplemental Clerk's Record Request, Party: Defendant D'Olivio,

Brigetta", (Exhibit 2, Docket Sheet, dated February 22, 2019, p. 13).

58. On the court portal, dated February 20, 2019, for the date, February 12, 2019,

under the heading, "Supplemental Clerk's Record Request", it states,

"Supplemental Clerk Record's Request', (Exhibit 7, Court Portal, dated February

20, 2019).

59. On the court portal, d~ted February 28, 2019 and March 1, 2019, for the date,

February 12, 2019, under the heading, "Supplemental Clerk's Record Request", it

states, "#4 Supplemental Clerk's Record Request", (Exhibits 8 and 9, Court

Portals, dated February 18, 2019 and March 1, 2019, p. 29 and p. 28

respectively).




                                        15
60. On the court portals, da d February 20, 2019, February 28, 2019 and March 1,

2019, for the date Febru      8 2019, they all state, "Preparing Supplemental

Clerk's Record #2 05-18-0 868", (Exhibits 7, 8, 9, Court Portals, dated Feb. 20,

2019; Feb, 28, 2019 and M rch 1, 2019).

61. Where Appellant's Dece her 31 2018 Request For Supplemental Clerk's

Record is noted on all the c urt portal dates herein as being prepared on January 4,

2019, and where said Dec. 31, 2018 supplemental request for clerk's record is not

marked as "#2" on the court portal, dated February 20, 2019, and nor on the

Docket Sheet, dated, Februa     22, 2019, but is marked as "#2" on the court portals

for Feb. 28, 2019 and Marc 1, 2019, then where, under the heading,

"Supplemental Clerk's Rec rd Request", for the date, February 18, 2019, it states,

''preparing supplemental cl rk's record #2'', is not only conflicting, but it is forty-

eight ( 48) days after said D c. 31, 2018 supplemental clerk's record request was

filed, (See Exhibit 7, Court ortal, dated February 20, 2019 and Court Portal,

dated February 28, 2019, p. 29).

62. On the Court Portal, dat d February 20, 2019, for the date February 18, 2019,

under the heading, "Clerk's record Payment Invoice", there is no reference to any

supplemental requests for c rk's record, (Exhibit 7, Court Portal, dated February

20, 2019).




                                           16
63. On the court portals, :6 r the dates February 28, 2019 and March 1, 2019, under
                          i
                          I
the heading "Clerk's recotd Payment Invoice", they both state, "#3 supplemental

clerk's record', (Exhibits '8 and 9, Court Portals, dated February 28, 2019 and

March 1, 2019, p. 29)

64. On the court portal, dated February 20, 2019 for the date February 19, 2019, it

states, "Supplemental Clerk's Record Request', yet Appellant did not file a

supplemental clerk's recotds request on February 19, 2019, (Exhibit 7, Court

Portal, dated February 2CJ, 2019).

65. On the court portals fthat the December 31, 2018 equest For Supplemental Clerk's Record had not yet

been sent up to the Court of ppeals.

 APPELLANT'S FEBRU RY 12, 2019 REQUEST FOR SUPPLEMENTAL
  CLERK'S RECORD F LED UNDER INCORRECT CAUSE NUMBER


68. On the same date, Feb. 1 , 2019, that Appellant filed her Request For

Supplemental Clerk's Recor , she also filed correspondence with the Court since

she had not yet received an i voice from the Court Clerk for her Jan. 16, 2019

supplemental records reques , and since it was notated on the docket that the

clerks were to "Bill Pro Se", (Exhibit 14, Correspondence, dated Feb. 12, 2019).

69. After having checked th court portal for cause number DC-16-05606 on the

evening of Feb. 12, 2019, it ecame apparent to Appellant that the two (2)

documents she had filed wit the Court Clerk for the 191 st District Court earlier in

the day on Feb. 12, 2019 (A pellant's Request For Supplemental Clerk's Record

and Correspondence to the ourt) were not filed under said cause number (DC-16-

05606), despite the fact that said documents specifically referenced said cause

number (DC-16-05606).

70. Instead they were impro erly filed under cause number, (DC-18-18015), which

is also with the 191 st Distric Court. Said cause number (DC-18-18015) is a new

lawsuit filed by Appellees o Nov. 30, 2018 against Appellant and her daughters.

Said new lawsuit is also fri olous. Appellant's Feb. 12, 2019 "Request For


                                         18
I'




     Supplemental Clerk's Recor " and said Correspondence to the Court, dated

     February 12, 2019 are not re ated to DC-18-18015.

     69. As a result of the impro r filing of the Appellant's Supplemental Clerk's

     Record and Correspondence to the Court, on the following day, Feb. 13, 2019,

     Appellant filed a letter with he 191 st District Court for cause number (DC-16-

     05606) regarding said impro er filing, (Exhibit 15, Correspondence to the Court,

     dated Feb. 13, 2019@3:33 m and Court Porta/for cause number DC-18-18015,

     dated Feb. 25, 2019).

     70. On the same date, Appel ant sent a letter to the Court of Appeals, wherein she

     addressed, among other issu s, the improper filing of said above-referenced

     documents, (Exhibit 15, Co espondence to the Court ofAppeals, dated Feb. 13,

     2019).

                         INVOI E DATED FEBRUARY 13 2019

     71. On the same date, Feb. 3, 2019, at 3:30am, Appellant sent an email to District

     Court Clerk, Felicia Pitre,   herein she stated,"/ have an invoice dated February

     13, 2019 for the amount of 1,018.00. What is this amount for? What Appellant

     Request and/or Supplement I Request For Clerk's Record is this for? Please

     provide the file stamp date nd time this request was made and by whom. I will be

     in to pay this receipt on Fe ruary 13, 2019".




                                               19
I,




     72. Since Appellant had not eard from Ms. Pitre, she sent another email to her on

     the same date, Feb. 13, 2019 at 1:25pm, wherein she stated, in part,"/ am waiting

     for a response regarding the allowing: 1. Invoice, dated February 13, 2019... The

     Invoice question I posed to     u, must be answered I am waiting to make a

     payment should a payment        due".

     73. On the same date, at 5:1 pm, Ms. Pitre responded via email to Appellant's

     email, wherein she stated, " isted is a summary ofactions regarding monies owed

     for the Clerk's Record". In aid email, Ms. Pitre included a list of"summary of

     actions" which included the Jan. 17, 2019. For said date, Jan. 17, 2019, it states,

     "Invoiced attorney $1018.0 ".

     74. That in said summary o actions, there is no notation for any invoice dated Feb.

     13, 2019. Moreover, for the date of January 16, 2019 on the docket sheet, dated

     February 22, 2019 and the ourt portals herein, dated February 20, 2019, February

     28, 2019 and March 1,201 , the clerk's notes specifically reference that Hootman

     had been discharged on Jan 15, 2019 and it further stated therefore, to "Bill Pro

     Se", (Exhibit 16, Invoice, d ted Feb. 13, 2019 and Emails, dated Feb. 13, 2019).

     75. That nowhere on an o the court ortals nor on the docket sheet is there any

     reference for any invoice     ith a date of February 13, 2019, (Exhibit 2, Docket

     Sheet, dated February 22, 019; and Exhibit 7, 8, 9, Court Portals, dated February

     20, 2019, February 28, 20 9 and March 1, 2019).


                                                20
76. On Feb. 14, 2019 Appell nt sent another email to Ms. Pitre, wherein she stated,

"Is the invoice, dated Feb. 1 , 2019 the same as the listing stating, "1/17/2019

Invoice attorney $1018. 00 ". If so, why was an attorney who was discharged sent

any information regarding y case since, according to the information on the

portal listed as 1/16/2019 st tes, in part, "Bill Pro Se"? What else, ifanything, has

been sent to discharged atto ney Hootman since COA Order, dated 1/15/2019 ...",

(Exhibit 17, Email, dated R b. 14, 2019).

77. District Court Clerk, Fel cia Pitre, has since failed to respond to Appellant's

requests regarding said Inv ice, dated Feb. 13, 2019.

78. On Feb. 21, 2019, Appe lant sent two (2) emails to District Court Clerk, Felicia

Pitre. In the first email, Ap   llant states, in part, wherein she stated in part,

"Initially on February 13, 2019, I emailed you regarding. .. also an Invoice, dated

February 13, 2019. Your re ponse did not answer my questions regarding the

February 13, 2019 Invoice. Instead you sent me a "summary of actions " regarding

monies owed for the Clerk' record. I responded to your email response with

additional questions regar ing the February 13, 2019 Invoice which is not listed in

your summary of actions. I have not received an email or certified letter, or

otherwise from you respon ing to my questions regarding my response email with

additional questions posed or the purpose of clarification ... "




                                            21
79. In the 2nct email to Ms. Pi re on the same date, Appellant states, in part, "Please

confirm exactly what Invoice have been paid for by discharged attorney Hootman

in reference to Cause No. D -16-05606. I have paid Mr. Hootman over

$20,000.00 which also inclu ed the cost ofpreparation of Clerk's records. Please

forward any and all receipts ofpayment and to which request each payment was

associated with. Please also include which documents (records) were actually

included in the cost associat d with each Invoice, and which documents (records)

were, in fact, prepared and ent to the Court of Appeals", (Exhibit 18, Email, dated

Feb. 21, 2019).

80. Ms.Pitre has failed to re pond to these emails, as well.

81. On Feb. 23, 2019, Appe lant sent another email to Ms. Pitre, wherein she

stated, in part, "Your imme iate response to the questions regarding an alleged

"outstanding balance" alle edly owed by Appellant D 'Olivio, as indicated via

email and correspondence zled with the Court of Appeals and 19 pt District Court,

and brought to your attenti n on multiple occasions and was also brought to the

attention ofDistrict Clerk,   ngela Conejo on Feb. 19,2019 is required...", (Exhibit

19, Email, dated Feb. 23, 2 19).

82. Ms. Pitre has failed to r spond to this email, as well.

83. The only invoices App Hant has received up to the date of said Feh. 23, 2019

email was the Feb. 13, 201 Invoice, for which Ms. Pitre has failed to clarify and


                                          22
which is not listed docket sh et, nor on the "summary of action" list she had sent to

Appellant on Feb. 13, 2019. he other Invoice, dated Feb. 18, 2019, Appellant has

paid.

84. On Feb. 25, 2019, @12: 5pm, Appellant filed a correspondence to Ms. Pitre.

Said correspondence was in eference to obtaining clarification to said Feb. 13,

2019 Invoice, Appellant's o tstanding requests for copies of invoices Appellant

has never received for an all ged "outstanding balance" of $1,423.00. In said

correspondence, Appellant s tes, in part, " ... Should Appellant D 'Olivio have any

"outstanding balance", she is prepared to pay what is owed, if any ...", (Exhibit 20,

Correspondence to Ms. Pitr ,filed Feb. 25, 2019).

85. Prior to having filed sai correspondence and on the same date, Feb. 25, 2019,

Appellant met with Angela onejo, wherein she inquired as to why she hadn't

received any email from M . Conjeo nor Deputy District Clerk "Shiela" after she

had met with them on Feb. 9, 2019 regarding the same issues that Appellant had

been discussing with Ms. P tre.

86. During the meeting on eb. 19, 2019, Ms. Conejo confirmed that the Clerks

had made a mistake in not ending Appellant any invoice and that Shiela would

email Appellant on the sa    day (Feb. 19, 2019) clarifying these issues.

87. Ms. Conejo initially cl ·med that an email was sent to Appellant. When

Appellant informed Ms. C nejo that, in fact, no email was sent to her, and that it


                                         23
has been almost two (2) wee s since Appellant first contacted Ms. Pitre regarding

clarifications and correction , Ms. Conejo called another clerk by the name of

"Denise".

88. Ms. Denise stated to Ap ellant that she and Shiela Bradley were working on

Appellant's request for clari 1cation and correction, but that Ms. Bradley was out

for the day.

89. When Appellant inform d Ms. Conejo that she had correspondence addressed

to District Court Clerk, Feli ia Pitre, and that said correspondence was related to

the same issues, and request for invoices, Appellant was informed that any

correspondence directed to    s. Pitre would have to be filed with the 191 st Court

Clerk office.

                    INVOI E DATED FEBRUARY 25 2019

90. Despite claiming that M . Bradley and Denise were "working" on the

clarifications and correctio s to be emailed to Appellant, at 12:49pm, Document

Lead Clerk, Gay Lane, sent a "test" email to Appellant. There would be no reason

to send a "test" email to Ap ellant since Ms. Pitra, Ms. Conejo and the District

Court have Appellant's em il address ..

91. The fact that Ms. Lane ent a "test" email to Appellant's email address further

proves, however, that not o e sin le invoice from said December 31, 2018, January

16, 2019 and February 12, 019 Supplemental Requests For Clerk's Records were


                                          24
sent to Appellant. This is fu her despite the fact that on January 16, 2019, all of

the court portals herein, (Feb 20, 2019; Feb. 28, 2019 and March 1, 2019) stated to

"Bill Pro Se", commencing J nuary 16, 2019, (Exhibit 21, Email, dated February

25, 2019).

92. Immediately following h r "test" email to Appellant, at 12:52pm on the same

date, February 25, 2019, Ms Lane emailed Appellant sent another email to

Appellant. Attached to said mail was an Invoice, dated Feb. 25, 2019 in the

amount of$1018.00, (Exhib t 22, Email with attached Invoice, both Feb. 25,

2019).

93. On the Court Portals, d ted February 28, 2019 and March 1, 2019, for the date,

February 25, 2019, under th heading, "Clerk's Record Payment Invoice", it states,

"Duplicate Invoice For SuP, #2 CR Sent To Pro Se", (Exhibits 8 and 9, Court

Portals, dated February 28, 2019 and March 1, 2019, p. 30).

94. That said February 25, 019 Invoice, which Ms. Lane emailed to Appellant on

February 25, 2019 is a copy of the February 13, 2019 Invoice that was never listed,

nor referenced anywhere o the Court Portals. The only difference is, said

February 25, 2019 Invoice ad the "#2" on it, yet any reference to #2 did not occur

until February 28, 2019 - t ee days later.

95. Moreover, Appellant p id what was the 2nd Invoice on February 19, 2019. Said

Invoice, which was $32.00     as for Appellant's February 12, 2019 Request For


                                         25
Supplemental Clerk's Recor , (See Exhibit 12, Request For Supplemental Clerk's

Record, dated February 12, 019).

96. If the District Court Cler s are now claiming that the February 25, 2019

Invoice was for the Decemb r 31, 2018 Request For Supplemental Clerk's Record,

since said Dec. 31, 2018 sup lemental request was marked as "#2" after Appellant

filed her correspondence to    s. Pitre on February 25, 2018, then said Invoice was

                  .,__...._.__ _,_5..... days after said supplemental request was filed on

December 31, 2018, (Exhibi 7, Court Portal, dated February 20, 2019 and Exhibit

8, Court Portal, dated Fehr ary 28, 2019).

97. Absent from Ms. Lane's email, dated February 25, 2019, however, is any

clarification on the Feb. 13, 019 Invoice and the alleged "outstanding balance" of

$1,423.00. Further absent :6 om said email are any answers to the other outstanding

questions as to what records were actually sent up to the Court of Appeals; what

did the invoice, which was ent to Hootman on January 17, 2019 pertain to and

whether, or not, he has paid said invoice.

98. Although Appellant file said Feb. 25, 2019 correspondence to District Court

Clerk, Felicia Pitre@ 12:1 pm and said email, dated Feb. 25, 2019, with said

attached invoice, was sent     12:52pm, as of the evening of Feb. 25, 2019, the only

document listed on the cou portal for Feb. 25, 2019 was said invoice. Appellant's

correspondence, dated and 1led February 25, 2019 were not list despite being filed


                                           26
I,




     before said email and invoic , dated February 25, 2019, (Exhibit 23, court portal

     print-out, dated Feb. 25, 201 ).

     100. On February 28, 2019,      ppellant sent a certified letter to Ms.Lane in

     reference to said February 2 , 2019 Invoice and in regards to the multiple attempts

     by Appellant to have the Dis rict Clerks, including Felicia Pitre, clarify and correct

     the records and invoice(s).    e certified number for said letter was:

     70181830000038975712, (        hibit 32, Letter, dated February 28, 2019).

      APPELLANT'S RE UE TS FOR SUPPLEMENTAL CLERK'S RECORD

                                     26 2019 and FEBRUARY 27 2019

     101. On February 26, 2019,     ppellant filed a Supplemental Request For Clerk's

     Record. Said request contai ed seven (7) records, (Exhibit 24, Appellant's

     Supplemental Request For Zerk's Record, dated February 26, 2019).

     102. At 10:57am, on Febru       27, 2019, Appellant filed a Supplemental Request

     For Clerk's Record, (Exhibi 25, Appellant's Supplemental Request For Clerk's

     Record, dated February 27, 2019 @10:57am).

     103. At the time that Appel ant filed said Feb. 27, 2019 supplemental request for

     clerk's record, Appellant n ticed that the Supplemental Request For Clerk's

     Record that she had filed,    e day before, February 26, 2019, was not listed on the

     Court Portal under cause n mber DC-16-05606.




                                                27
104. When Appellant asked       s. Canejo where said February 26, 2019

supplemental request was,     s. Canejo stated that she did not know where it was.

105. Since Appellant's Feb ary 26, 2019 supplemental request for clerk's record

was not listed on the Court ortal, despite the fact that it was filed and a had file

stamp, Appellant took a pict re of the Court Portal at 11 :04am, which was seven

(7) minutes after she filed h r February 27, 2019 supplemental request for clerk's

record. She did so in order t preserve the fact that said Feb. 26, 2019

supplemental request for cle k's record was not listed on the Court Portal. In said

picture, there is the date Feb ary 25, 2019, then nothing for February 26, 2019,

followed by February 27, 2 19, which stated, "02/27/2019, Supplemental Clerk's

Record', (Exhibit 26, Pictu    of Court Portal, dated February 27, 2019).

106. On the same date, Feb ary 27, 2019 @2:47pm, Appellant sent an email to

Ms. Canejo, wherein she re uested that her February 26, 2019 Supplemental

Request For Clerk's Record be found and properly filed, (Exhibit 27, Email, dated

February 27, 2019).

          THIRTY-EIGH 38 RE UESTED CLERK'S RECORDS
               NOT SE T UP TO COURT OF APPEALS


107. There are thirty-eight 38) clerk records that have not been sent up to the

Court of Appeals, despite h ving been requested as far back as December 31,

2018.


                                          28
108. The following thirty-ni e (39) pleadings, records etc, which have been

previously requested haven t yet been sent up to the Court of Appeals:

   1. Defendant's Post Tria Brief, filed Nov. 29, 2017

   2. Defendant's Motion T Exclude Expert Testimony And Report, filed Nov.

      20, 2017.

   3. Defendant's Amende Special Exception To Plaintiffs Petition, filed Nov.

      20,2017

   4. Order Denying Defen ant's Motion To Compel Arbitration, filed on or

      about Dec. 22, 2017.

   5. Order Denying Defen ant's Amended Special Exceptions, filed on or about

      Dec. 22, 2017

   6. Defendant's Combine Motion To Strike Plaintiffs' Answer To

      Counterclaims as Unt mely and To Strike Plaintiffs' Motion To Strike

      Defendant's Amende Answer and Counterclaims, filed Nov. 20, 2017

   7. Defendant's Motion o Compel Arbitration, filed Nov. 20, 2017

   8. Defendant's Motion     o Compel, Sanctions, Continuance, filed Nov. 9, 2017

   9. Reporter's Certificaf on of Deposition ofBrigetta D'Olivio, filed Oct. 24,

      2017

   IO.Plaintiffs' Response o Motion To Compel, filed Nov. 14, 2017

   11.Plaintiffs' Designatio of Expert Witness, filed July 28, 2017


                                        29
12.Plaintiffs Designation of Expert Witness filed, Feb. 10, 2017

13. DWOP Notice, (heari g was scheduled for Aug. 11, 2016)

14. Non-Jury Pre-Trial     er, dated August 10, 2016

15. Deposition Transcript August 11, 2017

16. Defendant's Amende Motion For Continuance, filed August 18, 2017

17. Defendant's Answer o Motion to Withdraw, filed August 11, 2017

18. Defendant's Corres   ndence to the Court, dated Aug. 24, 2017, filed Aug.

   25,2017

19. Defendant's Demand For Jury Trial, filed Nov. 13, 2017

20. Defendant's Amende Motion To Set Aside, filed September 7, 2017

21. Defendant's Motion o Quash, filed September 7, 2017

22. Attorney Clark's Mo ion To Withdraw, filed August 18, 2017

23. Defendant's Motion or Continuance, filed August 16, 2017 @4:48pm

24. Order Granting Clar 's Motion To Withdraw, dated August 21, 2017

25. Order Denying Defe dant's Motion To Quash, dated September 22, 2017

26. Docket Sheet, dated ept. 22, 2017 an filed Sept. 29, 2017

27. Defendant's Amend d Response to Plaintiffs Motion For Sanctions, filed

   Oct. 4, 2017

28. Plaintiffs Motion F r Sanctions, (filed on or about Sept. 29, 2017)

29. Defendant's Corres ondence to the Court, filed Oct. 4, 2017


                                     30
   30. Defendant's Correspo dence to the Court, filed Sept. 26, 2017

   31. Defendant's Correspo dence to the Court, filed Nov. 13, 2017

   32. Atty Kleiman's Corre pondence to the Court, filed Dec. 4, 2017

   33. Atty Kleiman's Corre pondence to the Court, filed Dec. 15, 2017

   34. Atty Clark's Respons to Defendant's Amended Motion To Set Aside and

      Motion To Quash, file (on or about Nov. 16, 2017)

   35. Notice of Past Due, fi ed on or about June 6, 2018

   36. Atty Gjesvold's Moti n To Withdraw, filed April 19, 2018

   37. Order Granting Gjes old's Motion To Withdraw, dated April 25, 2018

   38. Atty Kleiman's Corr spondence to Court, filed May 25, 2018

        AT LEAST SIX 6 RECORDS PREVIOUSLY FILED WITH THE
        COURT CLERK FOR 191 sT DISTRICT COURT ARE MISSING

109. There are pleadings tha had been previously filed with Court Clerks in the

191st District Court for caus number DC-16-05606, and requested from, the

District Clerks that are now   issing from the Court portal; to wit:

   A. Defendant's Answer       Motion To Withdraw, filed August 21, 2017

   B. Defendant's Motion o Exclude Expert Testimony And Report, filed

      November 20, 2017

   C. Notice of Past Due, fi ed on or about June 6, 2018,

   D. DWOP Notice, whic , according to the Court Portal, was mailed to all

      parties. A hearing for said DWOP was originally scheduled for August 11,

                                         31
I!




           2016, but was then ca celled without any records indicating why it was

           canceled.

        E. Order Denying Defen ant's Amended Special Exceptions, filed on or about

           Dec. 22, 2017, (Exhibz 28, Text Msg, dated Dec. 22, 2017 from atty

           Gjesvold confirming t at said Order was signed and filed).

        F. Order Denying Defen ant's Motion To Compel Arbitration, filed on or

           about Dec. 22, 2017, (     hibit 28, Text Msg, dated Dec. 22, 2017 from atty

           Gjesvold confirming t at said Order was signed and filed).

             COURT REPORT R'S RECORD ALTERED AND INCOMPLETE

     109. There are documents fi ed as evidence during the trial on Nov. 21 -22, 2017

     that are missing and docume ts that have been fabricated since the trial that are

     included in Volume 10 ofR porter's Record.

     110. Two certified letters re arding the hearing transcripts, the trial transcript and

     the original log, etc, were m iled to Court Reporter Firm, Wright Reporters LLC,

     (c/o Melba Wright), on Feb ary 13, 2019, (Certified Number:

     70181830000038971851), ( xhibit 29, Letter, dated Feb. 13, 2019, Certified

     Mailing, dated Feb. 13, 201 ).

     111. Since Melba Wright h s failed to respond to said certified letter, dated

     February 13, 2019, a secon certified letter was sent to her on February 28, 2019.




                                               32
The certified number for sai February 28, 2019 letter is: 70181830000038975705,

(Exhibit 30, Letter, dated Fe . 28, 2019).

112. To date, there has not b en any response from Wright Reporters LLC

regarding the requests conta' ed in said letter.

113. Appellant has paid the    right Reporters LLC, c/o Melba Wright, in full,

$3,737.00 for the Reporter's ecord, (Exhibit 31, Receipt for Reporter's Record,

dated August 20, 2019).

114. At the time that Appell nt paid Melba Wright in full for said Reporter's

record, Appellant was not a are that, in said total cost of $3,737.00, that there

were two (2) transcripts, wh'ch Appellant has never ordered/requested. Those

transcripts were for the he ·ng dates of April 25, 2018 and August 17, 2018.

  FURTHER ERRORS I MASTER INDEX OF REPORTER'S RECORD

115. In the Master Index for the Reporter's Record, there are multiple errors:



For the Hearing Date Nov. 16, 2017, it states that said hearing was in reference to:

          Motion For Jury T 'al;




                                          33
         The Hearin on N vember 16 2017 was actuall for:

         Defendant's Motio To Compel, Sanctions and Continuance

         Defendant's Amen ed Motion To Set Aside

         Plaintiffs Motion o Deny Defendant's Demand For Jury trial

         Date and Locatio of November 16 2017 Hearin

         The transcript for   ov. 16, 2017 hearing lists the 192nd District Court and

         lists the date as No . 17 2017 as the hearing date. Said hearing actually

         took place in the 915t District Court on Nov. 16, 2017. A letter was

         sent to Melba Wri    t asking for said transcript to be corrected. It was

         only partially corr ted, (See also Exhibit 34, Letter, dated Feb. 13, 2019,

         Certified Mailing,



For Hearing date of August 3, 2017, it states that hearing was in reference to:



       The Hearin date o Au ust 23 2017 was actuall for

        Defendant's Amen ed Motion For Continuance

        At   Clark's Motio To Withdraw

116. That for all of the fore oing reasons, which are supported by documented

evidence, and of which are f no fault of Appellant, Appellant requests that she be

granted an extension of tim to file her Amended Brief from March 7, 2019 to


                                         34
March 28, 2019 or until sue time that all of the requested supplemental clerk's

records be sent up to the Co rt of Appeals; all of the missing records, which are

also part of the requested re ords, be located and sent up to the Court of Appeals;

and all of the outstanding re uests to the District Clerk and Melba Wright be

fulfilled. That Appellant ma es this request for an extension of time in good faith.

   WHEREFORE, Appell t prays that this Court grant, in its entirety,

Appellant's 3rd Amended      otion To Extend Time To File Appellant's Amended

Brief and for whatever furt er relief this Court deems just.




Respectfully Submitted;


 nge D'Olivio
Appellant Pro Se
3800 Pebblecreek Ct.,# 120
Plano, TX 75023
214-733-7204




                                         35
                                    No. 05-18-00868-CV
                                I
                               THE COURT OF APPEALS
                          FOR HE FIFTH DISTRICT OF TEXAS

                                       Brigetta D'Olivio
                                                        Defendant-Appellant
                                               v.
                                    Greg Fox and Laura Fox
                                                        Plaintiffs-Appellees

                       On Appe I from the 191 8' Judicial District Court
                                   Dallas County, Texas
                                  Tr. Ct. No. DC-16-05606

                               SWORN AFFIDAVIT
BEFORE ME, the undersigned, on this day personally appeared Brigetta D'Olivio. Known to

me to be the person whose signa     e is set forth herein. My name is Brigetta D'Olivio. I am over

18 years of age. I am a resident f Collin County, TX and am fully competent to make this

affidavit. I am the Appellant int e above-referenced case (No. 05-18-00868-CV). The facts

stated in the foregoing "Appel/a t 's 3rd Amended Motion To Extend Time To File Appellant's

Amended Brief', and the facts se forth therein are within my personal knowledge and the same




Brige
3800 Pebblecreek Ct. #120
Plano, TX 75023
214-733-7204

SUBSCRIBED and SWORN t before me, the undersigned, on this 4th day of March 2019, to
certify which witness my hand d seal of office.




~LIC
In and for the State of Texas

                                                36
EXHIBIT 1

   37
                                                                                      DALLAS CO
                                                                                    7/30/2018 12:(
                                                                                        FELICIA F
                                                                                      DJSTRJCTC
                                                                                 Shelia BradlE

                                No. DC-16-05606

GREG FOX                                   §   IN THE DISTRICT COURT
                                           §
V.                                         §   DALLAS COUNTY, TEXAS
                                           §
BRIGETIA D'O           0                   §   191ST JUDICIAL DISTRICT

                   REQUEST FOR CLERK'S RECORD

To the Clerk:

      Appellant,   rigetta D'Olivio, files this request for clerk's record in

this appeal and r quests the clerk to prepare a Clerk's Record, including

the following item :

                   etition filed 05/10/2016
                       swer - general denial filed 07/25/2016
      • Amende petition filed 07/28/2017
      • Amende answer - amended general denial filed 08/22/2017
      • Counterc aim filed 10/23/2017
      • Defenda s first amended answer and counterclaim
     • Original        swer - general denial filed 10/24/2017
     • Amended answer - amended general denial filed 11/13/2017
     • Original        swer to cross claim - counter petition filed 11/17/2017
     • Amended nswer - amended general denial filed 11/20/2017
     • Special ex eptions filed 11/21/2017
     • Motion fo judgment filed 01/26/2018
     • Finaljudg ent signed 05/02/2018
                       findings of fact/conclusions oflaw filed 05/17/2018
     • Notice of       peal filed 07/28/2018
     • This Requ t for Clerk's Record
     • All additio al items required to be included in the Clerk's Record
       according t Rule 34.5 of the Texas Rules of Appellate Procedure
                                       1
 Dated:   July 29, 2018

                                                Respectfully submitted,   ~

                                                 ls/Timothy A. Hootman
                                                Timothy A. Hootman
                                                SBN 09965450
                                                2402 Pease St
                                                Houston, TX 77003
                                                713.247.9548 (office)
                                                713.366.6229 (cell)
                                                713.583.9523 (fax)
                                                thootman2ooo@yahoo.com
                                                AITORNEY    FOR    APPELLANT
                                                BRIGEITA D'OLMO

                      CERTIFICATE OF SERVICE

      On this day, a copy of the above document was served by electronic

service on the follo ·ng attorneys of record:

                     . Kleiman
            VINC    SERAFINO GEARY WADDELL JENEVEIN, P.C.
            1601 E m Street, Suite 4100
            Dallas, TX 75201-3703
            _qkleim n a vinlaw.co11.1
Dated: July 29,201
                                                ls/Timothy A. Hootman
                                                Timothy A. Hootman




                                        2
EXHIBIT 2

   38
                                                    FELICIA PITRE, DISTRICT CLERK

                                                      DOCKET SHEET
                                                     CASE No. DC-16-05606
 GREG FOXet al                                                      §                    Location: 191st District Court
 vs.                                                                §             Judicial Officer: SLAUGHTER, GENA
 BRIGETTA D'OLIVIO                                                  §                    Filed on: 05/10/2016
                                                                    §

                                                          CASE hFOR:.IATIO'i


Statistical Closures                                                                  Case Type: OTHER CONTRACT
05/02/2018      JUDGMENT NON JURY


                                                         PAR! Y J'.\FOR\IATIO:\


PLAINTIFF           FOX,GREG                                                                      KLEIMAN, DAVID MASON
                                                                                                                  Retained
                                                                                                           214-979-7400(W)

                    FOX,LAURA                                                                     KLEIMAN, DAVID MASON
                                                                                                                   Retained
                                                                                                           2I4-979-7400(W)

DEFENDANT           D'OLIVIO, BRIGEfTA                                                                 PATTERSON, GARY E
                                                                                                                   Retained
                                                                                                            713-223-3095(W)

       l),\TE                                       E\TXTS   & ORDERS OF THE COl'RT                              l"iUEX


  05/10/2016    NEW CASE FILED (OC1~) - CIVIL


  05/10/2016     '!!I ORIGINAL PETITI                                         FELICIA PITRE, DISTRICT CLERK

                                           DOCKET SHEET
                                           CASE No. DC-16-05606


07/25/2016   tj ORIGINAL ANSW        R - GENERAL DENIAL
                Party: DEFENDANT D'OLIVIO, BRIGETTA
                Defendant's Original nswer

07/25/2016
                Vacation Letter

                                                                                   Vol./Book 426.J,
08/10/2016    ill ORDER - PRETRI                                                   Page 339, 1 pages

             CANCELED DISMISS      FOR WANT OF PROSECUTION (9:00 AM) (Judicial
08/11/2016
             Officer: SLAUGHTER, ENA)
                BY COURT ADMINIS 'RATOR
                SIS MAILED

01/10/2017    /fil VACATION LETT
                Party: ATTORNEY         EIMAN, DA VlD MASON
                Vacation Letter


02/10/2017    ~DESIGNATION OF XPERT WITNESS(ES)
               PLAINTIFF'S

05/02/2017                                                                          Vol./Book O,
             1!I JUDGMENT NON           RY (Judicial Officer: SLAUGHTER, GENA)     Page 0, 4 pages

             Judgment Amount                               $281,506.40
             Pre-Judgment Interest                          $31,100.64
             Court Costs                                     $1,126.00
             Attorney Fees                                  $58,407.00
             Total Judgment                              of$372,140.04
                     Awarded To: G
                     Awarded against:

06/20/2017    I~ VACATION LEITE
                UPDATED VACAT/0 LEITER

06/22/2017   ffl MOTION - COMPE
                Party: PLAINTIFF F X, GREG; PLAINTIFF FOX, LAURA

06/23/2017   't9 NOTICE OF HE
07/24/2017
                                        LMICOMPEL

07/28/2017   Motion - Compel (10:00   ) (Judicial Officer: SLAUGHTER, GENA)
               Events: 06/22/2017 M TION - COMPEL

                                                                                   Vol./Book 0,
07/28/2017    [j ORDER - COMPEL                                                    Page 0, 2 pages



07/28/2017   'r!j AMENDED PETITI

07/28/2017   't!) DESIGNATION OF
               ?LT-AMENDED


                                                    PAGE20F JS                   Printed on 02/22/2019 at 10:08 AM
                                        FELICIA PITRE, DISTRICT CLERK

                                          DOCKET SHEET
                                         CASE No. DC-16-05606

08/16/2017   'f!1 MOTION - CONTI   UANCE
                  Party: DEFENDANT D'OLIVIO, BRIGETTA
                  AMENDED


08/16/2017   1!J MOTION - CONT       UANCE
                  Party: ATTORNEY    LARK, ROBERT M; DEFENDANT D'OLIVIO, BRIGETTA
                  (NOT AGREED)


08/16/2017


08/17/2017   1~    MOTION - CONT    ANCE
                  Party: DEFENDANT D'OLIVIO, BRIGETTA

08/17/2017   ISSUE NOTICE

08/17/2017    '~ NOTICE OF HE
                RE: DIM/CONTINUA


08/17/2017    ill CORRESPONDENC       - LEITER TO FILE
                                     ND WITHDRAWAL OF AITORNEY


08/17/2017
                  TO DEFENDANTS M TION FOR CONTINUANCE

08/17/2017   NOTICE
              Q  D'OLIVIO, BRIGE
             Served: 08/21/2017
             ATTY

08/18/2017   1!J NOTICE OF HEARi
08/18/2017    '~ MOTION - WITHD
                Party: DEFENDANT      'OLIVIO, BRIGETTA

08/18/2017   ~CERTIFICATE OF


08/18/2017    ill MOTION - CONTIN
                  Party: DEFENDANT    'OLIVIO, BRIGETTA
                  AMENDED

08/18/2017   ill ISSUE CITATION
                  AMENDED MOTION OR CONTINUANCE


08/18/2017   1!J NON-SIGNED PROP      SED ORDER/JUDGMENT
                  ORDER WITHDRAW

08/21/2017   CITATION
              1
              ~  D'OLIVIO, BRIGE
             Served: 08/21/2017
             ATTY/DB




                                                 PAGE3 OF 15                        Printed on 02/22/2019 at 10:08 AM
                                         FELICIA PITRE, DISTRICT CLERK

                                           DOCKET SHEET
                                          CASE No. DC-16-05606
08/21/2017   '~ ORDER-WITHD           W ATTORNEY
               Party: ATTORNEY        LARK, ROBERT M

08/21/2017   Q CERTIFICATE OF
               DEFENDANT

08/21/2017   ill ISSUE CITATION
               ANSWER TO MOT/0        TO WITHDRAW AS COUNSEL

08/22/2017   CITATION
             CLARK,ROBERT
             Unserved
              '~ MASON, DAVID K EIMAN
             Served: 08/22/2017
             ATTY

08/22/2017    /tiJ AMENDED ANS   R - AMENDED GENERAL DENIAL
               Party: DEFENDANT D'OLIVIO, BRIGETTA
               TO MOTION TO WIT, DRAW AS COUNSEL

08/22/2017   ill ISSUE CITATION
               AMENDED ANSWER O MOTION TO WITHDRAW AS COUNSEL

08/22/2017   CITATION
              t.JKLEIMAN, DA YID       ASON
             Served: 08/22/2017
             CLARK,ROBERT
             Unserved

08/22/2017   'JJ CITATION ISSUED
08/22/2017   t..i.j RETURN OF SERVI
               CIT EXEC 8/21/17 PP.

08/22/2017   WRETURN OF SERVI     E
               NOTICE EXEC 8/2111 PPS

08/23/2017   Motion - Continuance (9: 0 AM) (Judicial Officer: SLAUGHTER, GENA)
               Events: 08/18/2017 M ION - CONTINUANCE
               15 MINS-2/4-733-720 -AMDIM/CONTINUE SET BY BRIGEITA D'Ol/V/0

08/23/2017   WRETURN OF SERVI
               CIT EXEC 8/22117 TO AVID MASON KLEIMAN PPS

08/23/2017   •l) RETURN OF SERVI
               CIT EXEC 8/221/7 TO AVIDM KLEIMAN PPS

08/25/2017   1!J CORRESPONDENC         - LETTER TO FILE



08/25/2017   WCORRESPONDENC            - LETTER TO FILE


08/28/2017   ill CANCELED Non Ju       Trial (9:30 AM) (Judicial Officer: SLAUGHTER, GENA)



                                                   PAGE40Fl5                                 Printed on 02/22/2019 at 10:08 AM
                                        FELICIA PITRE, DISTRICT CLERK

                                          DOCKET SHEET
                                         CASE No. DC-16-05606
               CARRIED TO ANOT ER WEEK

08/28/2017    /fiJ MOTION - SET AS DE
               Party: DEFENDANT D'OLIVIO, BRIGETT A

08/28/2017   ISSUE CITATION

08/28/2017   CITATION
              '~ KLEIMAN, DAVI       MASON
             Served: 08/29/2017
             CLARK, ROBERT
             Unserved

08/28/2017   CITATION
             MASON, DA YID KLEI AN
             Unserved
             N/C


08/28/2017   ,;J CITATION ISSUED
08/28/2017   CITATION
              /.ij CLARK, ROBERT
             Served: 08/29/2017
             N!C

08/28/2017   CITATION
             CLARK,ROBERT
             Unserved
             N/C

08/30/2017                                           FELICIA PITRE, DISTRICT CLERK

                                          DOCKET SHEET
                                         CASE No. DC-16-05606
09/07/2017   ,:_u NOTICE OF HEAR G / FIAT
               AMD Ml SET ASIDE RDER - DEFENDANT

09/07/2017   ,::i.J NON-SIGNED PRO
                                 OSED ORDER/JUDGMENT
               ORDER ON AMD Ml. 'ET ASIDE ORDER

09/07/2017   't!J MOTION - QUASH
               Party: DEFENDANT D'OLMO, BRIGETTA

09/07/2017    WCERTIFICATE OF        ERVICE


09/07/2017    WCERTIFICATE OF        ONFERENCE
               DIM/QUASH

09/07/2017   ill NON-SIGNED PROOSED ORDER/JUDGMENT
               ORDER ON MOTION U/IASH

09/07/2017   Ii) CERTIFICATE OF
               MIQUASH

09/14/2017   '1!j RETURN OF SERVI
                                E
               SUBPOENA: JP MOR AN CHASE BANK NA

09/19/2017   't!J MOTION - SANCTI NS
               Party: PLAINTIFF F X, GREG; PLAINTIFF FOX, LAURA

09/20/2017   tj RESPONSE
               PLAINTIFF'S RESPO SE TO MOTION TO QUASH

09/22/2017   Motion - Quash (3:45 PM (Judicial Officer: SLAUGHTER, GENA)
               BRIGETTA D'OLIV/0 14 733-7204 15 MIN MIQUASH

                                                                                            Vol./Book 0,
09/22/2017   't!J ORDER - DENY                                                              Page 0, 1 pages
               0/DENYING (DF) M/i UASH

09/25/2017   1!J MISCELLANOUS E      ENT
               Party: DEFENDANT      'OLIVIO, BRIGETTA
               LETTER TO COURT       PORTER REQUESTING TRANSCRJPT- COPY GIVEN TO MELBA
               WRJGHT

09/25/2017   'I!] NOTICE OF APPEA
                                - CT. OF APPEALS
               Party: DEFENDANT 'OLMO, BRIGETT A
               DESIGNATION REQU STED AT TlME OF ACCEPTANCE WIIN 3 DAYS

09/26/2017   1!J CORRESPONDENC        - LETTER TO FILE
               LETTER TO JUDGES        UGHTER

09/26/2017   ~ COA - POST CARD
               05-17-01119-CV

09/29/2017   CANCELED Motion - San tions (10:00 AM) (Judicial Officer: SLAUGHTER, GENA)
               REQUESTED BY ATTO EYIPRO SE



                                                 PAGE60F 15                               Printed on 02/22/2019 at 10:08 AM
                                          FELICIA PITRE, DISTRICT CLERK

                                             DOCKET SHEET
                                            CASE No. DC-16-05606
               15 MINS-SET BY          - 214-979-7443 - CC REQ

09/29/2017   '!!J REQUEST CLERK PREPARE RECORD
               Party: DEFENDAN        D'OLIVIO, BRIGETTA



09/29/2017   '!!JRESPONSE
                                      CTIONS

10/04/2017   ~ CORRESPONDEN E - LETTER TO FILE
               RE: INVOICE #1710 4-1

10/04/2017
               Party: DEFENDANT D'OLIVIO, BRIGETTA


10/04/2017   '!!J CORRESPONDEN  E - LETTER TO FILE
               RE: REQUEST TO   -SCHEDULE DEFENDANT'S SCHEDULED HEARING DATE OF
               OCTOBER 4TH. 201 - AMENDED MOTION TO SET ASIDE ORDER

10/04/2017   't!] RESPONSE
                                       FOR SANCTIONS

10/05/2017   NOTE - CLERKS
               PREPARING CLERK RECORD

10/05/2017   'r!J CLERK'S RECORD PAYMENT INVOICE
               Party: DEFENDANT D'OLIVIO, BRIGETTA
               EMAILED PRO SE F R $402

10/12/2017   QJ CANCELED   MOTi N HEARING (10:00 AM) (Judicial Officer: SLAUGHTER, GENA)
               HEARING RESCHED LED
               DIM/SET ASIDE-ERi 'EITA D'OLIVIO 214 733-7204 15 MINS

10/23/2017   '!!J COUNTER CLAIM
               Party: DEFENDANT         'OLIVIO, BRIGETTA

10/23/2017   't!j RESPONSE
               ROBERT M. CLARK'S SPONSE TO BR/CETTA D'OLIVIO'S MOTION TO SET ASIDE
               ORDER AND MOTIO TO QUASH

10/23/2017   '!!J CERTIFICATE OF
               DEFT CONFERENCE 'O 1ST AMD ANS & COUNTERCLAIM

10/23/2017   1!J CERTIFICATE OF SRVICE
               DEFrs 1ST AMD ANS & COUNTERCLAIM

10/24/2017   ORIGINAL ANSWER - G NERAL DENIAL
               Party: DEFENDANT 'OLIVIO, BRIGETT A
               FIRST AMENDED AM WER

10/24/2017   t!j CERTIFICATE OF D       POSITION
               Reporters Certification or the deposition ofBrigetta D 'Olivio

11/09/2017


                                                       PAGE 70F 15                         Printed on 02/22/2019 at 10:08 AM
                                             FELICIA PITRE, DISTRICT CLERK

                                               DOCKET SHEET
                                               CASE No. DC-16-05606

               Party: DEFENDANT D'OLIVIO, BRIGETT A
               SANCTIONS AND C NT/NUANCE


11/09/2017
                                          'PEL, SANCTIONS AND CONTINUANCE


11/09/2017   't!:J CERTIFICATE OF
11/09/2017   m  NON-SIGNED PRO OSED ORDER/JUDGMENT
               ORDER ON MOTIO TO COMPEL, SANCTIONS AND CONTINUANCE

11/09/2017   ~ NOTICE OF HE               G /FIAT
                                          PEL, SANCTIONS AND CONTINUANCE


11/13/2017   1!j JURY DEMAND
               Party: DEFENDANT D'OLIVIO, BRIGETTA

11/13/2017   ffl CORRESPONDEN             E - LETTER TO FILE
               RE: DOCKET CAU


11/13/2017   t!l CERTIFICATE OF
11/13/2017   t!l AFFIDAVIT
               Party: DEFENDANT D'OLIVIO, BRIGETTA

11/13/2017   tj AMENDED ANSW     R - AMENDED GENERAL DENIAL
               Party: DEFENDANT 'OLMO, BRIGETTA
               2ND - I ST AMENDED COUNTERCLAIM


11/14/2017   'f!l RESPONSE
              PLAINTIFF'S RESPO 'SE TO MOTION TO COMPEL


11/14/2017   ~OBJECTION
              PLAINTIFF'S OBJEC ON TO REQUEST FOR JURY TRIAL

11/16/2017   /ijJ MOTION HEARIN       (10:15 AM) (Judicial Officer: SLAUGHTER, GENA)
               Events: 10/23/2017 RE PONSE
                       11/09/2017 M TION - COMPEL
                       11/09/2017 CE TIFICATE OF CONFERENCE
                       11/14/2017 RE PONSE
                       09/07/2017 M TION - SET ASIDE
                       09/07/2017 CE TIFICATE OF CONFERENCE
                       09/07/2017 NO -SIGNED PROPOSED ORDER/JUDGMENT
               RE-SET WIBRIGETTA 'OLJVIO (214-733-7204) 15MIN (FINAL HEARING)


11/17/2017   rJ WITNESS LIST
               Plaintiffs' Witness List


11/17/2017   ~ NOTICE OF APPEA              NCE
               Party: ATTORNEY G            SVOLD, JENNIFER K, ESQ
               Notice ofAppearance




                                                       PAGES OF JS                     Printed on 02/22/2019 at 10:08 AM
                                         FELICIA PITRE, DISTRICT CLERK

                                            DOCKET SHEET
                                           CASE No. DC-16-05606
11/17/2017   'f!1 WITNESS LIST
               Defendant's Witness

11/17/2017   'l!j WITNESS LIST
               Defendant's First Am ded Witness List

11/17/2017   ffl WITNESS LIST
               DEFENDANT'S 2ND

11/17/2017
               Party: PLAINTIFF F X, GREG; PLAINTIFF FOX, LAURA
               Plaintiff.s' Greg and L ura Fox Motion to Strike Counterclaim

11/17/2017   '1!J ORIGINAL ANSW        R TO CROSS CLAIM - COUNTER PETITION
               (Plaintiff.s Greg and L ura Fox) 'Answer to Counterclaim


11/20/2017   '~ CANCELED Non J ry Trial (9:30 AM) (Judicial Officer: SLAUGHTER, GENA)
               BY COURT ADMINIS 'RATOR

11/20/2017   't!J AMENDED ANSW         R - AMENDED GENERAL DENIAL
               Party: PLAINTIFF F X, GREG; PLAINTIFF FOX, LAURA
               Plaintiff.s' Amended An wer to Counterclaim

11/20/2017   'f!1 MOTION - STRIKE
               Party: DEFENDANT D'OLIVIO, BRIGETTA
               Combined Motion to S, ike P'.~ Answer to CC & Strike MTS-D'Olivio


11/21/2017   'f!I MOTION - COMPE
               Party: DEFENDANT 'OLIVIO, BRIGETTA
               Motion to Compel Arbi ration-D'Olivio-0006


11/21/2017   '1!J SPECIAL EXCEPTI
               Defendant's Amended    ecial Exceptions to Plaintiff's Amended Petition

11/21/2017   INACTIVATE CASE (0

11/27/2017   'f!I COA - POST CARD
               05-17-01119-CV

11/29/2017   1!I BRIEF FILED
               Party: PLAINTIFF F X, GREG; PLAINTIFF FOX, LAURA
               PLAINTIFFS' POST T, AL BRIEF EMAILED JUDGE ON BREIF

11/29/2017   ffl BRIEF FILED
               Party: DEFENDANT 'OLIVIO, BRIGETTA
               DEFENDANT'S POST 'RIAL BRIEF EMAILED JUDGE ON BRIEF

11/30/2017   NOTE-CLERKS
               COURTESY COPY RE 'D - PLAJNTJFF'S POST TRIAL BRIEF- PLACED IN ADMIN TRAY


12/04/2017   'f!I CORRESPONDENC            - LEITER TO FILE
               Plaintiff.s' letter to Cour re Release ofLien EMAJL JUDGE




                                                       PAGE90F 15                         Printed on 02/22/2019 at 10:08 AM
                                         FELICIA PITRE, DISTRICT CLERK

                                            DOCKET SHEET
                                           CASE No. DC-16-05606
12/04/2017   NOTE - CLERKS
               COURTESY COPY          C'D 1214/17 CORRESPONDENCE LETTER TO JUDGE SUBMlTTED
               TOADMINTRAY.

12/05/2017   COA - NO PAYMENT ETTER
               Party: DEFENDAN D'OLIVIO, BRIGETTA
               05-17-01119-CV SUB 7T 5THCOA W/CONFIRMATJON #26599

12/07/2017   1!] COA - CORRESPO        ENCE LETTER
               05-17-01 JJ9-CV

12/18/2017   /J CORRESPONDEN          E - LETTER TO FILE
               Letter to Judge Slaug ter WITH PROPOSED JUDGMENT

12/18/2017   1!J NON-SIGNED PRO OSED ORDER/JUDGMENT
               Order on Defendant's ,pecial Exceptions

12/18/2017   NON-SIGNED PROPOS D ORDER/JUDGMENT
               FINAL JUDGMENT

12/18/2017   m  NON-SIGNED PRO OSED ORDER/JUDGMENT
               Proposed Order

01/26/2018
               Party: PLAINTIFF F X, GREG; PLAINTIFF FOX, LAURA
               FOR ENTRY OF- *** 'JNAL JUDGMENT ATTACHED TO MOTION AS AN EXHIBIT**

03/27/2018   NOTE - CLERKS
               PER MS D'OLIV/0 H 'R ADDRESS IS CORRECT

                                                                                               Vol.!Book 0,
04/10/2018   'T!] MANDATE DISMIS                                                               Page 0, 1 pages

04/10/2018   1!] COA - CORRESPO

04/17/2018   1!J NOTICE OF HEAR
               Notice ofHearing RE: laintifjv Greg and Laura Fox's Motion for Judgment

04/19/2018   1!] NON-SIGNED PRO       OSED ORDER/JUDGMENT



04/19/2018   't!J MOTION - WITHD
               Party: DEFENDANT        'OLIVIO, BRIGETTA
               UNOPPOSED

04/23/2018   'rn CORRESPONDENC         - LETTER TO FILE
               RE: RIGHT TO ATTO       'EY CLIENT PRIVILEGE

04/25/2018   MOTION HEARING (11 00 AM) (Judicial Officer: SLAUGHTER, GENA)
               Events: 01/26/2018 M    ION - JUDGMENT


                                                                                               Vol.!Book 0,
04/25/2018   '1!J ORDER - WITHDRA       ATTORNEY                                               Page 0, I pages
               Party: ATTORNEY G ESVOLD, JENNIFER K, ESQ



                                                    PAGE 10 OF 15                            Printed on 02/22/2019 at 10:08 AM
                                           FELICIA PITRE, DISTRICT CLERK

                                             DOCKET SHEET
                                             CASE No. DC-16-05606

05/02/2018   REACTIVATE CASE ( CA)

05/02/2018

05/17/2018   1!J NOTICE OF APPE
               Party: DEFENDAN          D'OLIVIO, BRIGETTA


05/17/2018   ~ REQUEST FOR FI           DING OF FACT/CONCLUSIONS OF LAW

05/17/2018   NOTE - CLERKS
               REQUEST FOR FOF CNCL OF LAW SUBMITTED TO ADM/N'S QUEUE

05/18/2018
               jfc submitted to judge

05/25/2018   1!J CORRESPONDEN           E - LETTER TO FILE
               Letter to Court

05/25/2018   1!j RESPONSE
               Plaintiffs' Repsonse to Defendant's Request for Findings ofFact and Conclusions ofLaw


05/25/2018   ~ FINDINGS OF FAC         /CONCLUSIONS OF LAW
               Plaintiffs' Proposed Fi dings of Fact and Conclusions ofLaw


05/25/2018   'l'!J NON-SIGNED PRO   OSED ORDER/JUDGMENT
               Findings ofFact and onclusions ofLaw

06/28/2018   ffl MOTION - COMPE
               Party: PLAINTIFF F X, GREG; PLAINTIFF FOX, LAURA
               Plaintiffs' Post Judgm t Motion to Compel

07/03/2018   1!j NOTICE OF HEA  G / FIAT
               RE: MOTION TO CO PEL

07/30/2018   1!J REQUEST REPORT          R RECORD
               Request

07/30/2018   1!J NOTICE OF APPEA         - CT. OF APPEALS
               Notice ofAppeal

07/30/2018   °f!1REQUESTCLERK            EPARERECORD
               Request

08/01/2018   NOTE - CLERKS
               PREPARING CLERK           CORD

08/08/2018   1!J COA - POST CARD
               05-18-00868-CV


08/08/2018   1!J CLERK'S RECORD   A YMENT INVOICE
               Party: DEFENDANT 'OLIVIO, BRIGETTA
               EMAILED ATTY $907. 0



                                                     PAGE 11 OF 15                                     Printed on 02/22/2019 at 10:08 AM
                                         FELICIA PITRE, DISTRICT CLERK

                                             DOCKET SHEET
                                             CASE No. DC-16-05606

08/17/2018   Motion - Compel (2:30 M) (Judicial Officer: SLAUGHTER, GENA)
               Events: 06/28/2018 OTION - COMPEL
                       07/03/2018 N TICE OF HEARING/ FIAT
               KIM OLTMAN 214-9 9-7443 - MOTION COMPEL FILED 6/28/2018- JO-MINUTES

                                                                                       Vol./Book 0,
08/17/2018   'l!J ORDER - COMPE                                                        Page 0, 2 pages
               ORDER GRANTING 'l_._.AJNTFFS POST JUDGMENT MOTION TO COMPEL. AN_D
               FOR SANCTIONS

08/24/2018   'l!J SUPPLEMENTAL        LERK'S RECORD REQUEST
               Plaintijft' Supplement I Request for Clerk's Records

08/27/2018
               Party: PLAINTIFF F X, GREG; PLAINTIFF FOX, LAURA
               AND FOR CONTEM T

08/28/2018   NOTE - CLERKS
               PREPARING SUPPL MENT CLERK RECORD 05-/8-00868-CV


08/31/2018   't!JcLERK'S RECORD PAYMENT INVOICE
                Party: PLAINTIFF F X, GREG
                SUPPLEMENT CLE     RECORD

09/05/2018   'l!J COA- POST CARD
               COA 05-18-00868-CV - POST CARD


09/11/2018   "l!l COA - NO PA YME T LETTER
               Party: DEFENDANT D'OLIVIO, BRIGETTA
               05-18-00868-CV SUB T 5THCOA WICONFJRMATION #30613

09/14/2018   't!I COA - CORRESPO
               05-18-00868-CV

09/24/2018   'l!J APPELLATE RECO
               Party: PLAINTIFF F X, GREG
               SUPPLEMENTAL RE ORD SENT TO THE 5TH COA WITH CONFIRMATION# 30834

09/24/2018   1!J APPELLATE RECO
               Party: DEFENDANT 'OLIVIO, BRIGETTA
               CLERKS RECORD SE T TO THE 5TH COA WITH CONFIRMATION #30831

09/26/2018   ,5:J COA - POST CARD
               05-18-00868-CV


11/28/2018   'l!JAPPLICATION FOR TURNOVER
               PLAINTIFF


11/28/2018   t:j REQUEST FOR SER       ICE


11/28/2018   '1!j ISSUE WRIT
                                                                                         Vo/./Book 222,
11/30/2018   EXECUTION
                                                                                           Page399


                                                     PAGE 120F 15                    Printed on 02/22/2019 at 10:08 AM
                                         FELICIA PITRE, DISTRICT CLERK

                                            DOCKET SHEET
                                            CASE No. DC-16-05606
              1!ID'OLIVIO, BRJGE TA
             Returned Unserved
             12/26/2018
             £SERVE/CM (1) 222//39

12/03/2018   '1!J APPLICATION FO

12/04/2018   ffl NOTICE OF HEA        GI FIAT
               Notice of Hearing RE. laintiffe Greg and Laura Fox's Amended Application for Turnover
               Order

12/18/2018   ~ REQUEST FOR SE        VICE


12/18/2018   'f!j ISSUE WRIT
               £SERVE

                                                                                                           Vol./Book 222,
12/19/2018   EXECUTION
                                                                                                             Page465
             D'OLNIO, BRJGETTA
             Served: 01/18/2019
             ESERVEICM (2) 222/465

12/26/2018   't!j RETURN OF SERV CE
               (I) EXECUTION - UN XECUTED - BRIGEITA D'OLIV/0


12/31/2018   '1!J SUPPLEMENTAL   ERK'S RECORD REQUEST
               Party: DEFENDANT 'OLIVIO, BRIGETTA
               SUPPLEMENTAL CL 'RK'S RECORD REQUEST

01/04/2019   NOTE - CLERKS
               PREPARING SUPPLE ENTAL RECORD 05-18-00868-CV

01/16/2019   '1!J REQUEST REPORTR RECORD
               APPELLANT'S REQU ST FOR SUPPLEMENTAL REPORTER'S RECORD

01/16/2019   ffl SUPPLEMENTAL C       ERK'S RECORD REQUEST
               Party: DEFENDANT       'OLIVIO, BRJGETTA

01/16/2019   NOTE - CLERKS
               BILL PRO-SE FOR TR S SUPPLEMENT. VERIFIED ATTORNEY T. HOOTMAN
               WITHDREW FROM A EAL CASE. ORDER SIGNED IN THE 5THCOA 1/15119.

01/17/2019   ffl CLERK'S RECORD       AYMENT INVOICE
               Party: DEFENDANT       'OLMO, BRIGETTA


01/22/2019   'f!j NOTICE OF HEARi


01/25/2019   fflRETURNOFSERVI E
                (2) WRIT OF EXECUTJ, N NULLA BOLA - BRIGEITTA D'OLIV/0


02/12/2019   'f!] SUPPLEMENTAL C      ERK'S RECORD REQUEST
               Party: DEFENDANT       'OLIVIO, BRIGETTA



                                                    PAGE 13 OF 15                                      Printed on 02/22/2019 at 10:08 AM
                                            FELICIA PITRE, DISTRICT CLERK

                                              DOCKET SHEET
                                             CASE No. DC-16-05606
                SUPPLEMENTAL C ERK'S RECORD REQUEST

02/13/2019    'f!J CORRESPONDEN      E - LETTER TO FILE
                BRJGETTA D'OL/Vt


02/14/2019    '1!J CORRESPONDEN E - LETTER TO FILE
                LETTER TO COURT 'F APPEALS

02/15/2019    m  MOTION - WITHD W ATTORNEY
                Gary Patterson's Moti n to Withdraw as Counsel


02/15/2019    1!j NON-SIGNED PR     POSED ORDER/JUDGMENT
                ORQER GRANTING       OTJON FOR WITHDRAW OF COUNSEL

02/18/2019    NOTE - CLERKS
                PREPARING SUPP       'MENTAL CLERKS RECORD #2 05-18-00868-CV


02/18/2019    '1!J CLERK'S RECORD PAYMENT INVOICE
                Party: DEFENDANT D'OLIVIO, BRIGETTA


02/18/2019    'f!JNOTICE OF HEAR
                 **CANCELLATION*

02/19/2019    't!:J RESPONSE
                DEFENDANT'S RESP 'NSE TO PLAINTIFFS' AMENDED APPLICATION FOR TURNOVER
                ORDER

02/19/2019    ~ NON-SIGNED PRO   OSED ORDER/JUDGMENT
                ORDER DENYING PL INTIFFS' AMENDED APPLICATION FOR TURNOVER ORDER


02/20/2019    '1!J CANCELED  Motio - Turnover (2:00 PM) (Judicial Officer: SLAUGHTER, GENA)
                REQUESTED BY ATT, RNEYIPRO SE
                PL/AMENDED APPL/ 'AT/ON FOR TURNOVER ORDER FILED 12103/18 30M KAREN
                214-979-7410
  DATE                                              Fl'.\A:\CL\L JNFOR\1ATIO:\


              DEFENDANT D'OLIVI , BRIGETTA
              Total Charges                                                                            2,543.00
              Total Payments and Credi                                                                 1,123.00
              Balance Due as of 212212 19                                                              1,420.00

 08/17/2017   Charge                                                DEFENDANT D'OLIVIO,                    8.00
                                                                    BRIGETTA
08/17/2017    PAYMENT          Receip # 52651-2017-DCLK             DEFENDANT D'OLIVIO,                   (8.00)
              (CASE FEES)                                           BRIGETTA
08/18/2017    Charge                                                DEFENDANT D'OLIVIO,                    8.00
                                                                    BRIGETTA
08/18/2017    PAYMENT          Recei p # 53153-2017-DCLK            DEFENDANT D'OLIVIO,                    (8.00)
              (CASE FEES)                                           BRIGETTA
08/21/2017    Charge                                                DEFENDANT D'OLIVIO,                   16.00
                                                                    BRIGETTA
08/21/2017    PAYMENT          Receip # 53434-2017-DCLK             DEFENDANT D'OLIVIO,                  (16.00)
              (CASE FEES)                                           BRIGETTA
 08/22/2017   Charge                                                DEFENDANT D'OLIVIO,                   16.00
                                                                    BRIGETTA
08/22/2017    PAYMENT          Receip # 53885-2017-DCLK             DEFENDANT D'OLIVIO,                  (16.00)
              (CASE FEES)                                           BRIGETTA
08/28/2017    Charge                                                DEFENDANT D'OLIVJO,                   16.00


                                                     PAGE 140F 15                             Printed on 02/22/2019 at 10:08 AM
                                           FELICIA PITRE, DISTRICT CLERK

                                             DOCKET SHEET
                                            CASE No. DC-16-05606
                                                                    BRIGETTA
08/28/2017   PAYMENT          Rece t # 55162-2017-DCLK              DEFENDANT D'OLIVIO,              (16.00)
             (CASE FEES)                                            BRIGETTA
10/05/2017   Charge                                                 DEFENDANT D'OLIVIO,              402.00
                                                                    BRIGETTA
10/23/2017   Charge                                                 DEFENDANT D'OLIVIO,               80.00
                                                                    BRIGETTA
10/23/2017   PAYMENT          Recei t # 69600-2017-DCLK             DEFENDANT D'OLIVIO,              (80.00)
             (CASE FEES)                                            BRIGETTA
11/13/2017   Charge                                                 DEFENDANT D'OLIVIO,               40.00
                                                                    BRIGETTA
11/13/2017   Charge                                                 DEFENDANT D'OLIVIO,               40.00
                                                                    BRIGETTA
11/13/2017   Adjustment                                             DEFENDANT D'OLIVIO,              (40.00)
                                                                    BRIGETTA
11/13/2017   PAYMENT          Recei t # 74033-2017-DCLK             DEFENDANT D'OLIVIO,              (40.00)
             (CASE FEES)                                            BRIGETTA
08/08/2018   Charge                                                 DEFENDANT D'OLIVIO,              907.00
                                                                    BRIGETTA
09/20/2018   PAYMENT          Recei t # 62851-2018-DCLK             DEFENDANT D'OLIVIO,             (907.00)
             (CASE FEES)                                            BRIGETTA
01/17/2019   Charge                                                 DEFENDANT D'OLIVIO,            1,018.00
                                                                    BRIGETTA
02/18/2019   Charge                                                 DEFENDANT D'OLIVIO,               32.00
                                                                    BRIGETTA
02/19/2019   PAYMENT          Recei t # 11247-2019-DCLK             DEFENDANT D'OLIVIO,              (32.00)
             (CASE FEES)                                            BRIGETTA



             PLAINTIFF FOX, GRE
             Total Charges                                                                           908.00
             Total Payments and Credi                                                                908.00
             Balance Due as of 2/22/ 019                                                               0.00

05/11/2016   Charge                                                 PLAINTIFF FOX, GREG              295.00
05/11/2016   CREDIT CARD -    Recei   # 29639-2016-DCLK             PLAINTIFF FOX, GREG             (295.00)
             TEXFILE (DC)
08/27/2018   Charge                                                 PLAINTIFF FOX, GREG               75.00
08/27/2018   CREDIT CARD -    Recei   # 56323-2018-DCLK             PLAINTIFF FOX, GREG              (75.00)
             TEXFILE {DC)
09/06/2018   Charge                                                 PLAINTIFF FOX, GREG              507.00
09/20/2018   PAYMENT          Receip # 62847-2018-DCLK              PLAINTIFF FOX, GREG             (507.00)
             (CASE FEES)
11/28/2018   Charge                                                 PLAINTIFF FOX, GREG               15.00
11/28/2018   CREDIT CARD -    Receip # 78072-2018-DCLK              PLAINTIFF FOX, GREG              (15.00)
             TEXFILE (DC)
11/29/2018   Charge                                                 PLAINTIFF FOX, GREG                8.00
11/29/2018   CREDIT CARD -    Receip # 78275-2018-DCLK              PLAINTIFF FOX, GREG               (8.00)
             TEXFILE (DC)
12/18/2018   Charge                                                 PLAINTIFF FOX, GREG                8.00
12/18/2018   CREDIT CARD -    Receip # 82319-2018-DCLK              PLAINTIFF FOX, GREG               (8.00)
             TEXFILE (DC)




                                                    PAGE 15 OF 15                         Printed on 02/22/2019 at 10:08 AM
EXHIBIT 3
   39
                                                                                             ACCEPTED
                                                                                         05-18-00868-CV
                                                                               FIFTH COURT OF APPEALS
                                                                                         DALLAS, TEXAS
                                                                                       9/14/2018 6:30 PM
                                                                                              LISA MATZ
                                                                                                  CLERK



                               Timothy A. Hootman
                                  2402 Pease St                      FILED IN
                                Houston, TX 77003              5th COURT OF APPEALS
                                                                   DALLAS.TEXAS
                                  713.247.9548
                                                               9/14/2018 6:30:59 PM
                            thootman2ooo@yahoo.com
                                                                    LISA MATZ
                                                                      Clerk

September 14, 2018

Lisa Matz, Clerk of the Co rt
Fifth Court of Appeals
600 Commerce St., Ste. 2
Dallas, TX 75202

Re:   No. 05-18-00868-       ; Brigetta D'Olivio v. Greg Fox

Ms. Matz:

     This is in response    o your letter dated September 11, 2018, where you ask
me to verify payment of     he Clerk's Record. Yesterday I mailed a check in the
amount of $907.00 to t      e Dallas County District Clerk's office which is full
payment for the Clerk's R   cord I requested.

                                       Sincerely,

                                       /s/Timothy Hootman

                                       Tim Hootman

                            CERTIFICATE OF SERVICE
      I hereby certify th t I have served the forgoing document upon the
following attorneys by elec ronic service:
             David M. Klei an
             VINCENT SE     INO GEARYWADDELLJENEVEIN, P.C.
             1601 Elm Stre t, Suite 4100
             Dallas, TX 75 01-3703
             dkleiman vi law.com
Dated: September 14, 201
                                       ls/Timothy A. Hootman
                                       Timothy A. Hootman
2/6/2019                              Gmail - Fw: Submitted new filinq(s) for case#OS-18-00868-CV with submission id#27545149



M Gmail                                                                       Brigetta DOlivio 



Fw: Submitted new filing(s) fo case#OS-18-00868-CV with submission id#27545149
tim hootman                                                                                  Fri, Sep 14, 2018 at 6:33 PM
Reply-To: tim hootman 
To: Brigetta D01ivio 

 Brigetta

 The district clerk accidentally sent the $90 bill for the clerk's record to the wrong lawyer (i.e., not to me) so I went ahead and
 paid it because it was late. See the attache letter in this regard that I filed with the court of appeals. Please reimburse me
 when you can.

 Tim
 713.366.6229 (c)

 -    Forwarded Message -
 From: support@filetime.com 
 To: "thootman2000@yahoo.com" 
 Sent: Friday, September 14, 2018 06:31:0 PM CDT
 Subject: Submitted new filing(s) for cas   18-00868-CV with submission id#27545149




       file                  TEXAS
                                                                                                                     Fast and Reliable



     Proof of Submission
     Submission ID:                                                       Cause No:
     27545149                                                             05-18-00868-CV
     Submission Date & Time:                                              Client ID:
     09/14/18 06:30 PM COST                                               Document:
     Appellant:                                                           Letter to court of appeals.pdf
     Brigetta D'Olivio
     Appellee:
     Greg Fox

     Case Information                                                                                       Fees Breakdown
       Case Title:                                             Client ID:
       Jurisdiction:                                           Cause No:                        Court Fees
       5th Court of Appeals                                    05-18-00868-CV
       Case Category:                                          Attorney:                        Letter
       Civil - Other Civil                                     Timothy Andrew
       Case Type:                                              Hootman                          Filing Fee                              $0.00
       Civil                                                   Filer:
       Payment Account:                                        Timothy Andrew                   Total Fee For This Filing               $0.00
       4635720015893108                                        Hootman

                                                                                                Submission Fees
     Case Parties
                                                                                                eFiling Manager
                                                                                                                                        $0.09
                                                                                                Convenience Fee
      Appellant                                        livio                 Yes

https://mail.google.com/mail/u/O?ik=ba80a72ce2&view=   search=all&permmsgid=msg-f%3A 1611627791996327736&i::imnt=m"'n-fDt.~A 1 i::11 i::-,nn• n
  2/6/2019
                                         Gmail - Fw: Submitted new filinQ(s) for case#OS-18-00868-CV with submission id#27545149
         Appellee                          Greg F x                                     No                      FileTime Service Fee                             $2.99

        Filings                                                                                                 Sales Tax on FileTime Fee                        $0.25
         Filing Type: eFile & eServe
                                                                                                                Total Submission Fees                            $3.33

                    Document                                                                                    Total Fees for this Filing                       $3.33
                                                                Type                         Security
        Letter     Letter to court of appeals.p f              Lead Document               Public                   Credit Card Information for
                                                                                                                            This Filing

        Filing Description: Letter                                                                             Your credit card statement will
                                                                                                               show:

                                                                                                               Pleading

                                                                                                               Jurisdiction                               $0.00

                                                                                                               eFiling Manager                            $3.33




https://mail.google.com/mail/u/O?ik=ba80a72ce2&view=   t&search=;:illJl.nArmmc,nirl:mc,n_fOL EXHIBIT 4
   40
                                      FELICIA PITRE
                                   ALLAS COUNTY DISTRICT CLERK
                                    600 Commerce Street, Suite 101
                                       Dallas, Texas 75202-4604


 IN ACCOUNT WITH



                                                        DATE: August 8, 2018
 TIMOTHY A. HOO
 2402 PEASE ST
 HOUSTON, TX 77003


                                                       INTERNAL REVENUE SERVICE
                                                       IDENTIFICATIONNO.: XX-XXXXXXX
 Case No. DC-16-05606

Style of Case
 GREG FOX et al
vs.
BRIGETTA D'OLIVIO
Pages:882
Clerk's Record                                         $882.00
Transcript Fee-                                        $ 25.00
Attorney Copy Fee- NIA                                 $_ _ __
Total Fee-                                             $907.00

The Clerk's Record has bee prepared and is due to the Fifth District Court of Appeals on
AUGUST 30, 2018 therefore, payment must be received on or before the due date.

The Clerk's Record will be de ·vered to the Court of Appeals upon payment.

Please return a copy of this sta     ent with remittance.

Thank you.
GAYLANE

Cc:
Lisa Matz
Clerk of the Court, Court of A peals
Fifth District of Texas at Dalla
George L. Allen Sr. Courts Bui ding
600 Commerce Street, Suite 20
Dallas, Texas 75202
2/25/2019                    Screenshot_20190225-210944_Messages.jpg

                              ~
                              •
                                   -~·--... I -,r.:,o o O 09
                                    ~ .,1lh I J l1 Iii ;;.,:
                                                               Pl\!.
                                                                 1\fl



            Appellate Hoot




 +
k ofAmerica -.,~
                                                                           Cu~fome,·
                                                                           l{el't•ipt
                                                                                                                                    ·--- ,···--~~·
, a,·, cccJi,c,J , "'' •ccf ,, • , , • '" ·" "'" ''""'''""·'· ""'' , .,,,,,,, ;,,,,,, of IJ,< ~ub "'"' Rc,u/aliuo, <>f , '"' "'"                      ~----~-- -·------
                                                                                                                                               ,eu ,., ''"·"- i"' ,,, '>detl
Pai,,,, 01, .,r.• »,· ,·e,,. ,,; " "'" ,·,,..,, I ,., -~'''' "'" '" '""·'1,mJ;,,, /,;, '""«< m,d ""' upo;, i.ssuan~ of "'" ~, ,,ip,, T-,, •'"''''·."· , . ' ' " "
 B,,n>11:;'~
taili    , 1•,1,,·.:·1r,;
                 "•'d ,•;;;,,.;}
                          ,,.,•) I •,""
                              0             "' ·''","do,,.
                                      L ,·r,\.'(·i\                   I!,,,,,
                                                                Su,,J,,) .,;/alcmcnt.
                                                    ,: .' no,· account      •md       Ifohd,,, ,. ,co d;,1,xi and °'"'"dccod "'""' ed "' "' "" oe" Oo·,m,,, •la,.
 11   for b;rn 1-Jn~ »-itli B~n.1- of A llh'rfru.
 Wirh tii.-t. re/iahlc deposit~. H iU1drnn-aJs. transfers and
~ou~anrh 1jf t.'tm, t'!liEXHIBIT 5
   41
  012019                                                             Gmail- DC-16-05606 Appeal



                                                                               Brigetta DOlivio 



 DC-16-05606 Appeal
 3rigetta DOllvio                                                             Sun, Dec 30, 2018 at 6:10 PM
 ro: Tim Hootman 

  Attached is a list of documents/records that ab olutely must be sent up to the Appellate Court immediately and most definitely
  before oral argument.

  When l repeatedly asked you about receiving t e trial transcript, the status of the appeal and what documents were sent up to the
  Appellate Court, you repeatedly told me not to orry about it. Now l find out that NONE of the relevant documents, especially as
  they relate to my claims and defenses, have be n sent up to the Appellate Court, and moreover, not only has the trial transcript has
  been altered but my 2nd Amended Answer & 1 t Amended Counterclaims is not correctty referenced in your answer. My 2nd
  Amended Answer & 1st Amended Counterclai s were filed on Nov. 13, 2017, were timely and were unopposed. The plaintiffs'
  answer to this was untimely and they never cur d the special exceptions defect as raised in my amended and 2nd amended answer
  & 1st amended counterclaims.

 Also attached hereto are specific breakdowns o various, yet pertinent aspects of the underlying case that need to be addressed on
 appeal since, not only do they go to the heart of e case, but they also prove that my constitutional right to due process and my
 right to a full and fair trial on the merits was viol ed. These facts and evidence, which are a part of the trial m@rd. further prove that
 plaintiffs' underlying case was frivolous and that t the time that it was filed, atty Kleiman knew that it was frivolous and that his filing
 of said underlying case was nothing short of as akedown. (This info may come in 2 emails - depending upon space)

 Also, I have still not received a copy of the rernai   ing files that went up to the Appellate Court that you stated that you had received.
 Nor have l received a copy of the trial evidence t     at has been sent up to the Appellate Court. Please forward that to me upon
 receipt of this email. This is also important beca      e during trial, Greg Fox admitted to splicing and altering audio recording, altering
 my bank records, and testimony was given whic          showed that the Foxs also altered the GCSA and Exhibit B of Amendment 3.

 I agree that this is a contract case and that Ame      ment 4 supersedes Amendment 3. HOWEVER, the numbers relevant to the
 contract and hence, the numbers relevant to the rial, are derived from what was considered the "formal construction budget", dated
 June 26, 2014, which the Foxs agreed to via em ii on June 27, 2014. Said formal construction budget was subsequently reduced to
 the written and signed Amendment 3, dated July , 2014. Included in, and attached to, said Amendment 3 was Exhibit B, dated July
 7, 2014. Said Exhibit B reiterated the constructio budget breakdown as well as the 23 required items that the Foxs were required to
 purchase with the allowance budget, which was a so specifically referenced in both the formal construction budget and said
 Amendment 3.

 Parenthetically, EVERY amendment to the GCSA and all of which the Foxs signed, contractually obligated the Foxs for any and all
 costs for any and all upgrades, modifications and/ r change orders, as well as, for any overages on the allowance budget.

 As a contract case, breach of contract is the most ormidable aspect. Where one breaches first, then he/she cannot then enforce the
contract on the party who did not breach. The pa         who did not breach is entitled to benefit of the bargain - full contract price plus
whatever interest {in this case 18%) for any unpai balances on the contract, and where fraudulent inducement exists, and in this
case, where the evidence is overwhelming that th Foxs intentionally and repeatedly perpetrated fraudulent inducement, then tort is
allowed, hence damages.

The Court erred, and in fact, further demonstrated ts gross prejudice against me when, during trial, it REFUSED to allow my fraud
claims against the Foxs to be presented. Not only        as this overt bias, but it flies in the face of due process. My 2nd Amended
Answer and 1st Amended Counterclaims, filed No . 13, 2017, were not only timely filed, but stood unoQQOSed. Included in my
counterclaims were causes of action for fraudulent inducement, fraud by nondisclosure, common law fraud and fraudulent
concealment.


The fraud committed by the Foxs was inextricably i tertwined with the underlying contract. The underlying contract is the GCSA and
4 Amendments, thereto. You, in fact, even stated t me last week that the judge "hates'; me and would sign any order against me.
For an appellate attorney who was not a part of the trial level to make that statement further shows that Judge Slaughter's bias
against me is so grotesque that a person not intima e with the trial level in this case would be aware of her bias.
 10/2019                                                              Gmail- DC-16-05606 Appeal


   During trial, Greg admitted that he and Laura reached the contract first and that they were insolvent before they entered into
   contract and were already in material breach ( II of this intentionally concealed by the Foxs throughout life of contract).

   As l have informed you repeatedly, the trial tra script is altered - in MULTIPLE areas, INCLUDING where Greg Fox admitted that he
   and Laura breached the contract first, where G eg Fox admitted that he and Laura ordered more than 380 upgrades, where Greg
   Fox admitted that he and Laura were in materi l breaches (insolvency, federal tax lien.and failure to pay when due) and where
   Laura admitted that they had received the final ·nvoice, and did not pay it, and that they owed me money but would only pay what
   they owe me if they were ordered by the Court o pay me, etc.

  Four (4) critical documents prove that during th trial Greg Fox admitted to breaching first, and these four documents further prove
  that the transcript was altered.
  1. .Q!.Q§ing..ru-gument during trial on Nov. 22, 2017,..QY. m:v. attorney, Jennifer Gjesvold wherein she explicitly stated that plaintiff Greg
  admitted during his trial testimony that he and L ura breached the contract first. When asked by the judge if he had any rebuttal to
  Gjesvold's closing statement, Foxs' attorney Kl inman said he did not. IF Greg Fox had not admitted to breaching first, then logic
  would dictate that Kleiman would have rebutted Clearly they forgot to alter this part of the trial transcript.
  2. f.!:!mi.!. dated Nov. 24, 2017 from mY. attorneY. enn~ r jesvold to mY. sister. Said email was sent only two (2) days after trial had
  ended. See copy of email below.


                                                        l~
                                                        1




  Fri, Nov 24, 2017, 9:52 AM
  Jennifer Gjesvold, Esq.                                  !


   To me


  Hey Bernie! Thanks so much. Your my leg I eagle. Awesome!! I am still working on the brief. This is helpful. I need
  the breakdown briggetta did in fourteen the ·udge told her to slow down. Cause the judge was writing it down. So i
  need to be consistent with what she wrote own. Also need the adjusted cost to complete. Ultimately I want her to do
  the same analysis as the expert cause she was so on point. And / listed her as an expert a nd he never objected nor
  did he take her on vior dire.... so I want and eed her to redo accurately his expert report by Saturday. Just exactly as
  he did just fixing what I pointed out when h was on cross. Then I also need her damages breakdown. Finally I need
 her to release the lien on Monday so I can how the court that she's done that and so that knocks out his fraudulent
 lien, conversion, theft, and what she did to itigate damages,ie paying to hold their property in the container on their
 property, ect. Paying subcontractors who th y did not pay, that sort of stuff. I need all that by Saturday. If possible.
 Your one smart cookie and if you can help er stay streamlined and focused, meaning three pages or less, plus proof
 of payment for what she paid for in the cool tube thing. That would be great. Hope you both had a wonderful
 thanksgiving. Let's meet sunday to pull eve hing together. I highly doubt opposing counsel will submit anything
 beyond what he submitted as exhibit 80. So i think now is the time for a directed verdict on everything except breach
 of contract then use their own testimony to ang them since Greg admitted he breached first. She has to give that
 the utmost weight. So i need her breakdow. on breach of contract damages. Regards, jen

3. f!:nsli!, dated Feb. 1, 2018 from Gjesyold to me I am in process of retrieving the email. In said email, Gjesvold reiterated the
FACT that Greg Fox admitted during his trial testi ony that he and Laura breached the contract first.
4. Defendant's Post Trial Brief, filed Nov. 29, 2     , wherein par. 1, lines
1-1 O, it states, "Greg Fox admitted at trial to brea ing the contract for services first, that it was a material breach, and that he and
his wife were insolvent at the time they entered in the contract for services with Ms. D'Olivio.... Greg Fox admitted that there was a
federal tax lien on the subject property which was second material breach to the general service contract ... Laura Fox admitted at
trial to receiving the May 19, 2016 emails, Defend nt's Exhibit 18 and Defendant's Exhibit 19, which shows that both Greg and
Laura Fox admitted to receiving the final invoice o or about May 8, 2016 and that they could not pay the undisputed amount due
and owing to Ms. D'Olivio ..." .

At NO time since the trial, has Foxs' attorney, Klei an, ever stated that the Foxs did not admit during their trial testimony that they
breached the contract first, that they ordered more than 380 upgrades, that they were insolvent before they entered into contract,
that they were in material breaches, including as t federal tax lien since June 2015. In fact, atty Kleiman never filed any
controverting statements rebutting or challenging t e statements made by my attorney regarding these issues, neither during
closing arguments at trial, nor in response to "Defendant's Post Trial Brief', filed on Nov. 29, 2017. Moreover, my former attorney,
Gjesvold never amended the post-trial brief.

To say that the altering of a trial transcript is of no i port is to deny the reality that i) altering a trial transcript is, itself, fraud on and
by the Court; ii} is a crime; iii) belies any claims ma e by plaintiffs; iv) taints the record on appeal; v) is a continuation of violation of
my constitutional right to due process, etc. This iss e will NOT go unattended.

As my retained appellate attorney, I am insisting th t the altered transcript be noted on appeal and all records that I have requested
be immediately sent up to the Appellate Court whe the appellate brief has been filed with verification that this has been done .. I
10/2019                                                                           Gmail - DC-16-05606 Appeal
     am also insisting that the appellate brief be am nded.

  Please call should you have any questions.


  Sincerely,
  Brigetta D'Olivio




 Brigetta D'Olivio
 Custom Home Builder
 214.733.7204
 Beautiful Homes by Brigetta

NAWIC
 ****** CONFIDENTIALITY NOTICE••••••
NOTICE: This e-mail message and all attachments transmitted lth it may contain lega/ly privileged and confidential information intended solely for the use of the addressee. If
the reader of this message is not the intended recipient, you are ereby notified that any reading, dissemination. distribution, copying, or other use of this message or its
attachments is strictly prohibited. If you have received this mess e in error, please notify the sender immediately and delete this message from your system. The recipient
should check this email and any attachments far the presence of viruses. This company accepts no liability for any damage caused by any virus transmitted by this email. Thank
you.


 5 attachments

 :.'.l to ac (1 ).pdf
         61K
 :J p3.pdf
         90K

 -;_:j   p2.pdf
         137K
:J p5.pdf
         178K
:.1 p6 (1).pdf
 .       169K
  Non-Jury Pre-Trial Order, A gust 10, 2016
  Defendant's 2nd Amended        swer & I St Amended Counterclaims, filed Nov. 13, 2017
  Defendant's Brief on Damag s, filed Nov. 29, 2017
  Plaintiff's Amended Designa ion of Expert Witness, filed July 28, 2017
 Plaintiff's Original Petition, led May 10, 2016
 Plaintiff Amended Petition, fi ed July 28, 2017
 Deposition Transcript, filed    gust 11, 2017
 Defendant's Amended Motio For Continuance, filed August 18, 2017 @4:00pm
 Defendant's Answer to Motio To Withdraw, filed August 21, 2017 @12:40PM
 Defendant's Amended Answe To Motion To Withdraw, filed August 22, 2017 @3:22PM
 Defendant's Amended Motio To Set Aside, filed September 7, 2017 @11 :55AM
 Defendant's Motion To Quas , filed September 7, 2017@1 l:45AM
 Atty Clark's Motion To With aw, filed August 18, 2017@10:43AM
 Defendant's Motion For Conti uance, filed August 16, 2017 @4:48PM
 Order, dated August 21, 201 7
 Order dated September 22, 20 7 (denying motion to quash)
Docket Sheet, dated Septembe 22, 2017, filed on September 29, 2017@4:07PM
Defendant's Amended Respo e to PJ's Motion For Sanctions, filed Oct. 4, 2017 @4:0IPM
Defendant's Correspondence t the Court, dated 8/24/, 2017, filed August 25, 2017 @3:52PM
Hearing Transcript for Nov. I , 2017
Hearing Transcript for August 3, 2017
Hearing Transcript for Septem er 22, 2017
Defendant's Motion To Comp 1, Sanctions, Continuance, filed Nov. 9, 2017@ 1:28PM
Defendant's Demand For A J         Trial filed Nov. 13, 2017
Defendant's Correspondence t the Court, filed October 4, 2017
Defendant's Correspondence t the Court, filed September 26, 2017 @2:34PM
Defendant's Correspondence t the Court, filed Nov. 13, 2017 @12:39PM
Defendant's Motion To Comp 1 Arbitration, filed Nov 2017
Defendant's Combined Motion To Strike Plaintiff's Answer to Counterclaims as Untimely and
TO Strike From the Record Pla ntiff's Motion To Strike Defendant's Amended Answer and
Counterclaims, filed Nov. 20, 017
Defendant's Amended Excepti n To Plaintiff's Petition, filed Nov. 20, 2017
Defendant's Motion To Exclud Expert Testimony & Report, filed Nov. 20, 2017
EXHIBIT 6
   42
                                                                                                FILED
                                                                                     DALLAS COUNTY
                                                                                  12/31/2018 12:00 AM
                                                                                       FELICIA PITRE
                                                                                     DISTRICT CLERK


                                                                                Angela Conejo
                                     No. DC-16-05606

GREG FOX                                        §   IN THE DISTRICT COURT
                                                §
V.                                              §   DALLAS COUN1Y, TEXAS
                                                §
                                                §   191ST JUDICIAL DISTRICT

         APPE
                                   CLERK'S RECORD

To the Clerk:        '

      Appellant, B~a D'Olivio, files this request for supplemental

clerk's record in th s appeal and requests the clerk to prepare a

Supplemental Clerk's ecord, including the following items:

      • Info Sheet, fi ed on or about 05/11/2016
      • Non-jury Pre trial Order, filed on or about 8/10/2016
     • Defendant's nd Amended Answer & 1st Amended Counterclaims,
       filed on or ab ut 11/13/2017
     • Defendant's rief on Damages, filed on or about November 29,
        2017          !




     • Plaintiffs Ajended Designation of Expert Witness, filed on or
        about   07/;si~o17
     • Deposition tr*script, filed on or about 08/18/2017
     • Defendant's    ended Motion for Continuance, filed on or about
        8/18/2017        I



     • Defendant's tswer to Motion to Withdraw, filed on or about
        8/21/2017
     • Defendant's   ended Answer to Motion to Withdraw, filed on or
       about 8/22/2 17
     • Defendant's               ended Motion to Set Aside, filed on or about
       9/7/2017
     • Defendant's Jotion to Quash, filed on or about 9/7/2017
     • Atty Clark's Mption to Withdraw, filed on or about 8/18/2017
                             I

                                            1
                             I
       • Defendant' Motion for Continuance, filed on or about 8/16/2017
       • Order, date on or about 8/21/2017
      • Order, date1 on or about 9/22/2017 (denying motion to quash)
      • Docket She~t, dated 9/22/2017, filed on or about 9/29/2017
      • Defendant's Amended Response to Pl's Motion for Sanctions,
        filed on or a out 10/4/2017
      • Defendant's Correspondence to the Court, dated 8/24/2017, filed
        on or about o/4/2017
      • Defendant's otion to Compel, Sanctions, Continuance, filed on
        or about 11/ /2017
      • Defendant's emand for a Jury Trial, filed on or about
        11/13/2017
      • Defendant's ~orrespondence to the Court, filed on or about
        10/4/2017     I



      • Defendant's ~orrespondence to the Court, filed on or about
        9/26/2017     i



      • Defendant's ~orrespondence to the Court, filed on or about
         11/13/2017   I



      • Defendant's ¥otion to Compel Arbitration, filed Nov 2017
      • Defendant's ombined Motion to Strike Plaintiffs Answer to
        Counterclaim as Untimely and to Strike From the Record
        Plaintiffs Mo ·on to Strike Defendant's Amended Answer and
        Counterclaim , filed on or about 11/20/2017
      • Defendant's    ended Exception to Plaintiffs Petition, filed on or
        about 11/20/ 017
      • Defendant's otion to Exclude Expert Testimony & Report, filed
        on or about 11 20/2017
Dated:




                                    2
                                                Respectfully submitted,

                                                 /s/TimothyA. Hootman
                                                Timothy A. Hootman
                                                SBN 09965450
                                                2402 Pease St
                                                Houston, TX 77003
                                                713.247.9548 (office)
                                                713.366.6229 (cell)
                                                713.583.9523 (fax)
                                                thootman2ooo@yahoo.com
                                                ATTORNEY    FOR   APPELLANT
                                                BRIGETTA D'OLIVIO

                      ~ERTIFICATE OF SERVICE

      On this day, a opy of the above document was served by electronic

service on the followi g attorneys of record:

            David M. Kleiman
            VINCENT ERAFINO GEARYWADDELLJENEVEIN,             P.C.
            1601 Elm treet, Suite 4100
            Dallas,  75201-3703
            dkleiman vinlaw.com
Dated: December 30, to18
                                                /s/TimothyA Hootman
                                                Timothy A Hootman




                                     3
EXHIBIT 7
   43
   2/20/2019
                                                                                 Details




                Case Information




                DC-16-05606                   191st Di trict Court          SLAUGHTER, GENA

                05/10/2016                   OTHER CONTRACT                 CLOSED




               Party

                                                                                            ..,
               FOX, GREG
                                                                            Lead Attorney         •
                                                                            KLEIMAN, DAVID
                                                                            MASON ·,·
                                                                            Retained


                                                                            214-979-7400


                                                                            214-979-7402




                                                                                           ..,
               FOX, LAURA
                                                                           Lead Attorney
                                                                           KLEIMAN, DAVID
                                                                           MASON
                                                                           Retained


                                                                           214-979-7400


                                                                           214-979-7402




https://courtsportal.dallascountv.ora/DALLASPROD/Hnm /Wnrko::n=ir.. Mnn..?n=n
2/20/2019                                                                                                             Det~!!e


                                                                                                                                ...
                      D'OLIVIO, BRIGETIA
                                                                                                                   Pro Se
                      Address
                      3800 PEBBLECREEK CT.
                      PLANO TX 75023                                                                               Pro Se



                                                                                                                   Pro Se



                                                                                                               Lead Attorney
                                                                                                               PATIERSON, GARY
                                                                                                               E
                                                                                                               Retained


                                                                                                               713-223-3095


                                                                                                               713-223-2121




                                                    ••
                      Disposition Events

                                           Judgment•


                      JUDGMENT NON-JURY




                      Judicial Officer
                      SLAUGHTER.GENA

                      Judgment Type
                     JUDGMENT NON-JURY




                                                               $281,506.40

                                                                    $31,100. 4




                                       .
                                             ....
                                                      $1,126.00

                                                         $58,407.00

                                                       . of $372.,_140.04
                                                                                l
httru:!• //,..n11rtc::!,nnrt!:1I rl~ll~e!:,..n11nh1   nrn/n.4.1 I .6.~1-1Qnn/l-ln   o/\J\/nrltc::n~r:ol\.Anrlo?n=n
Ii


                                                                         Details
     2/20/2019
                                       FOX, GREG, et

                                             D'OLIVIO,   RIGETIA




                 Events and Hearings




                                                         ...


                  .. .:. Plaintiff's Original Petition



                                                                              '    .
                                                                   ...


                      Civil Case Information Sheet




                                               ...

                   ESERVE




                   OUT OF COUNTY


                   07/07/2016




                                                                                       3/36
                                                                   Details
2/20/2019


                                                                          ...



            Order Granting Substituted Se ice


                                     ...

            ORDER SUBS SERVICE - AD IN QUE


                                                       ...



            BRIDGETTA D'OLIVIO


                                                 ...


             BRIGETTA D'OLIVIO RETUR        OF SERVICE


                                                             ...
            ..

             Defendant's Original Answer


                                           ...

             Vacation Letter


                                             ...



                                                                    ...

            SLAUGHTER, GENA


            9:00AM


            BY COURT ADMINISTRATOR
                                                                                4/36
                                                           Details
2/20/2019

            S/S MAILED




              Vacation Letter   < .•




                                                       •




              PLAINTIFF'S




              UPDATED VACATION LETTE


                                           •



                                                   •



                                           •




               PLTF'S SUPPLEMENTAL M/ OMPEL




                                       •


             SLAUGHTER, GENA


             10:00 AM


                                           •



                AND; SUPPL MOTION


                                               •


                                                                     5/36
2/20/2019                                               Details

                                                    •



            PLT - AMENDED


                                      •



            AMENDED




             (NOT AGREED)




                                       •




                                           •




             RE: DIM/CONTINUANCE




             RE: CONTINUANCE AND W THDRAWAL OF ATTORNEY


                                               •



             TO DEFENDANTS MOTION FOR CONTINUANCE


                            •


            ATTORNEY

                                                                  6/36
                                                         Details
2/20/2019

            PRIVATE PROCESS SERVER


            08/22/2017


            ATTY




                                                 •




                                             •



                                         •



               AMENDED


                                     •




                AMENDED MOTION FOR C NTINUANCE


                                                              •




                ORDER WITHDRAW


                                                     •



                                             •




                   DEFENDANT

                                                                   7/36
Ii


                                                            Deta!!s
     2/20/2019

                                           •




                  ANSWER TO MOTION TO WI HDRAW AS COUNSEL


                                  •


                 ATTORNEY




                 PRIVATE PROCESS SERVER


                 08/22/2017

                 ATTY/DB


                                                                      •


                   TO MOTION TO WITHDRAW AS COUNSEL


                                           ....




                    AMENDED ANSWER TO M TION TO WITHDRAW AS COUNSEL




                                                      •




                    CIT EXEC 8/21/17 PPS


                                                      ·•

                                                  I




                                                                          8/36
                                                                                      Details
2/20/2019

                                         ...

                ATTORNEY




                ATTORNEY




                 ATTORNEY




                 PRIVATE PROCESS SERVER


                 08/23/2017


                 ATTY

                                           ...

                  ATTORNEY




                  PRIVATE PROCESS SERVER


                  08/23/2017

                  ATTORNEY




                                                         ...

                   SLAUGHTER, GENA


                   9:30AM


                   15 MINS - 214-733-7204 -AM /M/CONTINUE SET BY BRIGETTA
                   D'OLIVIO


                                                               ...



                      CIT EXEC 8/22/17 TO DAVI          MASON KLEIMAN PPS


                                                               ...                              9/36
   h++,",.,,,..,.,,,rt,mnrh:il 1fall""'"m1ntv.ora/DALLASPROD/ ome/WorkspaceMode?p=O
i I



                                                                                  Details
      2/20/2019




                       CIT EXEC 8/22/17 TO DAVID       KLEIMAN PPS


                                                                           •



                       RE: NOTICE OF WITHDRAW L


                                                                           •




                     SLAUGHTER,GENA


                     9:30AM


                     CARRIED TO ANOTHER WEE




                      ATTORNEY




                      PRIVATE PROCESS SERVER


                      08/30/2017

                      ATTORNEY




                            ,,..   .   '   ...
        httos://courtsoortal.dallascountv.org/OALLASPROD/ ome/WorkspaceMode?p=O
                                                                                            10/36
                                                                 Details
2/20/2019

            ATTORNEY




            N/C


                                 ...

            ATTORNEY




            PRIVATE PROCESS SERVER


            08/30/2017

            N/C


                                  ...

            ATTORNEY




            N/C


                                               ...
                             •


                  CIT EXEC 8/29/17 TO DAVI   KLEIMAN MASON PPS


                                               ...


                  CIT EXEC 8/29/17 TO DAVI   MASON KLEIMAN PPS


                                                           ...


                                                     ...

                  LETTER TO JUDGE




                                                                           11/36
                                                                                            Details
2/20/2019


                                                                         •




                       DEFENDANT


                                                                                 •




                       DEFENDANT - TO M/SET ASI E ORDER


                                                                                 •




                        DEFENDANT - AMO M/SET A DIE ORDER


                                                                             •



                        AMO M/ SET ASIDE ORDER DEFENDANT


                                                                                                •




                         ORDER ON AMO M/SET ASI E ORDER




                                                                             •




                          DIM/QUASH




                                                                                                      12/36
  h++""'" "~n, ,r+.,r.nr+.. 1,1,:,11,,.,,,n, ,ntv nrn/DALLASPROD/   ome/WorkspaceMode?p=O
2/20/2019                                                                   Details

                 ORDER ON MOTION QUIIAS


                                                             •




                 M/QUASH


                                                   •




                  SUBPOENA: JP MORGAN C ASE BANK NA


                                                    •




                  PLAINTIFF'S RESPONSE TO MOTION TO QUASH




                                           •


                SLAUGHTER, GENA


                03:45 PM


                BRIGETIA D'OLIVIO 214 733-7 04 15 MIN M/QUASH


                                               •



                   0/DENYING (DF) M/QUASH


                                                        •




                   LETIER TO COURT REPO TER REQUESTING TRANSCRIPT -
                   COPY GIVEN TO MELBA W IGHT


                                                                       •
                                                                                      13/36
  httos://courtsoortal.dallascountv.org/DALLASPROD/ ome/WorkspaceMode?p=O
I I




      2/20/2019                                                                         Details




                       DESIGNATION REQUESTED J TIME OF ACCEPTANCE W/IN 3
                        DAYS


                                                                          ,cc   ...




                        LETIER TO JUDGE SLAUGH ER




                        05-17-01119-CV



                                                        ...

                      SLAUGHTER, GENA


                      10:00 AM


                      REQUESTED BY ATIORNEY/P O SE


                      15 MINS - SET BY KIM - 214-97 -7443 - CC REQ


                                                                                ...



                         clerk's record request


                                                  ...


                         TO MOTION FOR SANCTIO S


                                                                                .....



                         RE: INVOICE #171004-1




                                                                                                  14/36
        htt1Js://courtsoortal.dallascounty.org/DALLASPROD/ ome/WorkspaceMode?p=O
                                                                                Deta!!s
2/20/2019

                                                                        •




                 RE: REQUEST TO RE-SCHE ULE DEFENDANT'S SCHEDULED
                 HEARING DATE OF OCTOBE 4TH, 2017-AMENDED MOTION
                  TO SET ASIDE ORDER


                                         •




                  AMENDED - MOTION FOR S NCTIONS


                                                 •


                   PREPARING CLERKS REGO D


                                                                      '.
                   EMAILED PRO SE FOR $402




                 SLAUGHTER, GENA


                 10:00 AM


                 HEARING RESCHEDULED


                 D/M/SET ASIDE- BRIGETTA DOLIVIO 214 733-720415 MINS




                                             •



                                                                                          15/36
  htt"c:·I/M11rt                                                                                             Details
2/20/2019

                   ROBERT M. CLARK'S RESP NSE TO BRIGETTA D'OLIVIO'S
                   MOTION TO SET ASIDE ORD RAND MOTION TO QUASH




                                                         I




                    DE; C;NFERENCE TO_ 1           Si AMO ANS & COUNTERCLAIM

                                                         I·        •

                    DEFT'S 1ST AMO ANS & CO NTERCLAIM


                                                                          ....


                    Reporters Certification for the deposition of Brigetta D'Olivio


                                                                                       ...

                     FIRST AMENDED ANSWER


                                                             ...


                     SANCTIONS AND CONTIN ANGE


                                                                                 ...


                     TO MOTION TO COMPEL,                    ANCTIONS AND CONTINUANCE


                                                                    ...


                                                                                                  ...



                             "
                      CONTINUANCE                    t
                      ORDER ON MOTION TO C MPEL, SANCTIONS AND



  htt"c,·//r,n11rt.:nnrtal.dallascountv.ora/DALLASPROD       ome/WorkspaceMode?p=O
                                                                                                        16/36
2/20/2019                                                                                                           Dsta!!s

                                                                                                   •



                              RE: MOTION TO COMPEL, S NCTIONS AND CONTINUANCE


                                                                                •




                               RE: DOCKET CALL

                                                                                        I
                                                                                        I          •



                                                                     •



                                                                                                                              ....




                                2ND-1ST AMENDED COU TERCLAIM


                                                                         ....




                                 PLAINTIFF'S RESPONSE :r                                     MOTION TO COMPEL




                                 PLAINTIFF'S OBJECTION T                                       REQUEST FOR JURY TRIAL



                                                                                            ....




  ...... ____ ,, __ , ... _.,,.. ...~, ~ .. 11 .. ., ... ,.., ,nh, nrn/nAI I A~PR()n/       nme/WorksoaceMode?o=O                    17/36
                                                                                             Details
2/20/2019




                    SLAUGHTER, GENA


                     10:15 AM


                     RE-SET W/BRIGETTA D'OLIVIO (214-733-7204) 15MIN (FINAL
                     HEARING)


                                                          ....




                         Plaintiffs' Witness List


                                                                           ....




                             Notice of Appearance


                                                           •




                             Defendant's Witness List


                                                            ....




                             Defendant's First Amended              itness List


                                                             •



                             DEFENDANT'S 2ND AMEN ED


                                                                   ....




                              Plaintiffs' Greg and Laura F x Motion to Strike Counterclaim



                                        ....
                                                                                                       18/36
  htt"o·//rnr ,rtc:nnrt<>I   n<>ll<>                                                                                   Details
2/20/2019




                   (Plaintiffs Greg and Laura Fox) ' Answer to Counterclaim




                                          ..ii.




                SLAUGHTER, GENA


                9:30AM


                BY COURT ADMINISTRATOR




                    Plaintiffs' Amended Answer to Counterclaim




                    Combined Motion to Strike P' Answer to CC & Strike MTS-D'Olivio


                                                     ....




                    Motion to Compel Arbitration- 'Olivio-0006


                                                            ....




                     Defendant's Amended Speci I Exceptions to Plaintiff's Amended
                     Petition




                                                     ....




                     05-17-01119-CV
                                                                                             19/36
  httt,.,· //r.n, ,rt.,nnrtal.dallascountv.ora/DALLASPROD/ ome/WorkspaceMode?p=O
                                                                                                Details
2/20/2019
                                                         ...


                              PLAINTIFFS' POST TRIAL BR EF EMAILED JUDGE ON BREIF


                                                         ...


                               D~FEND~N1'S POST TRl~L tRIEF EMAILED JUDGE ON BRIEF




                               COURTESY COPY REC'D -             LAINTIFF'S POST TRIAL BRIEF -
                               PLACED IN ADMIN TRAY


                                                                                          ...



                                   Plaintiffs' letter to Court re Rel ase of Lien EMAIL JUDGE




                                   COURTESY COPY REC'D 1 /4/17 CORRESPONDENCE LETTER
                                   TO JUDGE SUBMITTED TO          DMIN TRAY.


                                                                            ...

                                   05-17-01119-CV SUBMIT ST COA W/CONFIRMATION #26599


                                                                                    ...



                                   05-17-01119-CV




                                    Letter to Judge Slaughter WI H PROPOSED JUDGMENT


                                                                                                     ...
                                                                                                           20/36
  htti,c:·/lt.._n, ,rt,:mnrt::il   d::illascountv.ora/DALLASPROD/ ome/WorkspaceMode?p=O
2/20/2019                                                                                Details




                   Order on Defendant's Special           xceptions




                   FINAL JUDGMENT


                                                                            :'\:            ...



                   Proposed Order


                                                                ...


                    FOR ENTRY OF - ***FINAL J DGMENT ATTACHED TO MOTION
                   AS AN EXHIBIT**


                                                ,   ...

                    PER MS D'OLIVIO HER ADD ESS IS CORRECT


                                                          ...


                                                                                   ...


                                                                      ...


                    Notice of Hearing RE:Plainti s Greg and Laura Fox's Motion for
                    Judgment


                                                                                                  ...



                     Proposed Order on Motion t Withdrawal-D'Olivio




                                                                                                        21/36
  hth,c,·//"n,,rt,mnrt::il rl::illascountv.ora/DALLASPROD/ ome/WorkspaceMode?p=O
2/20/2019                                                                                 Details




                           UNOPPOSED




                               RE: RIGHT TO ATTORNEY C IENT PRIVILEGE




                       SLAUGHTER, GENA


                        11:00 AM


                        m/enter jdgmt (david kleiman 2/9 9-7446)


                                                                             ...




                                                                       ...




                                                           ...

                               REQUEST FOR FOF CNCL              F LAW SUBMITTED TO ADMIN'S
                               QUEUE


                                                                     ...

                                ffc submitted to judge




 htti,i,· //rr,11rt<>rinrt~I   n::ill::iscouritv.·ora/DALLASPROD/ ome/WorkspaceMode?p=O
                                                                                                    22/36
2/20/2019                                                                                 Details


                   Letter to Court


                                             ...


                    Plaintiffs' Repsonse to Defend nt's Request for Findings of Fact and
                  • Conclusions of Law


                                                                                      '   ...


                    Plaintiffs' Proposed Findings o Fact and Conclusions of Law




                    Findings of Fact and Conclusi ns of Law




                     Plaintiffs' Post Judgment Moti n to Compel
                                                                                          ...


                     RE: MOTION TO COMPEL


                                                                        ...


                     Request


                                                                                ...



                      Notice of Appeal


                                                                               ...

                                                                                                    23/36
  htt11 .. · //r:n1 ,rt..nnrtal rlallascountv.ora/DALLASPROD/ ome/WorkspaceMode?p=O
2/20/2019                                                                                                                                                                               Details


                                                Request


                                                                                                                     ...

                                                PREPARING CLERK RECOR




                                                 05-18-00868-CV




                                                  EMAILED ATIY $907.00



                                                                                                                    ...

                                          SLAUGHTER, GENA


                                          02:30 PM


                                           KIM OLTMAN 214-979-7443 - M TION COMPEL FILED 6/28/2018 - 30-
                                           MINUTES


                                                                                                                            ...


                                                   ORDER GRANTING PI_._.A INTFFS POST JUDGMENT MOTION
                                                   TO COMPEL. AN_D FOR S NCTIONS


                                                                                                                                                                                            ...



                                                    Plaintiffs' Supplemental Req est for Clerk's Records


                                                                                                                                        ...


                                                    AND FOR CONTEMPT

 111.1,.i,.,.;ii.,, " " " ' " ' ' ..... ~ V I l,Ul,"'U.IU~,11 ...   ....,...,u, 11,y.v1 MJ '"""'-'-'""'-· I,....,...,, I IVI 110, 11' " " " ' ' ' ~ t ' U V O I V I V U Q ; t , ' - v
                                                                   n.o.+~ilc-
?1?n1?n10
                                   ...

            PREPARING SUPPLEMENT         LERK RECORD 05-18-00868-CV


                                                             ...


            SUPPLEMENT CLERK RECO D




            COA 05-18-00868-CV - POST CARD




            05-18-00868-CV SUBMIT 5T COA W/CONFIRMATION #30613


                                                       ...



            05-18-00868-CV


                                               ...


             SUPPLEMENTAL RECORD         ENT TO THE 5TH COA WITH
             CONFIRMATION # 30834


                                               ...


             CLERKS RECORD SENT T        THE 5TH COA WITH
             CONFIRMATION #30831


                                         ...




             05-18-00868-CV
i I


                                                                                           notaoilc.-
      ?t?n1?n1a


                                                                               ...


                   PLAINTIFF


                                                        '.,,   .

                                            ...


                                        ,   ...

                  ESERVE




                  OUT OF COUNTY


                  12/26/2018

                  ESERVE/CM (1) 222//399


                                                                                     ...


                    PLAINTIFF AMENDED


                                                                         ...


                     Notice of Hearing RE:Plainti s Greg and Laura Fox's Amended
                    Application for Turnover Ord r


                                                                   ...


                                                  ...



                     ESERVE
                                                                 no.t~ilc
?t?nnn10


                               ...

           ESERVE




           OUT OF COUNTY


           01/24/2019

           ESERVE/CM (2) 222/465


                                               ...


             (1) EXECUTION - UNEXECU ED - BRIGETIA D'OLIVIO


                                                                     ...


              SUPPLEMENTAL CLERK'S            ECORD REQUEST


                                       ...

              PREPARING SUPPLEMENT L RECORD 05-18-00868-CV


                                                           ...


              APPELLANT'S REQUEST F R SUPPLEMENTAL REPORTER'S
              RECORD


                                                                      ...


                                        ...

              BILL PRO-SE FOR THIS SU PLEMENT. VERIFIED ATIORNEY T.
              HOOTMAN WITHDREW FR M APPEAL CASE. ORDER SIGNED
              IN THE 5THCOA 1/15/19.




                                                     ...
?/?n1?n10




            First Amended Notice of Heari g


                                                  ...


            (2) WRIT OF EXECUTION N LLA BOLA - BRIGETTTA D'OLIVIO




            SUPPLEMENTAL CLERK'S                ECORD REQUEST


                                                                    ...



            BRIGETTA D'OLIVIO


                                                                    ...



            LETTER TO COURT OF AP EALS


                                                              ...


             Gary Patterson's Motion to         thdraw as Counsel


                                                                          ...


             ORQER GRANTING MOTIO                FOR WITHDRAW OF COUNSEL


                                          ...

             PREPARING SUPPLEMEN                L CLERKS RECORD #2 05-18-00868-
             CV


                                                                    ...
?t?n1?n10




                                             '•



             **CANCELLATION**


                                •



             DEFENDANT'S RESPONSE O PLAINTIFFS' AMENDED
             APPLICATION FOR TURNO ER ORDER


                                                          •




             ORDER DENYING PLAINTIF S' AMENDED APPLICATION FOR
             TURNOVER ORDER


                                                          •


              SUPPLEMENTAL CLERK'S       ECORD REQUEST




                                     •



            SLAUGHTER, GENA


            02:00 PM


            REQUESTED BY ATTORNEY/ RO SE


            PUAMENDED APPLICATION OR TURNOVER ORDER FILED 12/03/18
            30M KAREN 214-979-7410
                                                                 n.o.toil~
?t?nt?n10

            Financial


                Total Financial Assessmen                                      $908.00
                Total Payments and Credi s                                     $908.00


            5/11/2016      Transaction                                        $295.00
                           Assessment

             5/11/2016     CREDIT                    FOX, GREG           ($295.00)
                           CARD -
                           TEXFILE
                           (DC)           CLK

             8/27/2018     Transaction                                         $75.00
                           Assessment

             8/27/2018     CREDIT                    FOX, GREG               ($75.00)
                           CARD -
                           TEXFILE
                           (DC)           CLK

             9/6/2018      Transaction                                        $507.00
                           Assessment

             9/20/2018     PAYMENT                   VINCENT                 ($507.00)
                           (CASE                     SERAFINO
                           FEES)                     GEARY
                                          CLK        WADDELL
                                                     JENEVEIN PC

             11/28/2018    Transaction·                                        $15.00
                           Assessment

             11/28/2018    CREDIT         eceipt #   FOX, GREG                ($15.00)
                           CARD -         8072-
                           TEXFILE        018-
                            (DC)             CLK

             11/29/2018     Transaction                                          $8.00
                            Assessment

             11/29/2018     CREDIT        Receipt#   FOX, GREG                 ($8.00)
                            CARD -        78275-
                            TEXFILE       2018-
                            (DC)          DCLK

              12/18/2018    Transaction                                          $8.00
                            Assessment

              12/18/2018    CREDIT        Receipt#    FOX, GREG                 ($8.00)
                            CARD -        82319-
                            TEXFILE       2018-
                            (DC)          DCLK


                 Total Financial Assessm nt                                   $2,543.00
                 Total Payments and Cre its                                   $1,123.00
                                                                  noh~ile!-
?/?0/?010

            8/17/2017     Transaction                                           $8.00
                          Assessment

            8/17/2017     PAYMENT        R ceipt #    D'OLIVIO,               ($8.00)
                          (CASE          5 651-       BRIGETTA
                          FEES)          2 17-DCLK

            8/18/2017     Transaction                                           $8.00
                          Assessment

            8/18/2017     PAYMENT                     D'OLIVIO,               ($8.00)
                          (CASE                       BRIGETTA
                          FEES)

            8/21/2017     Transaction                                          $16.00
                          Assessment

            8/21/2017     PAYMENT                     D'OLIVIO,               ($16.00)
                          (CASE                       BRIGETTA
                          FEES)

            8/22/20'17    Transaction                                          $16.00
                          Assessment

            8/22/2017     PAYMENT                     D'OLIVIO,               ($16.00)
                          (CASE                       BRIGETTA
                          FEES)

            8/28/2017     Transaction                                          $16.00
                          Assessment

            8/28/2017      PAYMENT                    D'OLIVIO,               ($16.00)
                           (CASE                      BRIGETTA
                           FEES)

             10/5/2017     Transaction                                         $402.00
                           Assessment

             10/23/2017    Transaction                                          $80.00
                           Assessment

             10/23/2017    PAYMENT         eceipt #    D'OLIVIO,              ($80.00)
                           (CASE           9600-       BRIGETTA
                           FEES)           017-DCLK

             11/13/2017    Transaction                                          $40.00
                           Assessment

             11/13/2017    PAYMENT         eceipt #    D'OLIVIO,               ($40.00)
                           (CASE           4033-       BRIGETTA
                           FEES)           017-DCLK

             8/8/2018      Transaction                                         $907.00
                           Assessment

             9/20/2018     PAYMENT         eceipt #    HOOTMAN                ($907.00)
                           {CASE           2851-       &
                           FEES)           018-DCLK    COMPANY

             1/17/2019     Transaction                                        $1,018.00
                           Assessment
?/?n1?n1a

            2/18/2019   Transaction                            $32.00
                        Assessment

            2/19/2019   PAYMENT       R ceipt #   D'OLIVIO,   ($32.00)
                        (CASE         1 247-      BRIGETTA
                        FEES)         2 19-DCLK




            Documents
           not'.!llil~
?/?nnn1a
?/?n1?n1a   notailc.-
?l?n1?n10   not-:ailc.-
?/?n1?n10
I I




      EXHIBIT 8
         44
  L/28/2019                                                                                                                                                                  Details




                                  Case Information

                                  DC-16-05606 j GREG FOXet al vs. BRIGETTA D'OLIVIO


                                  Case Number                                                          Court                                                            Judicial Officer
                                  DC-16-05606                                                          191st istrict Court                                              SLAUGHTER, GENA
                                  File Date                                                            Case ype                                                         Case Status
                                  05/10/2016                                                           OTHE CONTRACT                                                    CLOSED




                                  Party

                                  PLAINTIFF                                                                                                                             Inactive Attorneys•
                                  FOX, GREG                                                                                                                             Lead Attorney
                                                                                                                                                                        KLEIMAN, DAVID
                                                                                                                                                                        MASON
                                                                                                                                                                        Retained

                                                                                                                                                                        Work Phone
                                                                                                                                                                       214-979-7400

                                                                                                                                                                        Fax Pl1one
                                                                                                                                                                       214-979-7402




                                 PLAINTIFF                                                                                                                             Inactive Attorneys•
                                 FOX, LAURA
                                                                                                                                                                        Lead Attorney
                                                                                                                                                                       KLEIMAN, DAVID
                                                                                                                                                                       MASON
                                                                                                                                                                       Retained

                                                                                                                                                                       Work Phone
                                                                                                                                                                       214-979-7400

                                                                                                                                                                       Fax Phone
                                                                                                                                                                       214-979-7402



hff.-.r-•//,..,.,., ........................ 1 ........................ , ... L/28/2019                                                   Details


            DEFENDANT                                 Inactive Attorneys•
            D'OLIVIO, BRIGETIA                            Pro Se
            Address
            3800 PEBBLECREEK CT.
            PLANO TX 75023                                Pro Se



                                                          Pro Se



                                                      Lead Attorney
                                                      PATIERSON, GARY
                                                      E
                                                      Retained

                                                      Work Phone
                                                      713-223-3095

                                                      Fax Phone
                                                      713-223-2121




            Disposition Events

            05/02/2017 Judgment•


            JUDGMENT NON-JURY




            Judicial Officer
            SLAUGHTER, GENA

            Judgment Type
            JUDGMENT NON-JURY




            Judgment

               Judgmtcnt ,l,:nount: $281,506.

               Pre-Jucl1ment !ntere, ': $31, 10 .64

               Court Costs: $1,126.00

               Attorney Fees: $58,407.00
2/28/2019                                               Details
              Total Judgment: of $372,140.0

                  Awarded To: FOX, GREG, t al

                  Awarded Against: D'OLIVI , BRIGETTA




            Events and Hearings

             05/10/2016 NEW CASE FILED OCA) - CIVIL


             05/10/2016 ORIGINAL PETITI N •


             Plr1intiff's Original P, ,lition.pdf

                Comment
                Plaintiff's Original Petition


             05/10/2016 ISSUE CITATIOf\J


             05/11/2016 CASE FILING COV R SHEET•


             Civil Case Information ;::,heet.pd

                Comment
                Civil Case Information Sheet


             05/13/2016 CITATION ISSUED•


             DC16-5606.pdf


             05/13/2016 CITATION•


             /\nticipated Sc rver
             ESERVE

             Anticipated Method
             Actual Server
             OUT OF COUNTY

             Returned
             07/07/2016
 2/28/2019                                                                                                            Details
                              06/24/2016 MOTION - SUBSTI, UTE SERVICE •


                              Plaintiffs Motion For Sub,;:itute Service of Procc,s.pdf


                              06/24/20i6 NON-SIGNED PR POSED ORDER/JUDGMENT•


                              Order Granting Plaintiffs Motio Fm Substituted Service of

                                   Comment
                                   Order Granting Substituted ervice


                              06/24/2016 I\IOTE - CLERKS


                                   Comment
                                   ORDER SUBS SERVICE -


                              06/27/2016 ORDER - SUBSTI UTE SERVICE •


                              ORDER - SUBSTITUTE SERVICE

                                   Comment
                                   BRIDGETTA D'OLIVIO


                              07/07/2016 RETURN OF SER ICE •


                              BRIGETTA D'OLIVIO RETURN OF SERVICE.pdf

                                   Comment
                                   BRIGETTA D'OLIVIO RETU N OF SERVICE


                              07/25/2016 ORIGINAL ANSWE                                 - GENERAL DENIAL •


                             ANSWER Dolivio.pdf

                                   Comment
                                   Defendant's Original Answer


                             07/25/2016 VACATIOi J L.ETTE                              ..,


                                   Comment
                                  Vacation Letter


                             08/10/2016 ORDER - PRETRI L •


                             ORDER - PRETRIAL




                             GS/11/2016 DtSLffiSSAL FOR V\ l\iT OF PROSECLJTIOI\J •


                             Judicial Officer
                             SLAUGHTER, GENA

                             Hearing Time
                             9:00 AM

....... ___ ,,__ .. ~----"-• ...11-••----· __ . .__   ---lr"'\A I   I   A~nn"-nll-1   --Alll--1------·   ·--1-"'--"
2/28/2019                                                                Details
            Cancel Reason
            BY COURT ADMINISTRATOR

            Comment
            S/S MAILED


            O'l/i0/2017 VACATION LETTE           ""


               Comment
               Vacation Letter


            02/10/:.'.017 DESIGNATION OF EXPERT WITNESS(ES)""


            Fox Expert Designation.pdf

               Comment
               PLAINTIFF'S


            06/20/2017 VACATION LETTEI' ""


               Commc;:it
               UPDATED VACATION LETT R


            oc:122no1? MOT1or,1 .. cor\~PE       ....


            L!Jolon to Compel.pdf


            06/23/20'17 NOTICE OF HEARING / Fl.AT ""


            NOH_on_Pls_Mtn_to_Compel.pdf


            07/24/2017 i\, 1)TiGIJ -· CGi';PE    ""


            2017-07-24 - Plaintiffs' Supple ental Motion to Compel.pdf

               Comment
               PLTF'S SUPPLEMENTAL M             OMPEL




            07/28/2017 Motion - Compel""

            Judicial Officer
            SLAUGHTER, GENA

            Hearing Time
            10:00 AM


            07/28/2017 ORDER -      ccr ,PEL    ""


            ORDER - COMPEL

              Comment
              AND; SUPPL MOTION
2/28/2019                                                         Details

            07/28/2017 AMENDED PETIT! N ...


            Amended Petition.pdf


            07/28/2017 DESIGi\JAT!ON OF EXPERT VVITNESS(ES) ...


            Amended Designation of Expe s.pdf

              Comment
               PLT - AMENDED


            03/16/2017 rJiOTiC,i'1 - COf~Tlr U/\hlCE ...


            Continuance, AMENDED Motio for.pdf

              Comment
              AMENDED


            08/16/2017 MOTION - CONTI UANCE ...


            Continuance, Motion for.pdf

              Comment
              (NOT AGREED)


            08/16/2017 VACATION LETTE


            08/17/2017 MOTION - CONTI


            MOTION-CONTINUANCE


            ub/17/2017 iSSUE NOTICE


            08/17/2017 NOTICE OF HEAR NG/ FIAT ...


            NOTICE OF HEARING / FIAT

              Comment
              RE: DIM/CONTINUANCE


            08/17/2017 CORRESPONDEN E - LETTER TO FILE..,


            CORF:ESPOI\JDEfJCE - LETTE         TO FILE

              Comrm,nt
              RE: CONTINUANCE AND            ITHDRAWAL OF ATTORNEY


            Gi. 117/2017 CERTIFICATE OF      ONFERENCE ...


            CERTIFICATE OF CONFEREN E

              Comm,:nt
              TO DEFENDANTS MOTION FOR CONTINUANCE
2/28/2019                                                   Details

            08/17/2017 NOTICE•


            Anticipated Server
            ATTORNEY

            Anticipated Method
            Aclual Server
            PRIVATE PROCESS SERVER

            Returned
            08/22/2017
            Comment
            ATTY


            08/18/2017 NOTICE OF HEARING/ FIAT •


            Notice of Hearing.pdf


            08/18/2017 MOTION - WITHD AW ATTORNEY•




            Withdraw dc1605606.pdf


            08/18/2017 CERTIFICATE OF      TTORNEY •




            0:::/18/2017 MOTION - CONTIN ANCE •


            MOTION - CONTINUANCE

              Comment
              AMENDED


            08/18/2047 ISSUE CITATION


            ISSUE CiTATIC+l

            ISSUE CITATION



              AMENDED MOTION FOR C NTINUANCE


            08/18/2017 NOf\J-SIG~JED PROPOSED ORDER/JUDGfv1ENT •


            Withdraw Order dc1605606.pdf

              Comment
              ORDER WITHDRAW


            08/21/2017 ORDER - WITHDR W ATTOmJEY •


            ORDER - WITHDRAW ATTORf EY


                                                                      7/'2.Q
2/28/2019                                                     Details

            Oo/21/2017 CEkTIF-lCATE OF   ERVICE •


            CERTIFICATE OF SERVICE

              Comment
              DEFENDANT


            08/21/2017 ISSUE CITATION


            ISSUE CITATION

            ISSUE CITATION

            ISSUE CITATION

              Comment
              ANSWER TO MOTION TO        ITHDRAW AS COUNSEL


            08/21/2017 C!TAT!Gr~ •


            Anticipated Server
            ATIORNEY

            Anticipated Method
            Actuai Server
            PRIVATE PROCESS SERVER

            Returned
            08/22/2017
            Comment
            ATIY/DB


            08/22/2017 AMENDED ANSW R - Af,~ENDED GENERAL DENlH •


               Comment
                                          AS COUNSEL


            08/22/2017 ISSUE CITATION


            ISSUE CITATION

             ISSUE CITATION

               Comment
               AMENDED ANSWER TO         OTION TO WITHDRAW AS COUNSEL


            08/22/2017 CITATION ISSUE    •


             CITATION ISSUl:..D

             CITATION ISSUED


             Of'J22/2017 RETURN OF SER ICE •


             BRIGETTA - CIT


                                                                        8/38
2/28/2019                                       Details
              Comment
              CIT EXEC 8/21/17 PPS


            08/22/2017 RETURN OF SEF.V CE •


            BRIGETTA - NOT

              Comment
              NOTICE EXEC 8/21/17 PPS


            08/22/2017 CITATION•


            Anticipated Server
            ATTORNEY

            Anticipr1ted Met11nd
            Anticipated Server
            ATTORNEY

            Anticipated Method
            Anticipated Server
            ATTORNEY

            Anticipated Method
            Actual Server
            PRIVATE PROCESS SERVER

            Returned
            08/23/2017
            Comment
            ATTY

            08/22/2017 CITATION•


            Anticipated Serwr
            ATTORNEY

            Anticipated Method
            Actual Server
            PRIVATE PROCESS SERVER

            Returned
            08/23/2017
            Anticipated Server
            ATTORNEY

            Anticipated Method




            08/23/2017 Motion - Continua ce •


            Judicial Officer
            SLAUGHTER.GENA

            Hearing Time
            9:30AM




                                                          9/38
2/28/2019                                                 Details
            Comment
            15 MINS- 214-733-7204-AM /M/CONTINUE SET BY BRIGETIA
            D'OLIVIO


            08/23/2017 RETURN OF SER' ICE •


            DAVID- CIT

              Cornrnent
              CIT EXEC 8/22/17 TO DAVI         MASON KLEIMAN PPS


            08/23/2017 RETURN OF SER


            DAVID - CIT

              Com1m·11t
              CIT EXEC 8/22/17 TO DAVI         M KLEIMAN PPS


            08/25/2017 COI..ZRESPONDEN E - LETTER TO FILE •


            I withdra\.r1dc1605606.pdf

              Comment
              RE: NOTICE OF WITHDRA AL


            Q,2/28/2019                                                           Details
            Anticipated Server
            ATIORNEY

            Anticipated Method


            PRIVATE PROCESS SERVER

            Returned
            08/30/2017
            Anticipated Server
            ATIORNEY

            Anticipated Method


            08/28/2017 CITATION•


            Anticipated Server
            ATIORNEY

            Anticipated Method
            Comment
            N/C


            08/28/2017 CITATlm~ •


                         Sc.:·vl':
            ATIORNEY

            Anticipated Method
            Actual Server
            PRIVATE PROCESS SERVER

            RdUlf\f·,J
            08/30/2017
            Commr,nt
            N/C


            08/28/2017 CITATIGr'IJ •


            Anticipatl,d Server
            ATTORNEY

            Anticipated Method
            Comment
            N/C


            Ci8f'.';')/20'i7 RETURN OF SER\ ICE •


            O,l\VID - CIT

              Comment
              CIT EXEC 8/29/17 TO DAVI          KLEIMAN MASON PPS


            08/30/2017 RETURN OF SER' ICE •


            DAViD MASON r:LEllvlAI\J - C!   1
2/28/2019                                                                                        Details
                        Comment
                        CIT EXEC 8/29/17 TO DAVI                MASON KLEIMAN PPS


                    09/01/2017 MOTION - SUBSTI UTE SERVICE •


                     MOTION - SUBSTITUTE SER ICE


                    09/07/2017 NOTE - ADMIN!ST ATOR•


                        Comment
                        LETIER TO JUDGE


                     09/07/2017 MOTION - SET AS DE•


                        Comment
                        AMENDED M/SET ASIDE O DER


                     09/07/2017 CERTIFICATE OF


                     CERTIFICATE OF SERVICE

                        Comment
                        DEFENDANT


                     09/07/2017 CERTIFICATE OF                 rn~FERENCE •


                     CERT OF CONF SET ASIDE

                        Comment
                        DEFENDANT - TO M/SET                    IDE ORDER


                     0~!!07/2017 CERTIFICATE OF                 ONFERENCE •


                     CERT OF CONF SET ASIDE

                        Comment
                        DEFENDANT - AMD M/SET ASDIE ORDER


                     09/07/2017 NOTICE OF HEAR NG/ FIAT ..,


                     NOTICE OF HEARING/ FIAT

                        Comment
                        AMO M/ SET ASIDE ORDE                   - DEFENDANT


                     09/07/2017 NON-SIGNED PR POSED ORDER/JUDGMENT•


                     AMO M SET ASIDE

                        Comment
                        ORDER ON AMO M/SET A IDE ORDER


                     09/07/2017 MOTION - QUASH •


httnc·//r-n, 1rlcnnrl,:,I n,:,ll,:,cr-n, 1nh1 nrn/nAI I A~PRnn/ nm<>/\Afnrkconl>r,<>Mnrl<>?n:0
2/28/2019                                                           Details
            MOTION - QUASH


            09/07/2017 CERTIFICATE OF          ERVICE ..,.


            CERTIFICATE OF SERVICE


            09/07/2017 CERTIFICATE OF          ONFERENCE..,.


            NOTICE OF HEARING

               Comment
               DIM/QUASH


            09/07/2017 NOhl-SIG"JED PR POSED ORDER/JUDGMENT ..,.


            ORDER QUASH

               Comment
               ORDER ON MOTION QUIIA H


            0:J107/2017 CERTIF!CATE OF         0!,:1:ERH 1CE ..,.


            CERTIFICATE OF CONFERENCE QUASH

               Comment
               M/QUASH


            09/14/2017 RETURN OF SER ICE..,.


            SUBPOENA JP MORGAN CH SE BANK NA

               Commc11t
               SUBPOENA: JP MORGAN             HASE BANK NA


            09/1 D'2017 MOTION - SANCTI NS ..,.


            Motion for S:s11ctions.pdf


            09/20/2017 RESPONSE ..,.


            Pis' Re:cponse to i\i,Jtion to Qua h

               Comment
               PLAINTIFF'S RESPONSE T           MOTION TO QUASH




            (JJ/22/2017 iviouon - Quash ..,.


            Jw :iciai Officer
            SLAUGHTER, GENA

            Hearing Time
            03:45 PM
2/28/2019                                                           Details
            Comment
            BRIGETTA D'OLIVIO 214 733- 204 15 MIN M/QUASH


            09/22/2017 ORDER - DENY •


            ORDER - DENY

               Comment
               0/DENYING (OF) M/QUAS


            09/25/2017 MISCELLANOUS


            MISCELLANOUS EVENT

               Comment
               LETTER TO COURT REPO TER REQUESTING TRANSCRIPT -
               COPY GIVEN TO MELBA RIGHT


            09/25/2017 NOTICE OF /\PPE L - CT. OF APPEALS •


            NOTICE OF APPEAL - CT OF            PPEALS

               Comment
               DESIGNATION REQUESTE             AT TIME OF ACCEPTANCE W/IN 3
               DAYS


            09/26/2017 CORRESP0!1DEN E - LETTER TO FILE •


            CORRESPONDENCE - LETTER TO FILE

               Comment
               LETTER TO JUDGE SLAU HTER


            09/26/2017 COA - POST CAR           •


            COA - POST CARD

               Comment
               05-17-01119-CV




            09/29/2017 f.l ,lion - s,.nctions


            Judicial Officer
            SLAUGHTER, GENA

            Hc,aring Time
            10:00 AM

            Cancel Reason
            REQUESTED BY ATTORNEY/ RO SE

            Comment
            15 MINS - SET BY KIM - 214-9 9-7443 - CC REQ


            09/29/2017 REQUEST CLERK            REPARE RECORD •
2/28/2019                                                        Details
            REQUEST CLERK PREPARE        ECORD

              Comment
              clerk's record request


            09/29/2017 RESPONSE ....


            RESPONSE

              Comment
              TO MOTION FOR SANCTI


            10/04/2017 CORRESPONDEN E - LETTER TO FILE •


            CORRESPONDENCE-LETT

              Comment
              RE: INVOICE #171004-1


            10/04/2017 VACATION LETTE


            10/0,'./2017 CORF:ESPONDEt~ ..,E - LETTER TO FILE•


            CORRESPONDENCE-LETT

              Comment
              RE: REQUEST TO RE-SCH DULE DEFENDANT'S SCHEDULED
              HEARING DATE OF OCTO ER 4TH, 2017 -AMENDED MOTION
              TO SET ASIDE ORDER


            10/04/2017 RESPONSE •


            RESPONSE

              Comment
              AMENDED - MOTION FOR ANCTIONS


            10/05/2017 NOTE - CLERl'.S


              Comment
              PREPARING CLERKS REC RD


            10/05/2017 CLERK'S RECOR     PAYMENT INVOICE •


            CLERK'S RECORD PAYMENT INVOICE

              Comment




            10/12/2017 MOTION HEARIN     •


            CERTIFICATE OF SERVICE

            NOTICE OF HEARING


                                                                           ,ar:/'lO
 2/28/2019                                                                                             Details
                       ORDER QUASH

                       Judicial Officer
                       SLAUGHTER.GENA

                       Hearing Time
                       10:00 AM

                       Cancei R(:,c1son
                       HEARING RESCHEDULED

                       Commfi11t
                       0/M/SET ASIDE - BRIGETTA                     'OLIVIO 214 733-7204 15 MINS


                       '10/23/2017 COUi\iTER CLi,IM •


                       COUNTER CLAIM


                       10/23/2017 RESPONSE •


                       RESPONSE dc1605606 Fox.p f

                           Comment
                           ROBERT M. CLARK'S RES ONSE TO BRIGETIA D'OLIVIO'S
                           MOTION TO SET ASIDE O DER AND MOTION TO QUASH


                       10/23/2017 CERTIFICATE OF                    ONFERENCE •


                       CERTIFICATE

                           Comment
                           DEFT CONFERENCE TO 1 T AMO ANS & COUNTERCLAIM


                       10/23/2017 CERTIFICATE OF                    ERVICE •


                       CERTIFICATE OF SERVICE

                           Comment
                           DEFT'S 1ST AMO ANS & C UNTERCLAIM


                       10/24/2017 CERTIFICATE OF                    EPOSITION •


                       333064EF.pdf

                           Comment
                           Reporters Certification for th deposition of Brigetta D'Olivio


                       10/24/2017 ORIGINAL ANSW R ·· GENERJI..L DEhllAL •


                           Comment
                          FIRST AMENDED ANSWE


                       ii/09/20i7 MOTION - COMPE                     •


                      t,lOTION - COMPEL



httn.:·//r,n11rh::nnrl<>I rl:>11:>c:.r,n, ,nh, nrnlnAI I A~i:>Rnn/1-1 mo/11\/nrvc:n,:i,..oUnrlo?n:/1
2/28/2019                                                             Details
               Comment
               SANCTIONS AND CONTIN ANCE


            1110" 12017 CERTIFICATE CF      Ot\lFERENCE •


            CERTIFICATE OF CONFERE

               Comment
               TO MOTION TO COMPEL,         ANCTIONS AND CONTINUANCE


            11/09/2017 CERTIFICATE OF       ERVICE •


            CERTIFICATE OF 0ERViCE


            11/09/2017 NON-SIGNED PR POSED ORDER/JUDGf·.11::NT •


            NON-SIGNED PROPOSED O DER/JUDGMENT

               Comment
               ORDER ON MOTION TO C MPEL, SANCTIONS AND
               CONTINUANCE


            11/09/2017 NOTICE OF HEARlf~G I Fl!\T •


            NOTICE OF HEARING I FIAT

               Comment
               RE: MOTION TO COMPEL,        ANCTIONS AND CONTINUANCE




            JURY DEfJAND


            11/13/2017 CORRESPONDEN ,E - LETTER TO FILE•


            CORRESPONDENCE - LETTE           TO FILE

              Comment
               RE: DOCKET CALL


            1111 ~:.'2017 CERTIF!SI\TE OF   E:RVICE •


            CERTIFICATE OF SERVICE


            1i 113/2017 AFFIDAVIT •


            AFFIDAVIT


            11/13/2017 A!VilND:::.O A!\JSVVl::i< -AIV,d\JOED G!:..NER.AL DENIAL•


            AMENDED ANSWER - AHENDED GENERAL DENIAL

              Comment
              2ND-1ST AMENDED COU TERCLAIM
2/28/2019                                                            Details


             11/14/2017 RESPONSE •


            Plaintiffs Response to Motion t Compel.pdf

               Comment
               PLAINTIFF'S RESPONSE T          MOTION TO COMPEL


            11/14/2017 OBJECTiG:~ •


            Plaintiffs Objections to Request for Jury Trial.pdf

               Comment
               PLAINTIFF'S OBJECTION T          REQUEST FOR JURY TRIAL




            11/16/2017 MOTION HEARING•


            Af'v1D fv1 SET 1\SIDE

            CERT OF CONF SET ASIDE

            MOTICJr\J - QUASH

            ORDER QUASH

            RESPONSE dc1605606 Fox.p f

            Judicial Officer
            SLAUGHTER, GENA

            Hearing Time
            10:15AM

            Comment
            RE-SET W/BRIGETIA D'OLIVI          (214-733-7204) 15MIN (FINAL
            HEARING)


            11/17/20'17 W!Tt-,JESS LIST•


            Witne:.s Lisl.pdf

               Comment
               Plaintiffs' Witness List


            11/17/2017 NOTICE OF APPE RANCE •


            rJotice of Ari), .;,,;1ce.pdf

               Comment
               Notice of Appearance


            i:/17i2017 WITNESS UST •


            defendants witness list.pdf

               Comment
              Defendant's Witness List


                                                                               1 Q/'lQ
2/28/2019                                                                     Details

                11/17/2017 WITNESS LIST•


                defendants first amended witne s !ist.pdf

                   Comment
                   Defendant's First Amended     itness List


                11/17/2017 WITNESS UST•


                defendants second amended w tness list.pdf

                   Comment
                   DEFENDANT'S 2ND AMEN ED


                11/17/2017 MOTION - STRIKE •


                Molion to Strike.pdf

                   Comment
                   Plaintiffs' Greg and Laura Fo Motion to Strike Counterclaim


                11/17/2017 ORIGINAL ANSWE        TO CROSS CLAIM - COUNTER
                PETITION•


                Answer to Counterclaim.pdf

                   Comment
                   (Plaintiffs Greg and Laura F x) ' Answer to Counterclaim



                11/20/2017 Non Jury Trial•


                Generic Reset Non Jury Trial N tice

                Generic Reset Non Jury Trial N tice

                Judicial Officer
                SLAUGHTER, GENA

                t 1,c:2mng Tin H
                9:30AM

                Cancel Rea;,,)n
                BY COURT ADMINISTRATOR


                11/20/2017 /,:v1Ei~DED A1~'3V: R-/-11,,Et'.DED GEt,ER/'.L DEf,,!A.L •


                Amended Answer to Countercl im.pdf

                   Comment
                   Plaintiffs' Amended Answer t Counterclaim


                1"1/20/2017 MOTION - STRIKE •


                Combined Motion to Strike



httos://courtsoortal.dallascountv.ora/DALLASPROD/H me/WorksoaceMode?o=O                 19/38
2/28/2019                                                                             Details
               Comment
               Combined Motion to Strike                    's Answer to CC & Strike MTS-D'Olivio


            ii/2112017 f\/lOTION - CUJ1PE                       ""


            motion to compel arbitration-0' livio

               Comment
               Motion to Compel Arbitratio                   D'Olivio-0006


            11/21/2017 SPECIAL EXCEPT ONS •


            Defendant's Amended Special                         xceptions

               Comment
               Defendant's Amended Speci I Exceptions to Plaintiff's Amended
               Petition


            11/21/2017 ll~ACTIVATE CA:. - (OCA)


            11/27/2017 COA- POST CAR                            •


            COA - POST CARO

              Comment
              05-17-01119-CV


            11/29/2017 BRIEF FILED •


            Fox   V.   0·01;. .;,) -Pc, t T,;c;I   r, i,"f.; ·df
              Comment
              PLAINTIFFS' POST TRIAL                        RIEF EMAILED JUDGE ON BREIF


            11/29/2017 BRIEF FILED •


            D'Olivio Post Trial Brief

              Comment
              DEFENDANT'S POST TRIA BRIEF EMAILED JUDGE ON BRIEF


            11/30/2017 NOTE - CLEFi2/28/2019                                                         Details
                         Comment
                         COURTESY COPY REC'D 12/4/17 CORRESPONDENCE LEITER
                         TO JUDGE SUBMITTED T                   ADMIN TRAY.


                     12/05/2017 COA- NO PAYME T LETTER•


                         Comment
                         05-17-01119-CV SUBMIT 5 HCOA W/CONFIRMATION #26599


                     12/07/2017 COA- CORRESP NDENCE LETTER•


                     COA-CORRESPONDENCEL TTER

                         Comment
                         05-17-01119-CV


                     12/18/2017 CORRESPONDEN E - LETTER TO FILE•


                     2017-12-18 - ltr to judge slaugh er re judgment.pdf

                     2017-12-18 - Proposed Judgm nt.pdf

                         Comment
                         Letter to Judge Slaughter W TH PROPOSED JUDGMENT


                     12/18/2017 NON-SIGNED PR POSED ORDER/JUDGMENT•


                     Proposed Order on Amended                 pecial Exceptions

                         Comment
                         Order on Defendant's Speci I Exceptions


                     12/18/2017 NOf'~-S!Gf\jED PR POSED ORDER/JUDGMENT•


                         Comment
                         FINAL JUDGMENT


                     12/18/2017 NON-SIGNED PR POSED ORDER/JUDGf'1ENT •


                     Proposed Order COMPEL AR ITRATION

                         Cun11rn:mt
                         Proposed Order


                     01/26/2018 MOTION - JUDGM ~H •


                     Motion For Judgment - Fo; .. pdf

                         Comment
                         FOR ENTRY OF - ***FINAL UDGMENT ATIACHED TO MOTION
                         AS AN EXHIBIT**


                     03/27i2018 NOTE - CLERKS




httn.:·//,-_n11rt.:nnrt»l 1fall».:r,n11nh, nrn/nAI I A~PROn/1-1 mi:,/Wnrlc    2/28/2019                                                                 Details
                       Comment
                       PER MS D'OLIVIO HER AD RESS IS CORRECT


                    04/10/2018 f/iANDATE DiSHIS         •


                    MANDATE DISMISS


                    04/10/2018 COA- CORRESP NDENCE LETTER •


                    COA-CORRESPONDENCEL TTER


                    04/17/2018 NOTICE OF HEAR iJG, Fi/-.T •


                    Fox_NOH_on_P _s_Mtn_for__ Ju gment.pdf

                       Comment
                       Notice of Hearing RE:Plainti s Greg and Laura Fox's Motion for
                       Judgment


                    04/19/2018 NON-SIGNED PR POSED ORDER/JUDGMENT•


                    Order on Motion to Withdraw a Counsel-FINAL DRAFT-D'Olivio .pdf

                       Co1,1,nt:1,,
                       Proposed Order on Motion t Withdrawal-D'Olivio


                    04/19/2018 MOTION - WITHD AW ATTORNEY•


                    Motion to Withdraw as Counsel Brigella D'Olivio.pdf

                       Comment
                       UNOPPOSED


                    04/23/2018 CORRESPONDEN E - LETTER TO FiLE •


                    CORRESPONDENCE - LETTE              TO FILE

                       Comment
                       RE: RIGHT TO ATIORNEY LIENT PRIVILEGE



                    04/25/2018 MOTION HEARIN        •


                    Judicial Officer
                    SLAUGHTER, GENA

                    Hearing Time
                    11:00 AM

                    Comment
                    m/enter jdgmt (david kleiman 2/ 79-7446)


                    O-i/25/2018 ORDER - VVITHDR W ATTORNEY•


                    ORDER - WITHDRAW ATTOR EY
I   https://courtsportal.dallascountv.oro/DALLASPROD/H me/WorkspaceMode?p=O             22/38
2/28/2019                                                                  Details

                05iu2/2018 REACTIVATE CAS- (OCA)




                05/17/2048 NOTICE OF APPE RANCE ""


                Notice of Appearance. D'Olivio pdf


                05/17/2018 REQUEST FOR Fl \ID!NG OF FACT/CONCLUSIONS OF

                LAW""


                Request for Findings of Fact.   'Olivio.pdf


                05/17/2018 NOTE - CLEF:i(S


                   Comment
                   REQUEST FOR FOF CNC OF LAW SUBMITIED TO ADMIN'S
                   QUEUE


                05/18/2018 NOTE - ADMINIS I RATOR ""



                  ffc submitted to judge


                05/25/2018 CORRESPONDEf CE - LETTER TO FILE ""


                Ur to Court.pdf

                   Comment
                  Letter to Court


                05/25/2018 RESPONSE ""


                P's Resp to D's Req FFCL.pdf

                   Comment
                   Plaintiffs' Repsonse to Defe dant's Request for Findings of Fact
                   and Conclusions of Law


                05/25/2018 FINDINGS OF F/1-. T/CONCLUSIONS OF LAW""


                P's Propo ed FFCL.pdf

                   Comment
                  Plaintiffs' Proposed Finding of Fact and Conclusions of Law


                05/25/2018 NON-SIGNED PR POSED C:mER/JUDGMENT ""


                FFCL.pdf

                  Comment
                  Findings of Fact and Canel sions of Law


httos://courtsoortal.dallascountv.oro/DALLASPROD/ ome/WorksoaceMode?o=O               23/38
2/28/2019                                                         Details

            06/28/2018 MOTION - COMPEL •


            Fox_Post Judgment MTC.pdf

              Comment
              Plaintiffs' Post Judgment M ion to Compel


            07/03/2018 NOTICE OF HE/\ ING! F!AT •


            ~..JOH_on_Ps_P J_fv1tn_to_ Co      pel. pdf

              Comment
              RE: MOTION TO COMPEL


            07/30/2018 REQUEST REPO TER RECORD•


            Request for RR.pdf

               Comment
              Request


            07/30/2018 NOTICE OF APP AL - CT OF APPEALS •




               Comment
               Notice of Appeal


            07/30/2018 REQUEST CLER            PREPARE RECORD •


            Request for CR.pdf

               Co11.rnent
               Request


            08/01/2018 NOTE - CLERKS


               Comment
               PREPARING CLERK REC RD


            0'.":.'0':/2018 CC,!, · POST C/\, :J •


            CO.A ·· POST CARD

               Comment
               05-18-00868-CV


            08/08/2018 CLERK'S RECO D PAYMENT INVOICE •


            CLERf                                                                 Details
2/28/2019
            08/17/2018 Motion - Compel •


            Judicial Officer
            SLAUGHTER, GENA

            Hearing Time
            02:30 PM

            Comment
            KIM OLTMAN 214-979-7443 -      OTION COMPEL FILED 6/28/2018 - 30-
            MINUTES


            08117/2018 ORDER - COMPE       •


            ORDER - COMPEL

               Comment
               ORDER GRANTING Pl_._. _INTFFS POST JUDGMENT MOTION
               TO COMPEL. AN_D FOR ANCTIONS


             08/24/2018 SUPPLEMENTAL       LERK'S RECORD REQUEST•


             Pis_Supp_Request__for_ Cler __s_Records. pdf

               Comment
               #1 SUPPLEMENTAL CLE K'S RECORD REQUEST Plaintiffs'
               Supplemental Request for


             08/27/2018 MOTION - SANC




                Comment
                AND FOR CONTEMPT


             08/28/2018 NOTE - CLERKS •


                Comment
                PREPARING SUPPLEME T CLERK RECORD 05-18-00868-CV


              08/31/2018 CLERK'S RECO, D PAYMENT n,JVQICE •


              CLERK'S RECORD PAYME T INVOICE

                Comment
                #1 SUPPLEMENT CLER


              oc-1100:12018 COA - POST CA .D •


              COA 05-18-0086:.,-CV - POS CARD

                 Comment
                 COA 05-18-00868-CV - P


              09/11/2018 COA - NO PAYMENT LETTER•

                                                                                25/38
  2/28/2019                                                                         Details
                   COA- NO PAYMENT LETT R

                       Comment
                       05-18-00868-CV SUBMIT 5THCOA W/CONFIRMATION #30613


                   09/14/2018 COA - CORRES ON DENCE LETTER ...


                   COA-CORRESPONDENC                         LETTER

                       Comment
                      05-18-00868-CV


                  09/24/2018 APPELLATE RE ORD•


                  APPELLATE RECORD

                      Comment
                      SUPPLEMENTAL RECOR                       SENT TO THE 5TH COA WITH
                      CONFIRMATION # 30834


                  09/24/2018 APPELLATE RE


                  APPELLATE RECORD

                      Comment
                     CLERKS RECORD SENT O THE 5TH COA WITH
                     CONFIRMATION #30831


                 09/26/2018 COA - POST CA D •


                 COA - t-1 0ST CAk.D

                 COA - POST CARD

                     Comment
                     05-18-00868-CV


                 11/28/2018 APPLICATION FO - TURNOVER•


                 20'1 /; .. ·J 1-28 - Api:,i . ,, ,on for tlii nuer.pc.ll

                    Comment
                    PLAINTIFF


                11/28/2018 REQUEST FORS RVICE •


                REQUEST



                11/28/2018 ISSUE WRiT •


                ISSUE V!F. T


                11/30/2018 EXECUTION•




https://courtsportal.dallascounty.org/DALLASPROD/H me/WorksoaceMode?o=O
  2/28/2019                                                                   Details
                   Anticipated Server
                   ESERVE

                   Anticipated Method
                   /.::tual Server
                   OUT OF COUNTY

                   Returned
                   12/26/2018
                   Comment
                   ESERVE/CM (1) 222//399


                   12/03/2018 APPLICATION F R TURNOVER .,..


                   Amended Application for Tur over.pdf

                      Comment
                      PLAINTIFF AMENDED


                   "12/04/2018 NOTiCE OF HEA !!\JG/ FiAT •


                  t,IOH on Amd App for Turnov r Order,pdf

                     Comment
                     Notice of Hearing RE:Plain iffs Greg and Laura Fox's Amended
                     Application for Turnover Or er


                  12/18/2018 REQUEST FOR


                  REQUEST FOR SERVICE


                  12/18/2018 ISSUE WRIT.,..


                  iSSUE WRIT

                     Comment
                     ESERVE


                  12/19/2018 EXECUTION•


                 Anticip,iled Server
                 ESERVE

                 Anticipated Method
                 Actua! Server
                 OUT OF COUNTY

                 RE turned
                 01/24/2019
                 Comment
                 ESERVE/CM (2) 222/465


                 12/26/2018 RETURN OF SER\ !CE •


                 Fd:=TLJ/.1\J Gr- SERVICE



https://courtsportal.dallascounty.ori:i/DALLASPROD/H me/WorksoaceMod1>.?n=O
2/28/2019                                                                 Details
                   Comment
                   (1) EXECUTION - UNEXE UTED - BRIGETIA D'OLIVIO


                '12/31/2018 SUPPLEMEr,lTA CLERK'S RECORD REQUEST •


                SUPPLEMENTAL CLERK'S          ECORD REQUEST

                   Comment
                   #2 SUPPLEMENTAL CLE K'S RECORD REQUEST


                01/04/2019 NOTE - CLERKS •


                   Commeni
                   PREPARING SUPPLEME TAL RECORD 05-18-00868-CV


                01/16/2019 REQUEST REP RTER RECORD •


                REQUEST REPORTER REC RD

                   Comment
                   APPELLANT'S REQUEST OR SUPPLEMENTAL REPORTER'S
                   RECORD


                01/16/2019 Sl'PPLEf'i1i::':f'JTAL CLEPK'S RECOPD REQUE:ST •


                SUPPLH1ENTAL CLERK'S RECORD REQUEST

                   Comment
                   #3 SUPPLEMENTAL CLE K'S RECORD REQUEST


                01/16/2019 NOTE - CLERKS


                   Comment
                   BILL PRO-SE FOR THIS S PPLEMENT. VERIFIED ATIORNEY T.
                   HOOTMAN WITHDREW F OM APPEAL CASE. ORDER SIGNED
                   IN THE 5THCOA 1/15/19.


                01/17/2019 CLERK'S RECOR        PAYl11El·~T INVOICE •


                   Comment
                   #2 SUPPLEMENTAL CLER 'S RECORD


                01/22/2019 NOTICE OF HEARING! FIAT•


                2019-01-22 - 1st Amended
                NOH_on_Amended_Applicatio _for_ Turnover_ Order.pdf

                  Comment
                  First Amended Notice of He ring


                01/25/2019 RETURf~ OF SER !CE •


                (2) WRIT OF EXECUTION- BR GETTTA D'OLIVIO



https://courtsportal.dallascounty.org/DALLASPROD/H me/WorksoaceMode?o=O             '}0/~0
  2/28/2019                                                                                           Details
                        Comment
                        (2) WRIT OF EXECUTION NULLA BOLA - BRIGETITA D'OLIVIO


                     02/12/2019 SUPPLEf 1ENTA. CLERK'S R.ECORD RE(i:JEST •


                     SUPPLEMENTA.L CLERK'S               ECORD REQUEST

                        Comment
                       #4 SUPPLEMENTAL CLE K'S RECORD REQUEST


                    02/13/2019 CORRESPONDE CE - LETTER TO FILE •


                    CORRESPONOENCE-LET

                       Comment
                       BRIGETIA D'OLIVIO


                    02/14/2019 CORRESPONDE CE - LETTER TO FILE•


                    CORRESPONDENCE - LETT R TO FILE

                       Corr,rnE::nt
                       LETIER TO COURT OF A PEALS


                    02/15/2019 MOTION - WITHDF~AW ATTORNEY•


                    Gar; Pa!l/\ll/..,r1,~ .... ~ ....au ....,.~.,~-n
2/28/2019                                                                         Details
                 Comment
                 **CANCELLATION**


             02/19/2019 RESPONSE.,.


             RESPONSE

                Comment
                DEFENDANTS RESPON E TO PLAINTIFFS' AMENDED
                APPLICATION FOR TURN VER ORDER


             02/19/2019 NON-SIGNED P OPOSED ORDER/JUDGMENT•


             NON-SIGNED PROPOSED                RDER/JUDGMENT

                Comment
                ORDER DENYING PLAIN IFFS' AMENDED APPLICATION FOR
                TURNOVER ORDER




             02/20/2019 f,1,'.ition - Turnover .,.


             Ami•nded Application for Turn ver.pdf


             SLAUGHTER, GENA

             Hearing Time
             02:00 PM

             Cancel Reason
             REQUESTED BY ATTORNEY PRO SE

            Comment
            PUAMENDED APPLICATION OR TURNOVER ORDER FILED
            12/03/18 30M KAREN 214-97 -7410


            02i2Eii20i 9 CLE1~:.1('S r  2/28/2019                                                                               Details
                     #5 SUPPLEMENTAL CLERKS RECORD REQUEST

                        Comment
                        #5 SUPPLEMENTAL CLE K'S RECORD REQUEST


                     02/27/2019 SUPPLEMENTA CLERK'S RECORD REQUEST .,.


                     SUPPLEMENTAL CLERK'S                 ECORD REQUEST

                        Comment
                        SUPPLEMENTAL CLERK' RECORD REQUEST




                 Financial

                FOX, GREG
                        Total Financial Assessm nt                                                  $908.00
                        Total Payments and Cr its                                                   $908.00

                  5/11/2016         Transaction                                                 $295.00
                                    Assessment

                  5/11/2016          CREDIT               Receipt#          FOX, GREG        ($295.00)
                                     CARD -               29639-
                                    TEXFILE               2016-
                                    (DC)                  DCLK

                  8/27/2018         Transaction                                                     $75.00
                                    Assessment

                 8/27/2018          CREDIT                Receipt#          FOX, GREG          ($75.00)
                                    CARD -                56323-
                                    TEXFILE               2018-
                                    (DC)                  DCLK

                 9/6/2018           Transaction                                                $507.00
                                    Assessment

                 9/20/2018          PAYMENT               Receipt#         VINCENT           ($507.00)
                                    (CASE                 62847-           SERAFINO
                                    FEES)                 2018-            GEARY
                                                          DCLK             WADDELL
                                                                           JENEVEIN
                                                                           PC

                 11/28/2018        Transaction                                                  $15.00
                                   Assessment

https://courtsoortal.dallascountv.ora/l)AJ I A!=:PRnn/H   m"'/Wnr!cc,n,:,,-.,~Anrlo?n~n
  2/28/2019                                                                 Details
                 11/28/2018      CREDIT          Receipt#       FOX, GREG         ($15.00)
                                 CARD -          78072-
                                TEXFILE          2018-
                                 (DC)            DCLK

                11/29/2018      Transaction                                             $8.00
                                Assessment

                11/29/2018      CREDIT           Receipt#      FOX, GREG              ($8.00)
                                CARD -           78275-
                                TEXFILE          2018-
                                (DC)             DCLK

                12/18/2018      Transaction                                             $8.00
                                Assessment

                12/18/2018      CREDIT           Receipt#      FOX, GREG              ($8.00)
                                CARD -           82319-
                                TEXFILE          2018-
                                (DC)             DCLK
              D'OLIVIO, BRIGETTA
                     Total Financial Assess ent                                  $2,543.00
                     Total Payments and Cr dits                                  $1,123.00


               8/17/2017        Transaction                                            $8.00
                                Assessment

               8/17/2017        PAYMENT         Receipt#        D'OLIVIO,             ($8.00)
                                (CASE           52651-          BRIGETTA
                                FEES)           2017-DCLK

               8/18/2017       Transaction                                             $8.00
                               Assessment

               8/18/2017       PAYMENT          Receipt#        D'OLIVIO,         ($8.00)
                               (CASE            53153-          BRIGETTA
                               FEES)            2017-DCLK

               8/21/2017       Transaction                                            $16.00
                               Assessment

               8/21/2017       PAYMENT          Receipt#       D'OLIVIO,        ($16.00)
                               (CASE            53434-         BRIGETTA
                               FEES)           2017-DCLK

               8/22/2017       Transaction                                            $16.00
                               Assessment

               8/22/2017       PAYMENT         Receipt#        D'OLIVIO,        ($16.00)
                               (CASE           53885-          BRIGETTA
                               FEES)           2017-DCLK

              8/28/2017        Transaction                                        $16.00
                               Assessment

              8/28/2017        PAYMENT          eceipt #       D'OLIVIO,        ($16.00)
                               (CASE            5162-          BRIGETTA
                              FEES)

https://courtsportal.dallascounty.org/DALLASPROD/H me/WorksoaceMode?o=O
  2/28/2019                                                                        Details
                  10/5/2017        Transaction                                               $402.00
                                   Assessment

                  10/23/2017       Transaction                                                $80.00
                                   Assessment

                  10/23/2017       PAYMENT           Receipt#          D'OLIVIO,         ($80.00)
                                   (CASE             69600-            BRIGETIA
                                   FEES)             2017-DCLK

                 11/13/2017        Transaction                                               $40.00
                                   Assessment

                 11/13/2017        PAYMENT           Receipt#         D'OLIVIO,          ($40.00)
                                   (CASE             74033-           BRIGETIA
                                   FEES)             2017-DCLK

                 8/8/2018          Transaction                                           $907.00
                                   Assessment

                 9/20/2018         PAYMENT           Receipt#         HOOTMAN          ($907.00)
                                   (CASE             62851-           &
                                   FEES)             2018-DCLK        COMPANY

                 1/17/2019        Transaction                                         $1,018.00
                                   Assessment

                 2/18/2019        Transaction                                                $32.00
                                  Assessment

                 2/19/2019        PAYMENT            Receipt#         D'OLIVIO,         ($32.00)
                                  (CASE              11247-           BRIGETIA
                                  FEES)              2019-DCLK




               Documents


                  Plaintiffs Original Petition.pdf



                  DC16-5606.pdf

                  Plain;1fis Motion For Substitute · S1.·1vice of Process.pdf

                  Order Granting Plaintiffs Motio For Substituted Service of

                 ORDER - SUBSTITUTE SERV CE

                 BRIGETTA D'OLIVIO RETURN OF SERVICE.pdf
                 ANSWER Dolivio.pdf

                 191 Civil Case Cover Sheet
https://courtsportal.dallascountv.ora/DALLASPROD/H mAIWnrks:n,ir.,aMnrl ..?n:n
  2/28/2019                                                                      Details
                   191 Civil Case Cover Sheet

                   ORDER - PRETRIAL

                   Fox Expert Designation.pdf

                   Motion to Compel.pdf

                   NOH_on_Pls_Mtn_to_Com el.pdf

                   2017-07-24 - Plaintiffs' Suppl mental Motion to Compei.pdf

                   ORDER - COMPEL

                   Amended Pe,1tion.pdf

                   Amended Designation of Exp rts.pdf



                  Continuance, Motion for.pdf

                  CERTIFICATE OF CONFERE CE

                  NOTICE OF HEARING/ FIAT

                  CORRESPONDENCE - LETT R TO FILE

                  MOTION - CONTINUANCE

                  Notice of Hearing.pdf

                  Withdraw Order dc1605606.p f

                  Withdraw dc160560G.pdf

                  Withdraw Cert dc1605606.pdf

                  MOTION - CONTINUANCE

                  ISSUE CITATION

                  CERTIFICATE OF SERVICE

                  ORDER - WITHDRAW ATTO NEY

                  ISSUE CITATION

                  iSSUE CITATiOr~

                  CITATION ISSUED

                  CITAT!O!'-!   1ssur::o
                  BRIGETTA - CIT

                  BRIGETTA - !·JOT

                  DAVID- CIT

                  DAVID-CIT

                 I withdraw dc1605606.pdf

                 CORRESPOh!DENCE - LETT R TO FILE

                 CITATION ISSUED

                 CITATION ISSUED

                 ISSUE CITATION

                 ISSUE CITATION

                 ISSUE CITATION

                 ISSUE CITATION

                 DAVID-CIT

                 DAVID MASON KLElf 1AN - Ci

https://courtsportal.dallascountv.ora/DALLASPROD/H   me/WorksORr-.P.MorlP.?n=n
 2/28/2019                                                                Details
                 MOTION - SUBSTITUTE SE VICE

                 CERTIFICATE OF SERVICE

                 CERT OF COf'JF SET ASIDE

                 NOTICE OF HEARH\JG / FIAT

                 AMO M SET ASIDE

                 CERT OF CO!\IF SET .ASIDE

                 MOTIOf\J - QLJP,SH

                 CERTiFICATE OF SERViCE

                 NOTICE OF HEARING

                 ORDER QUASH
                                               i

                 CERTIFICATE OF CONFERE~CE QUASH

                 SUBPOENA: JP MORGA.N C~ASE BANK NA
                                               !

                 Motion for Sanctions.pdf
                                               I
                 Pis' Response to Motion to Oulash

                 Generic Reset Non Jury Trial ~otice
                                               I
                 Generic Reset Non Jury Trial ~otice
                                               !
                 ORDER-DENY

                 MISCELLANOUS EVENT            I

                 CORRESPONDENCE - LETTtR TO FILE

                 NOTICE OF APPEAL       CT   09    APPEALS

                 COA-POSTCARD                  .

                 REQUEST CLERK PREPAREIRECORO

                 RESPONSE                      :

                CORRESPONDENCE - LETT~R TO FiLE

                CORRESPONDENCE - LETT$R TO FiLE

                RESPONSE

                DOCKET

                CLERK'S RECORD PAYMEf\l~ INVOICE

                RESPONSE dc1605606 Fox.p~f

                333064EF.pdf

                COUNTER CLAIM

                CERTIFICATE

                CERTIFIC.ATE OF SERVICE

                NON-SIGNED PROPOSED oloER/JUDGf\/1Ef\JT

                t\JOTICE OF HEARING; FIAT'     I
                CERTIFICATE OF C01--JFEREf, CE

                CERTIFICATE OF SERV!CE

                MOTION - COMPEL                I


                JURY DErv1Ar\!D                I



                C:ORRESPONDENCE -       LETTEt· TO FiLE
                AFFiDJi,\/IT


https://courtsportal.dallascounty.org/DALLASPROD/H me/WorkspaceMode?p=O             35/38
 2/28/2019                                                            Details
              CERTIFICATE OF SERVICE

              AMENDED ANSWER - AME OED GENERAL DENIAL

              Plaintiffs Response to Motion o Compel.pdf

              Plaintiffs Objections to Reque t for Jury Trial.pdf

              Witness Listpdf

              Notice of Appearance.pdf

              defendants witness iist.pdf

              defendants first amended witnrss list.pdf

              defendants second amended }itness list.pdf

              ~v1otion to Strike.pdf

              Answer to Counterclaim.pdf       I



              Amended Answer to Counterclaim pdf
                                               I
              Combined Motion to Strike        i


              motion to compel arbitration-Dlolivio
                                               I

              Defendant's Amended Special I Exceptions

              Fox v. D'Olivio -Post Trial Brieflpdf

             D'Olivio Post Trial Brief         I

                                               !

              Kleiman letter to Court - Fox v ID'Olivio.pdf

             COA - POST CARD                   1




                                               I

             COA-CORRESPONDENCE~ETTER

             2017-12-18 - ltr to judge slaug~ter re judgment.pdf

             20'17-12-18 - Proposed Judgm~nt.pdf

             Proposed Order on Amended ipecial Exceptions

             Proposed Order COMPEL ARilTRATIO~~

             iv1oiion For Judgment - Fox.pdfl
                                               I
             MANDATE DISMISS                   :

             COA-CORRESPONDENCE~ETTER
                                               I

             FoxJJOH_on_P __ s_fv1tn _for__   J,fdgment.pdf
             Order on Motion to Withdraw a · Counsel-FINAL DRAFT-D'Olivio .pcJf

             Motion to Withdraw as Counsel B1-igetta D'Olivio.pdf

             CORRESPONDENCE - LETT~R TO F!LE

             ORDER - WITHDRAW ATTORtEY

             JUDGMENT NQr\J-JURY               I


             Notice of Appearance. D'Olivio.pdf

             Request for Findings of Fact.    of Olivio pdf
             Ltr to Court.pdf

             P's Resp to D's Rea FFCL pdf




                                              I
             P's Proposed FFCL.pdf

             FFCL.pdf

             Fox Post Judornent l'vHC.pdl



http,Jloo,os,-:::,::::.::::~:~:: =~rnspaceMode?p•O
  2/28/2019                                                                       Details
                   Request for RR.pdf

                   Notice of appeal.pdf

                   Request for CR.pdf

                  COA - POST CARD

                  COVER

                  CAPTION

                  DOCKET SHEET

                  COST BILL

                  CLER!-< CERTIFICATE

                  CLEFn  2/28/2019                                                                Details
                  Order Granting Motion for Wi hdraw of Counsel for DC-16-05606.pdf

                  2019-02-18 - Notice_of_Can    llation_of_hearing.pdf

                  RESPONSE

                  NON-SIGNED PROPOSED           RDER/JUDGMENT

                  CLERK'S RECORD PAYMENT INVOICE

                  CORRESPONDE~~CE - LET ER TO FILE

                  CERTIFICATE OF SERVICE

                  SUF'F'LEiJlEi,TAL CLEFt\'S   EC(;f~D F:EC.g.JEST

                 #5 SUPPLEMENTAL CLERK' · RECORD REQUEST




https://courtsportal.dallascounty.org/DALLASPROD/H me/WorkspaceMode?p=O
EXHIBIT 9
   45
    3/1/2019                                                                                                                  Details




                                 Case Information

                                 DC-16-0560G I GREG FOXet a! s. BRIGETTA O'OUVIO

                                 Case Number                                                    Cou                     Judicial Officer
                                 DC-16-05606                                                    191 t District Court    SLAUGHTER.GENA
                                 File Dale                                                                              Case Status
                                 05/10/2016                                                                             CLOSED




                                Party

                                PLAINTIFF
                                                                                                                       Inactive Attorneys ...
                                FOX,        GREG
                                                                                                                       Lead Attorney
                                                                                                                       KLEIMAN, DAVID
                                                                                                                       MASON
                                                                                                                       Retained

                                                                                                                       Work Phone
                                                                                                                       214-979-7400

                                                                                                                       Fax Phone
                                                                                                                       214-979-7402




                               PLAINTIFF
                                                                                                                       Inactive Attorneys ...
                               FOX, LAURA
                                                                                                                       Lead Attorney
                                                                                                                       KLEIMAN, DAVID
                                                                                                                       MASON
                                                                                                                       Retained

                                                                                                                       Work Phone
                                                                                                                       214-979-7400

                                                                                                                       Fax Phone
                                                                                                                       214-979-7402



hf+.-..-•//-.-., ,..4,..,.,...-.-,._I   ...1-11----·   --.L.... --- tr....   A I   I   A,_. _ _ _ _ II
3/1/2019                                                     Details


           DEFENDANT
                                                       Active Attorneys ....
           D'OLIVIO, BRIGETIA
                                                         Pro Se
           Address
           3800 PEBBLECREEK CT.
           PLANO TX 75023
                                                       Inactive Attorne:;s ....
                                                         Pro Se



                                                         Pro Se



                                                        Pro Se




           Disposition Events

           05/02/2017 Judgment ....


           JUDGMENT NON-JURY




           Judicial Officer
           SLAUGHTER, GENA

           Judgment Type
           JUDGMENT NON-JURY




              Juc1u111ent Amoui,t: $281,506. 0

              Pre-Judgment lntere, ': $31, 1

              Court Costs: $1,126.00

              Atiorney Fees: $58,407.00

              Total Judgm,,nt: of $372,140. 4



                 P.Harded Against D'OLIVI , BRIGETTA
    3/1/2019                                                                                                                                   Details




                                 Events and Hearin s


                                        05/10/2016 NEW CASE FILE                                              (OCA) - CIVIL


                                        05/10/2016 ORIGINAL PETIT ON •


                                        PL ,intift's                             F'(·tiiinn.pdf

                                              Comment
                                              Plaintiff's Original Petition


                                       05/10/2016 ISSUE CITATION


                                       05/11/2016 CASE FILING CO !ER SHEET•


                                       C1v1i Case Information Sheet. df

                                             Comment
                                             Civil Case Information She t


                                       C:i/13/2016 C!TAF)N ISSUE                                              •


                                       DC16-560G.pdf


                                      05/13/20"16 CITATION•




                                      ESERVE

                                      Anticipated Hethod
                                      Actual Server
                                      OUT OF COUNTY

                                      Returned
                                     07/07/2016


                                     06/24/2016 MOTION - SUBST TUTE SERVICE •


                                     F·! .'r.1 'Is        r. , : : For Su'                    s;itv'e Service of PmcE               .pelf


                                     c,:;/24/2016 NON-Slm~ED PR POSED ORDER/JUDGMENT•


                                     Order GrantinJ P!ainti;fs r ~ Jtio                                       For Substitui., j S,. rvice of
hHr,,ro•//,..,...,,.+,.. .... ,..,..f.-1 ....l,..IJ.,..-,..,.. .• _ ~ • - - - l n A I I At"'lol""\ _ _ _ 11
    3/1/2019                                                                                                                 Details
                                           Comment
                                           Order Granting Substitute Service


                                     06/24/2016 NOTE - CLERKS •


                                           Comment
                                           ORDER SUBS SERVICE - ADMIN QUE


                                     06/27/2016 ORDER·· SUBST TUTE SERVICE •


                                     ORDER - SUBSTITUTE SER ICE

                                           Comment
                                          BRIDGETIA D'OLIVIO


                                     07/07/2016 RETURN OF SE VICE •


                                    BRIGETTA D'OLIVIO RETUR                                                 OF SERVICE.pdf

                                          Comm0,nt
                                          BRIGETIA D'OLIVIO RET RN OF SERVICE


                                    07/25/2016 ORIGIN1\L ANSW R - GENERAL DENIAL •


                                    ANSWER Dolivio.pdf

                                          Comment
                                          Defendant's Original Answ r


                                    07/25/2016 VACATION LETT R •


                                         Comment
                                         Vacation Letter


                                   08/10/2016 ORDER - PRETRI L •


                                   OF.DER - PRETRl/•L




                                   08/11/2016 Dl'3r.1!S8f\L. F0 1< \. .L\l.'T OF PROSECUTIC•i.J •


                                   Judicial Officer
                                   SLAUGHTER, GENA

                                   Hearing Time
                                  9:00 AM

                                  Cancel Reason
                                  BY COURT ADMINISTRATOR

                                  Comment
                                  S/S MAILED


                                  01/10/2017 VACATION LETTE                                                 •


htf .... ro•//,,.. .... , , ...___ ... _, ...1-11----• •-~ • - - -   lr"t. A I   I   A   r"O----   II   -
3/1/2019                                                                Details
                  Comment
                 Vacation Letter


            02/i0/2017 OES1GN,L1TION _ F EYPERT ''·'ITf :ESS(ES) ..,.


            Fox Expert Designation.pdf

                 Comment
                 PLAINTIFF'S


            06/20/2017 \/11.CAT!ON LETT


                 Comment
                 UPDATED VACATION LE TER


            06/22/2017 MOTION - COMP L •


            1\,1,,t,, "'   'l   Cornpe!.pdf


            OG/23/2017 NOTICE OF HEA ,l~~G /FIAT..,.


            NOH_on __ Pls_Mtn_to_Comp .l.pdf


            07/24/2017 MOTION - COMP L •




            zo~;;;;:::::E:~:'t:::~:~                  m to Compelpdf




           07/2::/2017 iv1otion - Compel


           Judicial Officer
                                              i
                                              I




           SLAUGHTER, GENA

           Hearing Time
           10:00 AM


           07/28/2017 ORDER - cor.1PE             •


           Of~DER - COMPEL

               Comment
               AND; SUPPL MOTION


           07/28/2017 AMENDED PETIT! N •


           Amen(,:,d Petition.pdf


           07/28/2017 DESIGf\JATIOhJ Or EXPERT WITNESS(ES)..,.


           Am,mc!r·d Designation of Expe. s.pdf
3/1/2019                                                     Details
               Comment
               PLT - AMENDED


            08/16/2017 MOTIC•f~ - CON !f.'IJ/!JCE ...


            Continuance, AMENDED Mo ion for.pdf

               Comment
               AMENDED


            08/16/2017 MOTION - CONTINU;\NCE •


            Continuance, Motion for.pdf

               Comment
               (NOT AGREED)


            08/16/2017 VACATION LETT R


            08/17/2017 MOTION - CONT NUANCE ...


            MOTION - CONTINUANCE


            OS/H/2017 !SSUE NOTICE


           08/17/2017 NOTICE OF HEA ING/ FIAT ...


           NOTICE OF HEARING/ FIAT

              Corr:rne11l
              RE: DIM/CONTINUANCE


           08/17/2017 CORRESPONDE CE - LETTER. TO FILE ...

           CORRESPONDENCE-LETT

              Comment
              RE: CONTINUANCE AND         ITHDRAWAL OF ATTORNEY


           08/17/2017 CERTIFICATE OF CONFERENCE ...


           CERTIFICATE OF CONFERE CE

              Comment
             TO DEFENDANTS MOTIO          FOR CONTINUANCE


           08/17/2017 r~OTICE,,


           Anticipated Server
           ATTORNEY

           Anticipated Method
           Actual ~,crver
           PRIVATE PROCESS SERVE
  3/1/2019                                                                Details
                  Returned
                  08/22/2017
                  Comment
                  ATTY

                  08/18/2017 NOTICE OF HEA ING / FIAT •


                  Notice of Hearing.pdf


                 08/18/2017 MOTION - WITH RAW ATTORNEY •


                 Withdraw Order dc1605606.p f

                 Withdraw dc1605606.pdf


                 08/18/2017 CERTIFICATE O ATTORNEY •




                 08/18 12017 HOT!ON - CONTI UAfJCE •


                 MOTION - CONTINUANCE



                    AMENDED


                 08/18/2017 ISSUE CITATiON


                 ISSUE C!TATIOi J

                 ISSUE CITATION

                    Com 1nent
                   AMENDED MOTION FOR                ONTINUANCE


                 08/18/2017 NON-SIGNED PR POSED ORDER/JUDGMENT•


                Withdraw Order dc1605606.pd

                   Comment
                   ORDER WITHDRAW


                08/21/2017 ORDER· \N!THDR •W ft,TTOR~-JEY •


                ORDER - WITHDRAW ATTOR EY


                C!i::/21 /20'17 CERTlFiC., ,TE c,F   t:F-, /iCE •


                CERTIFICATE OF :?ERV!CE

                   Comment
                   DEFENDANT


                08/21/2017 ISSUE CITATION


https://courtsportal.dallascounty.org/OALLASPROD/H me/WorkspaceMode?p=Q             7/'lf).
  3/1/2019                                                                         Details
                    ISSUE CITATION

                    ISSUE CITATION

                    ISSUE CITATION

                       Comment
                       ANSWER TO MOTION T             WITHDRAW AS COUNSEL


                   08/21/20'17 CITAT!ON•


                   Anticipated Server
                   ATTORNEY

                   Anticipated Method
                   Actual Server
                   PRIVATE PROCESS SERVE

                   Returned
                   08/22/2017
                   Commer:!
                   ATTY/DB


                   08/22/2017 AMENDED ANS' ER -AMENDED GENERAL DEf~IAL •


                      Comment
                      TO MOTION TO WITHD             WAS COUNSEL




                   ISSUE CITATION

                   ISSUE CITATION

                      Comment
                      AMENDED ANSWER TO              OTION TO WITHDRAW AS COUNSEL


                   c,.'2212017 CITATION ISSUE         •


                  CITATION ISSUED

                  CITATIOI\J ISSUED




                  BRIGETTA - CIT

                     Comment
                     CIT EXEC 8/21/17 PPS


                  08/22/2017 RETURN OF SER !CE•


                  BRIGETTA -     r en
                     Comment
                     NOTICE EXEC 8/21/17 PP




httos://courtsoortal.dallascountv.ora/DALL ASPRnn/ nm<>iWnrl<  3/1/2019                                                                      Details

                   08/22/2017 CITATION""


                   Anticipated Server
                   ATTORNEY

                   Anticipc1ted Method
                   ,t,;1ticipc1tr d Server
                   ATTORNEY

                   Anticipated f'1ethod
                   Anticipated Server
                   ATTORNEY

                  Anticipated Method
                  Actual Server
                   PRIVATE PROCESS SERVE

                   Returned
                  08/23/2017
                  Comment
                  ATTY

                  CJb/22/2017 CiTi,TIO! J•


                  Anticipated Server
                  ATTORNEY

                  Anticipated fJethod
                  /.c~tu:,: Sr,:·1_ ,;r
                  PRIVATE PROCESS SERVE

                  Returned
                  08/23/2017
                  Anticipated Sr :·ver
                  ATTORNEY

                  Anticipated Method




                  08/23/2017 Motion - Continua ce •


                  Judicial Officer
                  SLAUGHTER, GENA

                  Hh,ring Time
                  9:30AM

                  Cornn-f.:nt
                  15 MINS- 214-733-7204-AM /M/CONTINUE SET BY BRIGETTA
                  D'OLIVIO


                 08.123/2017 RETURN OF SER iCE •


                 DAVID - CIT

                    Comm, nt
                    CIT EXEC 8/22/17 TO DAVI         MASON KLEIMAN PPS



httos://courtsoortal.dallascountv.ora/DALLASPROn/lm..Mtnrko::n,.,,.. Mnno?n:n
  3/1/2019                                                                         Details

                   08/23/2017 RETlJkf'J OF SE 'VICE •


                   DAVID - CiT

                      Comment
                      CIT EXEC 8/22/17 TO Oft: ID M KLEIMAN PPS


                   08/25/2017 CORRESPONDE CE - LETTER TO FILE •


                   I withdraw dc1605606,pdf

                      Comment
                      RE: NOTICE OF WITHDR WAL


                   08/25/2017 CORRESPONDE CE - LETTER TO FILE •


                   CORRESPONDENCE - LETT R TO FILE




                  CJB/28/2017 ~fon Jury Trial •


                   191 Civil Case Cover S11eet



                  Judicial Officer
                  SLAUGHTER, GENA

                  Hearing Time
                  9:30AM

                  Cancel Reason
                  CARRIED TO ANOTHER WE K


                  08/28/2017 MOTION - SET A IDE


                  08/28/2017 ISSUE CITATION


                  0"1/28/2017 CITA.T!m'1 ISSUE       •


                  CITATION ISSUED

                  CITATION ISSUED


                  U:J2B/2017 CITATION•


                 Anticipated Server
                 ATTORNEY

                 Anticipated Method
                 Actual Server
                 PRIVATE PROCESS SERVER

                 Returned
                 08/30/2017
                 Anticipated Server
                 ATTORNEY
httos://courtsoortal.dallascountv.ora/DALL ASPRnnt   mAIWnrkc:n<>l"-<>Mnrlc?n:11
 3/1/2019                                                                 Details
                 Anticipated l\',8thod


                 08i28/20'17 CITATION•


                 Anticipated Server
                 ATTORNEY

                 Anticipated Method
                 Comment
                 N/C


                 08/28/2017 CITATION•


                 Anticipated Server
                 ATTORNEY

                 Anticipated Method
                 Actu:11 Server
                 PRIVATE PROCESS SERVE
                                              t
                 Returned
                 08/30/2017
                 Comment
                 N/C


                 08/28/2017 CITATION•


                 Ariti'.-ipated S ,:·ver
                 ATTORNEY

                 Anticip2:tud l\ lrithod
                 Comment
                N/C


                08/30/20"17 RETURr~ OF SER /ICE •


                DA\11D - CiT

                    Comment
                    CIT EXEC 8/29/17 TO DAV D KLEIMAN MASON PPS


                08/30/2017 RETURN OF SER ICE •


                Ql\VID M4SON KLEIMAN - Cl

                   Con rnent
                   CIT EXEC 8/29/17 TO DAVID MASON KLEIMAN PPS


                09/01/2017 MOTION - SUBST TUTE SERVICE •


                HJTIGi~ - SUBSTITUTE SER'/ICE


                09/07/2017 NOTE·· ADi,1!N1ST ATOR •


                   Comment
                   LETTER TO JUDGE
https://courtsportal.dallascounty.org/DALLASPROD/ ome/WorksoaceMode?o=O
  3/1/2019                                                                        Details


                    09/07/2017 MOTION - SET



                      AMENDED M/SET ASIDE             RDER


                   09/07/2017 CERTIFICATE O          SERVICE"'


                   CERTIFICATE OF SERVICE

                      Comment
                      DEFENDANT


                   09/07/2017 CERTIFICATE O          CONFERENCE "'


                   CERT OF CONF SET ASIDE

                      Comment
                      DEFENDANT - TO M/SET SIDE ORDER


                   ()9/07/2017 CERTIFICATE O         co ,1FERENCE
                                                          1            "'


                   CERT OF CONF SET ASIDE

                      Comment
                      DEFENDANT - AMO M/SE ASDIE ORDER


                   09/07/2017 NOTiCE OF HEA ING/ FIAT "'


                   NOTICE OF HEARING/ I IAT

                      Comment
                      AMO M/ SET ASIDE ORD R - DEFENDANT


                  09/07/2017 NON-SIGNED PR POSED ORDER/JUDGMENT"'


                  AMO M SET ASIDE

                     Comment
                     ORDER ON AMO M/SET A IDE ORDER


                  09/07/2017 MOTION - OUAS           "'


                  fP)T!C,t,J - QUASH



                  09/07/2017 CERTIFICATE OF SERVICE"'


                  CERTIFICATE OF SERVICE


                  09/07/2017 CERTIFICATE OF ,ONFERENCE"'


                  !JOT!CE OF HE".=/Wnrlc,o.n"'r-"Mntio?n=fl
3/1/2019                                                         Details
               Comment
               DIM/QUASH


            09/07/2017 NON-SIGNED P OPOSED ORDER/_ 11 JDGr ti ENT •

            ORDER QUASH

               Comment
               ORDER ON MOTION QUII SH


           09/07/2017 CERTIFICATE OF CONFERD...JCE •


            CEHTWICATE OF COI\JFEf   3/1/2019                                                                                                               Details
                             MISCELLANOUS EVENT

                                  Comment
                                  LETTER TO COURT REP RTER REQUESTING TRANSCRIPT -
                                  COPY GIVEN TO MELBA RIGHT


                             09/25/2017 f\JOT!CE OF APP AL - CT OF APPEALS •


                             NOTICE OF APPEAL - CT O 1'\PPEALS

                                  Comment
                                  DESIGNATION REQUEST DAT TIME OF ACCEPTANCE W/IN 3
                                  DAYS


                             09/26/2017 CORRESPONDE JCE - LETTER TO FILE •


                             CORRESPONDENCE - LETT R TO FILE

                                 Comrm·nt
                                 LETTER TO JUDGE SLAU HTER


                             00126/2017 COi, - POST CP..


                            GOA - POST CARD

                                 Comment
                                 05-17-01119-CV




                            OCJ'29/2017 Motion - Sanction                        •


                            Judicial Officer
                            SLAUGHTER, GENA

                            Hearing Time
                            10:00 AM

                            Cancei Reason
                            REQUESTED BY ATTORNEY PRO SE

                            Cc:nmc:1t
                            15 MINS - SET BY KIM - 214- 79-7443 - CC REQ


                            09/29/20·17 REQUEST CLER                            PREPARE RECORD ..,


                           REQUEST CLERK PREPAR.E RECORD

                                Comment
                                clerk's record request


                           09/29/20'i 7 RESPOf\!SE •


                           RESPONSE

                                Comment
                               TO MOTION FOR SANCTI NS



httn~·//r-r\11rt~nnrt::1I ri:::all~c.rn11nh, nrn/nAI I A~cgnnt nn"lo./\AJ..,,r1,,r,,..._~,..,..1.,1,....,..,....,...,_n
   3/1/2019                                                                                                                                                 Details

                                        10/04/2017 COf.;RESPONDE CE - LETTER TO FILE•


                                       CORRESPONDENCE - LETT R TO FILE

                                              Comment
                                              RE: INVOICE #171004-1


                                       10/04/2017 VACATION LETT R


                                       10/04/2017 CORRESPONDEtCE - LETTER TO F!LE •


                                       CORRESPOt,'DENCE - LETT R TO FILE

                                             Comment                                                         I


                                             RE: REQUEST TO RE-SC1EDULE DEFENDANT'S SCHEDULED
                                             HEARING DATE OF OCT BER 4TH, 2017 -AMENDED MOTION
                                             TO SET ASIDE ORDER


                                       10/04/2017 RESPGr\lSE •                                               1




                                      RE.:Pc:.;3E

                                             Comment
                                            AMENDED - MOTION FO                                                  SANCTIONS


                                      10/05/2017 NOTE - CLERKS


                                            Comment
                                            PREPARING CLERKS RE


                                      10/05/20'17 CLERK.'S RECOR                                                  PAYMENT Ii-NOICE •


                                      CLERK'S RECORD PAYMEN                                                      n~VOICE

                                            Comment
                                            EMAILED PRO SE FOR $4 2




                                      10/12/2017 MOTION HEARINt •


                                     CERT!FiC;ATE OF SER\iiCE

                                     ; ,OTICE OF HEARING

                                     ORDER QUASH

                                     Judiciai Officer
                                     SLAUGHTER, GENA

                                    Hearing Time
                                    10:00 AM

                                    Cancel Reason
                                    HEARING RESCHEDULED

                                    Comment
                                    0/M/SET ASIDE - BRIGETTA                                                     'OLIVIO 214 733-7204 15 MINS

httnc·//r-n11rte!nnrt"'.'llt ...l"'.'1111"'.'lo~,..,,..., ,..,,+..; ,,... ....... ,nAI I A C,.L\~r'\r"\/LI       --I\At--'------1. •-   ...1._,.,, __ ,..
3/1/2019                                                                Details

            10/23/2017 CCJ;nER CLAii        •


            COUNTER CLAFJ


            10/23/2017 RESPQr\JSE •


            RESPONSE dc1605606 Fox. df

              Comment
              ROBERT M. CLARK'S RE PONSE TO BRIGETTA D'OLIVIO'S
              MOTION TO SET ASIDE RDER AND MOTION TO QUASH


            10/23/2017 CERTIFICATE OF CONFERENCE•


           CERTii=iCATE

              Comment
              DEFT CONFERENCE TO 1ST AMO ANS & COUNTERCLAIM


           10/23/2017 CERTIF!CATE OF SERVICE•


           CERTIFICATE OF SERVICE



              DEFT'S 1ST AMO ANS & OUNTERCLAIM


           10/24/2017 CERTIFICATE OF DEPOSITIOf\l •


           333064EF.pdf

             Comment
             Reporters Certification for t e deposition of Brigetta D'Olivio


           10/24/2017 ORIGINAL ANSW R -· GENERAL DENIAL •


             Comment
             FIRST AMENDED ANSWE


           11/09/2017 MOTION - COMP


           MOTION - COMPEL

             Comment
             SANCTIONS AND CONTIN


           1'1/C\2017 CERTW!CATE OF        ONFERENCE •


           CERTIFICATE OF CONFERE

             Comment
             TO MOTION TO COMPEL,          ANCTIONS AND CONTINUANCE


           11/09/2017 CERTIFICATE OF       ERVICE ...
3/1/2019                                                           Details
            CERTIFICATE OF SERVICE


            11i09/2017 NON-SlmJED P OPOSED ORDER/JUDGMENT ...


            NON-SIGNED PROPOSED             RDER/JUDGMENT

               Comment
               ORDER ON MOTION TO           OMPEL, SANCTIONS AND
               CONTINUANCE


            11/09/2017 NOTICE OF HEA ING/ FIAT ...


            NOTICE OF Ht:At  3/1/2019                                                                                  Details
                         Comment
                         PLAINTIFF'S OBJECTION TO REQUEST FOR JURY TRIAL




                      11/16/2017 MOTION HEARi G •


                     ,l'J.'.:) IJ SET A~,!DE

                      CERT OF CONF SET AS!DE

                     MOTIOi\J - QUASH

                      ORDER QUASH

                      RESPONSE dc1605606 Fox. df

                     Judicial Officer
                     SLAUGHTER.GENA

                     Hearing Time
                     10:15 AM

                     Comment
                     RE-SET W/BRIGETIA D'OLI 10 (214-733-7204) 15MIN (FINAL
                     HEARING)


                     11/17/2017 WITNESS UST•


                     VVitrn•ss List.pdf

                         Comment
                        Plaintiffs' Witness List


                     11/17/2017 NOTICE OF APP ARANCE •


                     i: :1:;(· of App•. ·.u1ce.pdf

                        Comment
                        Notice of Appearance


                     11/17/2017 WITNESS LIST•


                    defendants witness list.pdf

                        Comment
                        Defendant's Witness List


                    11/17/2017 v'!ITNES.::i UST•


                    (i,~fendants first amended witn ss list.pdf

                        Comment
                        Defendant's First Amended            itness List


                    11/17/2017 WITNESS UST •


                    defendants second amended              itness list.pdf



httos://court!mnrt;:il rl;:ill;:i.:r.nt 1ntv nrn/nAI I A~PR()n/ nmo/\Nnrl,cn<>roMnrlo?n~n
  3/1/2019                                                                     Details
                    Comment
                     DEFENDANTS 2ND AME OED


                  11/17/2017 f•10TION - STRP(        •


                  Motion to Strike.pdf

                    Comment
                    Plaintiffs' Greg and Laura ox Motion to Strike Counterclaim


                 11/17/2017 ORIG!r~AL ANSW R TO CROSS CLAH11- COUNTER
                 PETITION•


                 Answer to Counterclaim.pdf

                                                J
                                                I


                    Comment
                    (Plaintiffs Greg and Laura j°x) ' Answer to Counterclaim



                 11/20/2017 Non Jury Trial•


                 GenHic Reset Non Jury Trial        otice

                 Generic Reset Non Jury Trial       otice

                 Judicial Officer
                 SLAUGHTER, GENA

                 Hearing Time
                 9:30AM

                 Cancel Reason
                 BY COURT ADMINISTRATO


                 11/20/2017 AMENDED Af\JSW R-AIVIL::NDED GENt::RAL D!::NIAL •


                 Amended Answer to Countercl im.pdf

                   Comment
                   Plaintiffs' Amended Answer o Counterclaim


                11/20/2017 MOTION - STRIKE •


                Combined Motion to Strike

                   Comment
                   Combined Motion to Strike 's Answer to CC & Strike MTS-D'Olivio


                11/21/2017 f.10TIQi,; - COUPE        •


                motion to compel arbitration-0' if:vio

                   Comment
                   Motion to Compel Arbitration D'Olivio-0006


                11/21/2017 SPECIAL EXCEPT! NS•


https://courtsportal.dallascounty.org/DALLASPROD/H me/WorkspaceMode?p=O                  19/38
3/1/2019                                                                 Details
            D, fendant's Amended Specia Exceptions

              Comment
              Defendant's Amended Spe ial Exceptions to Plaintiff's Amended
              Petition


            i1/2ii2017 INACTIVATE CAS             (OCA)


            11127120'17 COP, - POST CA


           COA - POST CARD

              Comment
              05-17-01119-CV


           11129/2017 8R!EF F!LED •


           Fox v. D'Olivio -Po,;; Triai Bne .pdf

              Comment
              PLAINTIFFS' POST TRIAL BRIEF EMAILED JUDGE ON BREIF


           11/29/2017 BRIEF FILED ...


           D'O!;vio f'ost Tria! i.A1ef

              Comment
              DEFENDANT'S POST TRI L BRIEF EMAILED JUDGE ON BRIEF


           11/30/2017 NOTE - CLERf 3/1/2019                                                                 Details
                 COA-CORRESPONDENCELETTER

                    Comment
                    05-17-01119-CV


                 12/18/2017 CORRESPONDE ICE - LETTER TO FILE•


                 2017-12-18 - ltr to Judge slau hter re judgment.pdf

                 2017-12-18 - Proposed Judg1

                    Comment
                    Letter to Judge Slaughter    1TH PROPOSED JUDGMENT


                 12/18/2017 r\lON-SJGNED PR POSED ORDER/JUDGMENT •


                 Proposed Order on Amended       pecial Exceptions

                    Comment
                    Order on Defendant's Spec al Exceptions


                 12/18/2017 NOl~-SIGNED PR. POSED Or'8ER/,JUDGf.~ENT ....


                   Comment
                   FINAL JUDGMENT


                 12/i 8/2017 NON-SIGNED PR POSED ORDER/.JUDGr '.ENT •


                Proposed Order COMPEL AR ITRATION

                   Comment
                   Proposed Order


                O'l/2li/2018 MOT!Cf! - JUDGf, Ef\JT""


                Hution For Jud:_!ment - Fox.pd

                   Comment
                   FOR ENTRY OF - ***FINAL JUDGMENT ATTACHED TO MOTION
                   AS AN EXHIBIT**


                03/27/2018 NOTE - CLERKS


                   Comment
                   PER MS D'OLIVIO HER AD RESS IS CORRECT


                04/10/2018 MA:mATE DISM!. S •


                MANDATE DISMISS


                04/10/2018 COA - CORRESP NDENCE LETTER ..,


                CO'-   CORRESPC: 1 :FJE' :'.::'.EL TTER




https://courtsportal.dallascounty.org/DALLASPROD/H me/WorkspaceMode?p=O
 3/1/2019                                                                          Details

                 04/17/2018 r\JOTICI:: OF HEA ING/ FIAT •


                 Fox_NOH_on_P _s_MLn_fm__ ucl 1 ,ment.pdf

                    Comment
                    Notice of Hearing RE:Plain iffs Greg and Laura Fox's Motion for
                    Judgment


                 0 ;/19/2018 NON-SlmJED PR POSED ORDER/JUDGL1ENT •


                                                    f
                 Order on Motion to Withdraw s Counsel-FINAL DRAFT-D'Olivio .pdf

                    Comment
                    Proposed Order on Motion o Withdrawal-D'Olivio


                 04/19/2018 MOTION - WITH RAW ATTORNEY•


                 r,1o!iun to \l\fithdra•,, ~ , . Coum r !-Brigetta D'O!ivio.JYJf

                    Comment
                    UNOPPOSED


                 04/23/2018 CORRESPONDE CE - LETTER TO FILE •


                 CORRESPONDENCE-LETT

                   Comment
                   RE: RIGHT TO ATTORNE               CLIENT PRIVILEGE



                 04/25/2018 MOTION HEARIN               •


                Judicial 01ficer
                 SLAUGHTER, GENA


                 11:00 AM

                Comrnent
                m/enter jdgmt (david kleiman 2 979-7446)


                c,, '2~12018 ORDER· \i••!THD         ,AVV ATTOR1• 1EY •


                ORDER - WITHDRt>.W ATTCR 'EY


                05/02/2018 REACTIVATE CAS               (OCA)


                05/02/2018 COLLECTIONS -             INANCIALS


                05/17/2013 f',1'JTlSE OF APPE R/iJ~ 3/1/2019                                                                           Details

                  05/17/2018 REQUL:ST F(:;1         :rJD::~s c·:-:   FACTiCC::1·:.:Lu~::JNS OF
                  LAW•


                  Request for Findings of Fact       'Olivio.pdf


                  05/17/2018 i\JOTE · CLEF 1 S


                     Comment
                     REQUEST FOR FOF CNC OF LAW SUBMITTED TO ADMIN'S
                     QUEUE


                  05/18/2018 NOTE - ADMINIS RATOR •


                     Comment
                     ffc submitted to judge


                  05/25/2u18 CGh'.RESPCi ,DE1 CE - LETTER TO Fi LE •


                  Ur to Court.pdf

                     Comment
                     Letter to Court


                  05/25/2018 RESPONSE •


                  P's Resp to D's Req FFCL.pdf

                    Comment
                    Plaintiffs' Repsonse to Defe dant's Request for Findings of Fact
                    and Conclusions of Law


                 05/25/2018 FINDINGS OF FA T/CONCLUSIONS OF LAW •


                 P's Propc, .ed FFCL.odf

                    Comment
                    Plaintiffs' Proposed Finding of Fact and Conclusions of Law


                 05/25/2018 NON-SIGNED PR POSED ORDER/JUDGMENT •


                 FFCL.pdf



                    Findings of Fact and Conclu ions of Law




                 Fox_Post Judgment r 1TC.pdf

                    Comment
                    Plaintiffs' Post Judgment M ion to Compel


                 07/03/2018 NOTICE OF HEAR NG I FIAT•


https://courtsportal.dallascountv.orq/DALLASPROD/    me/WorkscaceMode?c=O
 3/1/2019                                                                        Details
                  NOH_on_Ps_PJ_Mtn_to_C

                     Comment
                     RE: MOTION TO COMPE


                  07/30/2018 REQUEST REPO TER RECORD•


                  Request for RR.pdf

                     Comment
                     Request


                  07/30/2018 NOTICE OF APP AL - CT OF APPEALS •


                  Notice of appeal.pdf

                     Comment
                     Notice of Appeal


                  07/30/2018 REQUEST CLER           PREPARE RECORD•




                     Comment
                     Request


                  08/01/2018 NOTE - CLERKS


                     Comment
                     PREPARING CLERK REC


                  08/08/2018 COA - POST Cl1R         •


                  COA - POST CARD

                     Comment
                    05-18-00868-CV


                 O?'nf,/2018 CLER!('S RECOR         PAY:'::::}:T !f !VO!CE •


                 CLERK'S RECORD PAYMEN              INVOICE

                    Comment
                    EMAILED ATIY $907.00




                 08/17/20'18 Motion - Compel •


                 Judicial Officer
                 SLAUGHTER, GENA

                 Hearing Time
                 02:30 PM




httos://courtsoortal.dallascountv.ora/DALLASPROD/   me/Worksn::ir.P.MorlP.?n=n             ')A/~D
 3/1/2019                                                                 Details
                 Comment
                 KIM OLTMAN 214-979-7443 MOTION COMPEL FILED 6/28/2018 - 30-
                 MINUTES


                 08/17/20'!8 ORDER - COMP L •


                 ORLER - COMPEL

                    Comment
                    ORDER GRANTING Pl_._. _INTFFS POST JUDGMENT MOTION
                    TO COMPEL. AN_D FOR ANCTIONS


                 02,/24/2018 SUPPLEk1EtHAL CLEF!l('S RECOFm F 3/1/2019                                                                 Details
                 COA-CORRESPONDENCE ETTER

                        Comment
                        05-18-00868-CV


                 09/24/2018 APPELLATE REC RD..,.


                 APPELLATE RECORD

                       Comment
                       SUPPLEMENTAL RECOR            SENT TO THE 5TH COA WITH
                       CONFIRMATION # 30834


                 09/24/2018 APPELLATE REC RO ..,.


                 APPELLATE Rl=:CORn

                       Comment
                       CLERKS RECORD SENT O THE 5TH COA WITH
                       CONFIRMATION #30831


                 c,·, 12r_;12orn COA - PC1'3T CAR , ....


                 COA - POST CARD

                 COA - POST CARD

                       Comment
                       05-18-00868-CV


                 11i28/2018 APPLICATION FO           TURt,JiJVER..,.


                2018-11-28 - Application for tu nover.pdf

                      Comment
                      PLAINTIFF


                11/28/2018 REQUEST FORS RVICE..,.


                REQUEST


                1i/28/2018 ISSUE WRIT ,..


                ISSUE WRIT


                11/30/2018 EXECUTIO!\J..-


                Anticipatr:j Server
                ESERVE

                ,As   :1::::i~ · ''3d   r.   '10d
                Actual Server
                OUT OF COUNTY

                Returned
                12/26/2018


https://courtsportal.dallascountv.orQ/DALLASPROD/H me/WorksoaceMode?o-0
 3/1/2019                                                                 Details
                 Comment
                 ESERVE/CM (1) 222//399


                 12/03/2018 APPUC.AT!ON FCR. TUR: JOVER.,.


                 Amended Application for Turn ver.pdf

                    Comment
                    PLAINTIFF AMENDED


                 12/04/2018 NOTICE OF HEA !NG/ FIAT.,.


                 NOH on Amd App for Turnove Order.pdf

                    Comment
                   Notice of Hearing RE:Plaint ffs Greg and Laura Fox's Amended
                   Application for Turnover Or er


                 12/1L.12018 FE:CUTiC:3/1/2019                                                                   Details

                01/04/2019 NOTE - CLERKS


                   Comment
                   PREPARING SUPPLEME TAL RECORD 05-18-00868-CV


                01/1 .12019 REOUl::ST REPC ,TER F:c:CORD ....


                REQUEST REPORTER REC RD

                   Comment
                   APPELLANT'S REQUEST OR SUPPLEMENTAL REPORTER'S
                   RECORD


                01/16/2019 SUPPLEMENTAL            LERK'S RECORD REQUEST .,..


                SUPPLEMENTAL CLERK'S R CORD REQUEST

                   Corrnn~:nt
                   #3 SUPPLEMENTAL CLER 'S RECORD REQUEST


                01/16/2019 NOTE - CLERKS


                   Comment
                   BILL PRO-SE FOR THIS S PPLEMENT. VERIFIED ATIORNEY T.
                   HOOTMAN WITHDREW F OM APPEAL CASE. ORDER SIGNED
                   IN THE 5THCOA 1/15/19.


                01/17/2019 CLERl 3/1/2019                                                                      Details

                   02/'13/2019 CORRESPONDE CE - LETTER TO FILE.,..


                  CORRESPONDEr; :::E - LETl ER TO FILE

                     Comment
                     BRIGETTA D'OLIVIO


                  02/i4/2019 CORRESPONDE CE - LETTER TO FILE .,..


                  CORRESPONDENCE - LETT R TO FILE

                     Comment
                     LETTER TO COURT OF A PEALS


                  02/15/2019 MOTION - WITH RAW ATTORNEY.,..


                  Gary Patierson's Motion to Wi hdraw as Counsel for DC-i 6-05606.pdf

                     Comment
                     Gary Patterson's Motion to         ithdraw as Counsel


                  02/i5/20'19 NON-SIGNED PR POSED ORDER/JUDGMENT.,..




                     Comment                        t
                     ORQER GRANTING MOTi N FOR WITHDRAW OF COUNSEL


                  02/18/2019 NOTE - CLER!3/1/2019                                                                  Details

                02/19/2019 NON-SIGNED PR POSED ORDER/JUDGMENT•


                NON-SIGNED PROPOSED O DER/JUDGMENT

                   Comment
                   ORDER DENYING PLAINT FFS' AMENDED APPLICATION FOR
                   TURNOVER ORDER




                02/20/2019 Motion - Turnover


                Am,·,11ded Apr,lir:~:1,::m '')r Turn ver.pdf

                Judicial Officer
                SLAUGHTER, GENA

                Hearing Time
                02:00 PM

                Cancel Reason
                REQUESTED BY ATTORNEY PRO SE

                Comment
                PL/AMENDED APPLICATION OR TURNOVER ORDER FILED
                12/03/18 30M KAREN 214-97 -7410


                02/25/2019 CLERK'S RECOR             PAYMENT INVOICE•


                CLERK'S RECORD PAYMENT INVOICE

                   Comment
                   DUPLICATE INVOICE FOR SUPP #2 CR SENT TO PRO SE'


                02/25/2019 CORRE'.='PO!mHJ _.E - LETTER TO FILE•


                CORRESPONDENCE-LETT

                   Comment
                   DEFENDANT


                02/25/2019 CERTIFICATE OF            ERVICE •


                CERTIFiCATE OF $i..:f., JiCE


                02/26/2019 SUPPLEf,1,:.NTAL          LERK'S RECORD REQUEST •


                #5 SUPPLEMENTAL CLERK'S RECORD REQUEST

                   Comment
                   #5 SUPPLEMENTAL CLER 'S RECORD REQUEST


                02/27/2019 SUPPLErJlENTAL            LERK'S RECORD REQUEST •




https://courtsportal.dallascounty.org/DALLASPROD/H me/WorkspaceMode?p=O             30/38
  3/1/2019                                                                Details
                    Comment
                    SUPPLEMENTAL CLERK' RECORD REQUEST


                 02/27/2019 ORDER - W!THDRA\/IJ .ATTORNEY •


                 ORDER - WITHDRAW ATTO NEY


                 03/01/2019 CORRESPONDENCE - LETTER TO FILE




              Financial

              FOX,GREG
                    Total Financial Assess ent                                      $908.00
                    Total Payments and Cr dits                                      $908.00

               5/11/2016       Transaction                                      $295.00
                               Assessment

               5/11/2016       CREDIT           Receipt#      FOX, GREG       ($295.00)
                               CARD -           29639-
                               TEXFILE          2016-
                               (DC)             DCLK

               8/27/2018       Transaction                                          $75.00
                               Assessment

               8/27/2018       CREDIT           Receipt#      FOX,GREG         ($75.00)
                               CARD -           56323-
                               TEXFILE          2018-
                               (DC)             DCLK

               9/6/2018        Transaction                                      $507.00
                               Assessment

              9/20/2018        PAYMENT          Receipt#      VINCENT         ($507.00)
                               (CASE            62847-        SERAFINO
                               FEES)            2018-         GEARY
                                                DCLK          WADDELL
                                                              JENEVEIN
                                                              PC

              11/28/2018      Transaction                                           $15.00
                              Assessment




https://courtsportal.dallascounty.org/DALLASPROD/ ome/WorkspaceMode?p=O
  3/1/2019                                                                   Details
                 11/28/2018       CREDIT             Receipt#    FOX, GREG             ($15.00)
                                  CARD -             78072-
                                  TEXFILE            2018-
                                  (DC)               DCLK

                 11/29/2018       Transaction                                            $8.00
                                  Assessment

                 11/29/2018       CREDIT             Receipt#    FOX, GREG             ($8.00)
                                  CARD -             78275-
                                  TEXFILE            2018-
                                  (DC)               DCLK

                 12/18/2018       Transaction                                            $8.00
                                  Assessment

                 12/18/2018       CREDIT             Receipt#    FOX, GREG             ($8.00)
                                  CARD -             82319-
                                  TEXFILE            2018-
                                  (DC)               DCLK
               D'OLIVIO, BR!GETTA
                      Total Financial Assess ent                                   $2,543.00
                      Total Payments and Cr dits                                   $1,123.00


                8/17/2017        Transaction                                             $8.00
                                 Assessment

                8/17/2017        PAYMENT            Receipt#     D'OLIVIO,             ($8.00)
                                 (CASE              52651-       BRIGETTA
                                 FEES)              2017-DCLK

                8/18/2017        Transaction                                             $8.00
                                 Assessment

                8/18/2017        PAYMENT            Receipt#     D'OLIVIO,             ($8.00)
                                 (CASE              53153-       BRIGETTA
                                 FEES)              2017-DCLK

                8/21/2017        Transaction                                           $16.00
                                 Assessment

                8/21/2017        PAYMENT            Receipt#     D'OLIVIO,        ($16.00)
                                 (CASE              53434-       BRIGETTA
                                 FEES)              2017-DCLK

                8/22/2017        Transaction                                           $16.00
                                 Assessment

                8/22/2017        PAYMENT            Receipt#     D'OLIVIO,        ($16.00)
                                 (CASE              53885-       BRIGETTA
                                 FEES)              2017-DCLK

               8/28/2017        Transaction                                            $16.00
                                Assessment

               8/28/2017         PAYMENT            Receipt#     D'OLIVIO,        ($16.00)
                                (CASE               55162-       BRIGETTA
                                FEES)               017-DCLK

https://courtsportal.dallascounty.org/DALLASPROD/   me/WorkspaceMode?o=O
3/1/2019                                                                       Details

              10/5/2017         Transaction                                              $402.00
                                Assessment

              10/23/2017        Transaction                                               $80.00
                                Assessment

              10/23/2017        PAYMENT                Receipt#    D'OLIVIO,             ($80.00)
                                (CASE                  69600-      BRIGETIA
                                FEES)                  2017-DCLK

              11/13/2017        Transaction                                               $40.00
                                Assessment

              11/13/2017        PAYMENT                Receipt#    D'OLIVIO,             ($40.00)
                                (CASE                  74033-      BRIGETIA
                                FEES)                  2017-DCLK

              8/8/2018          Transaction                                              $907.00
                                Assessment

              9/20/2018         PAYMENT                Receipt#    HOOTMAN          ($907.00)
                                (CASE                  62851-      &
                                FEES)                  2018-DCLK   COMPANY

              1/17/2019         Transaction                                         $1,018.00
                                Assessment         I



              2/18/2019         Transaction        I                                      $32.00
                                Assessment

              2/19/2019         PAYMENT                Receipt#    D'OLIVIO,             ($32.00)
                                (CASE                  11247-      BRIGETIA
                                FEES)                  2019-DCLK




             Documents


                Plaintiffs Original Petition.pdf



                DC16-5606.pdf

                Plaimdfs Motion For Subs'.itut d Service of Process.pdf

                Order Granting Plaintiffs Moti n For Substituted Service of

                ORDER - SUBSTITUTE SER iCE

                BRIGETTA D'OLiVIO RETURN OF SER\/ICE.pdf

                ANSWER Doiivio.pdf

                19i Civil Case Cover Sheet
https://courtsportal.dallascountv.oro/DALLASPROD Home/WorkspaceMode?p=O                             33/38
                                                                                                    Details
3/1/2019
                         191 Civil Case Cover Sheet

                         ORDER - PRETRIAL

                         Fox Expert Designation.pdf

                         Motion to Cornpel.pdf

                         NOH_on_P!s_Mtn_to_Cornp l.pdf

                         20'17-07-24 - Plaintiffs' Supple . ental Motion to Cornpel.pdf

                         ORDER - COMPEL

                         Amended Petiuon.pdf

                          Amended Designation of Exp 11s.pdf



                          Continuance, Motion for.pdf                 1




                          CERTIFICATE OF COI\JFERE CE

                          NOTICE OF HEARING I FIAT

                          CORRESPONDENCE-LET

                          MOTION - CONTINUANCE

                          l\lotice of Hearing.pdf

                          Withdraw Order dc1605606.p J

                           Wiihdraw dc1605606.pdf

                           Withdraw Cert dc1605606.pd

                           f!IOTION - CONTlf-JUANCE

                           ISSUE CITATION                             ~
                           CERTIFICATE OF SERVICE

                           ORDER - WITHDRAW ATTO NEY

                           ISSUE CITATION



                           CITATlON ISSUED

                           CIT,i\T! 1:•t·! ISSUED

                           BRIGETTA - CIT

                            BR!GETTA - NOT

                            DAVID - CIT

                            DAVID - CIT

                            I withdraw dc1605606.pdf
                            CORRESPONDEI\JCE - LET ER TO FiLE

                            CITATION ISSUED

                            CITATION ISSUED

                            ISSUE CITATION

                            iSSUE CITATION

                            ISSUE CITATION

                            ISSUE CITATION

                            DA\i:0 - CiT

                            DAVID L~AS0f\J KLE!r 1A.N -                   IT

  '-++n~-1/~n, ,..+~nn..+.,,1   ,bll                                                                                                Details
3/1/2019
                    MOTION - SUBSTITUTE SER 'ICE

                    CERTIFICATE OF SERVICE

                    CERT OF CONF SET ASIDE

                    NOTICE OF HEARING/ FIAT

                    AMO iV1 SET ,/\SIDE

                     CERT OF CONF SET ASIDE

                     MOTION - QUASH

                     CERTiFiCl>TE OF SEF-, /ICE

                     NOTICE OF HEARING

                     ORDER QU,-\fH

                     CERTIFICATE OF CONFEREl'JCE QU.1\SH

                     SUF:.POENA: JP f· iORC3AN C ASE F'.Af!f, tl rfall<>cu•n11ntv nrn/nAI I AS PRO          /Home/WorksoaceMode?p=Q
                                                                                 Details
3/1/2019
                 CERTIFICATE OF SERVICE

                 AMENDED ANSWER - AMEN ED GENERAL DENIAL

                 Plaintiffs Response to Motion t Compel.pdf

                 Plaintiffs Objections to Reque t for Jury Trial.pdf

                 Witness List.pdf

                 Notice of Appearance.pdf

                 defendants witness list.pdf

                 defendanis first amended wim~ss iist.pdf

                 defendants second amended t,itness list.pdf

                 Motion to Strike.pdf

                 Answer to Counterclaim.pdf

                 Amended Answer to Counter laim.pdf

                 Combined Motion to Strike

                 motion to compel arbitration- 'Olivio

                 Defendant's fa.mended Specia Exceptions

                 Fox v. D'Olivio -Post Trial Brie .pdf

                  D'Olivio Post Trial Brief

                  Kleiman letter to Court - Fox\ D'Olivio.pdf

                  GOA - POST CARD

                  COA - CORRESPONDENCE LETTER

                  2017-12-18 - ltr to Judge slau hter re JUdgment.pdf
                  2017-12-18 - Proposed Judg ent.pdf
                  Proposed Order on Amended Special Exceptions

                  Proposed Order COMPEL A BITRATION



                  MANDATE DISMISS

                  COA - CORRESPONDENC             LETTER

                  Fox_NOH_on_P _s_Mtn_for_ udgrnentpdf
                  Order on Motion to Withdraw as Counsel-FINAL DRAFT-D'Olivio .pdf

                  Motion to Withdraw as Coun el-Brigetta D'Oiivio.pdf

                  CORRESPONDENCE - LET ER TO FILE

                  ORDER - WITHDRAW ATT RNEY

                  JUDGMENT NON-JURY

                  Notice of Appearance, D'Oli\ io.pdf

                  Request for Findings of Fact D'Olivio.pdf

                  Ur to Couri.pdf
                   P's Resp to D's Req FFCL,p 'f

                   P's Proposed FFCL.pdf

                   FFCL.pdf

                   Fox_Post Judgment tvlTC.pc f

                   NOH_on_Ps_PJ_Mtn_to_ ompe!pdf

                                                                                           36/38
  httn,::· //rn11rt3/1/2019                                                                       Details
               Request for RR.pdf

               Notice of appeal.pdf

               Request for CR.pdf

               COA - POST CARD

               COVER

               CAPTION

               DOCKET SHEET

               COST 51l_L

               CLERK CERTIFICP>TE

                CLER!".'S RECORD P:\YiJEN           1r;·.;o:cE

                ORDER - COMPEL

                Pl,-;_Supp_R.:.,ri11r-1:c.t_for_CIPr _s_ Records pdf

                Post Judgment Motion For Sa ctions.pdf

                COVER

                COA 05-18-00868-CV - POS           CARD

                CLERK'S RECORD P/\Yf·.'1EN          INVOICE

                COA - NO PAYMENT LETTE

                COA-CORRESPONDENCELETTER

                APPELLATE RECORD

                APPELLATE RECORD

                COA - POST CARD

                COA - POST CARD

                2018-i 1-28 - Application fort rnover.pdf
                REQUEST

                ISSUE v"JRIT

                Amended Application for Tur over.pdf



                REQUEST FOR SERVICE

                ISSUE WRIT

                RETURN OF SERVICE

                SUPPLEMENTAL CLERK'S               ECORD REQUEST

                REQUEST REPORTER RECORD

                SUPPLEMENTAL CLERl3/1/2019                                                               Details
               Order Granting Motion for Wit draw of Counsel for DC-16-05606.pdf

               2019-02-18 - Notice_of_Canc llation_of_hearing.pdf

               RESPONSE

               NON-SIGNED PROPOSED O DER/JUDGMENT

               CLERK'S RECORD P.tWMEN         INVOiCE

               CORRESPONDENCE-LETT

               CERTIFICATE OF SEFZ JICE

               E.;JPPLEi\JiEiHAL CLEF:1< S RE Cu Fm REQUEST

               #5 SUPPLEMENT.AL CLERK'. · RECORD REQUEST




                                                                                   38/38
 htlps11oo,rtsoortal.dallasoo,,ty.o,g/DALLASPROLome/WortEXHIBIT 10
    46
1/13/2019                                                                                                                       Gmail - 05-18~00868-CV I Trial Ct Cause No. Dc-16-05606




 M Gn1aif                                                                                                                                            Brigetta DOlivio 



 05-18-00868-CV I Trial Ct pause No. Dc-16-05606
 3 messages
                                                                                                                            I


 Brigetta D01ivlo                                                                                                                                     Thu, Jan 10, 2019 at 11:02 PM
 To: Tim Hootman 

    Tim,
                                                                                                                            i
    The following must be done nllater than January 11, 2019:
    1. Corrections to the December 31, 018 Supplemental Requests
    2. Appellant's Second Amended Re uest For Reporter's Record - To Be File Stamped and Filed no later than January 11,
    2019.                              I

   1.     Corrections to the Decembel' 31, 201.8 Supplemental Requests
   Please correct the following inform tion contained within the ''APPELlANT'S REQUEST FOR SUPPLEMENTAL CLERK'S
   RECORD" that was file stamped on December 31, 2018.
   Please make these corrections to sa d document (Corrections are highlighted in yellow):

   1.   pg.1- "Deposition Transcript, file~ on or about 08/18/2017"- INCORRECT
               "Deposition Transcript, dated on August 11, 2017''
                                                                                                                        I

   2. pg. 2- "Defendant's Corresponde!ce to the Court, dated 8/24/2017, filed on or about 10/4/2017" INCORRECT
             "Defendant's Corresponde~ce to the Court, dated 8/24/2017, filed on August 25, 2017.

  2.     Appellant's Second Amende~ Request For Reporter's Record
                                                                                                                    I


                • Hearing Transcript for Nov~ber16, 2017
                • Hearing Transcript For Au st 23, 2017
                • Hearing Transcript For Sept mber 22, 2017


  Brigetta D'Olivio
  Custom Horne Builder
  214.733.7204
  Beautiful Homes by Brigetta
  "r l ;i,.r,   j /;,', /   ;-,,r,.,;1, ·,' ., :." i ,}! ~   / "',)!.'·   ,.,.,   ,, · (   :1 } t   ,.: ·,· .' ,,



 NAWIC                                                                                                              '
 ****** CONFIDENT/AL/TY NOTICE ••••••                                                                               I
  NOTICE: This e-mail message and all attachmelpts transmitted with it may contain legally privileged and confidential information intended solely for the use of the
 addressee. If the reader of this message is not t~e intended recipient, you are hereby notified that any reading, dissemination, distribution, copying, or other use of this
 message or its atta~hments is strictly prohibite1. If you have received this message in error, please notify the sender immediately and delete this message from your
 system. The recipient should check this email afd any attachments for the presence of viruses. This company accepts no liability for any damage caused by any virus
 transmitted by this email Thank you.             :
EXHIBIT 11
    47
                                                                                       0



                                                                       ',,. .,.



                                                                FILED
                                      No. DC-16-05606
                                                           ZOl9JANl6 PM /=52

 Greg Fox
 v.
 Brigetta D'Olivio
                APPELL~T'S REQUEST FOR SUPPLEMENTAL
                             I

                                    CLERK'S RECORD


To the Clerk,                I



Appellant, Brigetta D'~livio, files this request for supplemental clerk's record in
this appeal and request~ the clerk to prepar~ a Supplemental Clerk's Record,
including the followin~ items:

                         '
                         I

      • Defendant's Corfespondence to the court, dated: 8/24/2017 and filed:
        8/25/2017        i                   ·


      • Deposition Tran~pt, dated August 11, 2017.
Dated: January 16, 201)9
                                                        Respectfully Submitted,
                                                        Brigetta D'Olivio, Appellant
                                                        3800 Pebblecreek Ct
                                                        Apt 120
                                                        Plano, TX 75023
                                                        214.733.7204
                                 CERTIFICATE OF SERVICE


                        r
On this day, a copy of e above document was served via certified mail 7016 1370
0002 0445 5999 servic on the following attorneys of record,:
David Kleiman
                    0 GEARY WADDELL JENEVEIN, P.C.
1601 Elm Street, S te 4100


dkle'



                                                   ':ff:/u-l ~          ({EXHIBIT 12
    48
                                               No. DC-16-05606



                                                                  IN THE DISTRICT COURT
                                                                   DALLASCOUNTY,TEXAS
                                                                  191 ST JUDICIAL DISTRICT


                         APPfLLANT'S REQUEST FOR SUPPLEMENTAL
                                          i   CLERK'S RECORD


 To the Clerk:

                                      I

     Appellant, Brigetta D'                               CERTIFICATE OF SERVICE
                        i
On this day, February 12,12019, a copy of the above document was served via Certified Mail
                        i

(7018 1830 0000 3897 1~75) on the following attorney ofrecord:
                        i



David M. Kleiman       tu
Vincent Serafino Geary addell Jenevein, P.C.
1601 Elm Street, Suite 4 00
Dallas, TX 75201         •




               THIS ~PACE LEFT INTENTIONALLY BLANK




                                               2 of2
EXHIBIT 13
    49
                                         FELICIA PITRE
                                    DALLAS COUNTY DISTRICT CLERK
                                      600 Commerce Street, Suite 101
                                         Dallas, Texas 75202-4604


 IN ACCOUNT WITH

                                                      DATE: February 18, 2019
 BRIGETTA D'OLNIO ti
 3800 PEBBLECREEK C
 PLANO TX 75023     :

                                                      INTERNAL REVENUE SERVICE
                      i                               IDENTIFICATION No.: XX-XXXXXXX
 Cause No. DC-16-0560~

 Style of Case
 GREG FOX et al
 vs.               :
 BRIGETTA D'OLIVIO[             I




Pages:7               i
Supplemental Clerk's ~cord Fee-                             $7.00
Transcript Fee-       I                                     $25.00
Attorney Copy Fee- Nit                                      $ 0.00

Total Fee-                                                  $32.00



Supplemental Clerk's iecord will be delivered to the Court of Appeals upon payment.
Please forward payment rith invoice in the next 3 business days.
                            i

Please return a copy of this statement with remittance.

Thank you.
GAY LANE

Cc:
Lisa Matz
Clerk of the Court, Cou~f Appeals
Fifth District of Texas at Dallas
George L. Allen Sr. Co      Building
600 Commerce Street, S ite 200
Dallas, Texas 75202       /

                        I
                                                OFFICIAL RECEIPT
                 DALLAS COUNTY             FFICIAL RECEIPT FELICIA PITRE, DISTRICT CLERK
or                                                                                                        Receipt No.
>LIVIO, BRIGETTA                                                                                11247-2019-DCLK
JO PEBBLECREEK CT.
~NO, TX 75023                                                                                        Transaction Date
                                                                                                        02/19/2019
~scri tion                                                                                             Amount Paid

:::>UVIO, BRIGETTA
           DC-16-05606
           GREG FOXet al vs. BRIGETTA D'Oij\VIO
                               TRANSCRIPr FEE                                                                32.00
                               SUBTOTAL I                                                                    32.00
                               Remaining Bf lance Due: $1,420.00



                                                                        PAYMENT TOTAL         l'--____32_.o_o_,j
                                                                           CASH Tendered                     52.00
                                                                             Total Tendered                  52.00
                                                                                    Change                   20.00
                             02/19/2019                 Cashier                 Audit
                             04:06 PM                   Station DC145       62877962
                                               OFFICIAL RECEIPT
EXHIBIT 14
    50
                                                  No. DC-16-05606                                FILED
                                                                                            19 FEB rZ Pit 3: It I
 GREG FOX                                                                   IN THE DISTRICi,~JPR\
                                                                                       DALLAS co .• TEXAS .
 v.                                                                         DALLAS GOUNTY, TEXA~PUTY
 BRIGETIA D'OLIVIO                                                          191 ST JUDICIAL DISTRICT


                 APPELLfrs CORRESPONDENCE TO COURT CLERK


191 st District Court                                                      February 12, 2019
Court Clerk
600 Commerce St.
~Floor
Dallas, TX


Dear Court Clerk,               I



Appellant, D'Olivio, filed "~pellant's Request For Supplemental Clerk's Record" on Janwuy
                                !


16, 2019@ 1:52 pm.              !


                                !


In said request, Appellant tuested the Clerk to prepare a Supplemental Clerk's Record, to
                                !

include the following:

                                    ndence to the Court, dated 8/24/2017 and filed 8/25/2017
                                     dated August 11, 2017

Listed on the court portal, o January 16, 2019, states in part, •• ... 01116/2019 NOTE-

CLERKS ... comment ... BILL rRO SE ... "                                     '

Listed on the court portal,   ot January 17. 2019, states, "01/1712019 CLE_RKS RECORD
PAYMENT NOTICE"                 i




                                ,                       1of3
                                1


                                                         Plus
               AppeHant's Req~ For Supplemental Clerk's Record dated December 30, 2018 (3 pages)
                Appellant's Requ st For supplemental Oerk's Record dated January 16, 2019 (2 paces)
                                    opyof Page from Court Portal-OC-16-05606 (1 page)
                                            !




                                    N9T received a ''PAYMENT NOTICE" for the Supplemental Clerk's
                                            i

   To date, Appellant has

   Record (dated January 16, ~O 19) with the request to include the above-referenced court records.
                                           I

  Appellant requests that thelcourt Clerk forward the following:
                                           I


        1. Strict Proof of mailF and/or copy of email~date & time sent to Appellant, regarding the

             "PAYMENT N01CE" for the Supplemental Request for Clerk's Record as is indicated
                                           I

             on the court portal.          I

                                           I

       2. Copy of the "PA. N T NOTICE" as indicated on the court portal.
                                        I


       3. A complete list of tte Clerk's Record that bas been prepared and sent up to the Court of

            Appeals.
                                        I

 Please find attached the folfowing:
                                        I
       I. Appellant's Reques~ For Supplemental Clerk's Record dated December 30, 2018, file
                                       I


           stamped on Decem+r 31, 2018 and placed on the court portal on January 8, 2019.

      2. Appellant's Reques~ For Supplemental Clerk's Record dated January 16, 2019, file

           saunped January 161 2019 and placed on die court portal on JanUIIIY 16, 2019.

      3. Copy of the page £r4m Court Portal indicating above-referenced court portal dates
                                       I
                                       I
           (January 16, 2019 8fd January 17, 2019) inputs.


Sincerely,




cc: Court of Appeals




                                      ~
                                                              2of3
                                                               Plus
                       Appellant's Req st For Supplemental Cleric's Record dated December 30, 2018 (3 pages)
                        Appellant's Re est For supplemental Clert                                   CERTfflCATE OF SERVICE

On this day, January 12, 2~19, a copy of the above document was served via Certified Mail

(7018 1830 0000 3897 278p) service on the following attorney of record:
                            !



David M. Kleiman           *:
Vincent Serafino Geary W dell Jenevein, P.C.
160 l Elm Street, Suite 41
Dallas, TX 7520 l




             THIS SPACE LEFT INTENTIONALLy BLANK




                            I                      3of3
                                                    Plus
            Appellant's Requ For Supplemental Clerk's Record dated December 30, 2018 (3 pages)
             Appellant's Req est for Supplemental aerie's Record dated January 16, 2019 {2 pages)
                            ~
                               pyof Page from Court Portal-OC-16-05606 (1 page)
                            !
                                                                                            FILf
                                                                                 DALLAS COUN'
                                                                              12/31/2018 12:00 /'
                                                                                   FELICIA PITF
                                                                                 DIS1RICT CLEf

                                                                            Angela Conejo
                              No. DC-16-05606

GREG FOX                                §   IN THE DISTRICT COURT
                                        §
v.                                      §   DALLAS COUN1Y, TEXAS
                                        §
                 1


                 I


BIUGE'ITADl'LIVIO                       §   191ST JUDICIAL DISTRICT
            Ae__J,lttWf'S REQUEST FOR SUPPl,BMBNTAL
                 I          CJ.ER.K'S RECORD
To the Clerk:    I




         Appell4t, Brigetta D'Olivio, files this request for supplemental

clerk's record) in this appeal and requests the clerk to prepare a

                 f
Supplemental lerk's Record, including the following items:

      • Info beet, filed on or about 05/11/2016
     • Non- ury Pre-trial Order, filed on or about 8/10/2016
     • Defe dant's 2nd Amended Answer & 1st Amended Counterclaims,
       filed nor about 11/13/2017
     • Defe dant' s Brief on Damages, filed on or about November 29,

     • ;~::Jiffs Amended Designation of Expert Witness, filed on or
           abouf07/28/2017
     • Depo ition transcript, filed on or about 08/18/2017
     • Defe dant's Amended Motion for Continuance, filed on or about
       8/18 2017
     •    Defe dant's Answer to Motion to Withdraw, filed on or about
          8/21 2017
     •    Defe dant's Amended Answer to Motion to Withdraw, filed on or
          abou 8/22/2017
     • Defe dant's Amended Motion to Set Aside, filed on or about
          9/7/       17
     • Defe dant's Motion to Quash, filed on or about 9/7/2017
     • Atty iark's Motion to Withdraw, filed on or about 8/18/2017

                                    1
                  nt's Motion for Continuance, filed on or about 8/16/2017
      • Order, ated on or about 8/21/2017
      • Order, ted on or about 9/22/2017 (denying motion to quash)
      • Docket heet, dated 9/22/2017, filed on or about 9/29/2017
      • Defend t's Amended Response to Pl's Motion for Sanctions,
        filed on or about 10/4/2017
      • Defend nt's Correspondence to the Court, dated 8/24/2017, filed
         on or a ut 10/4/2017
      • Defe.nd nt's Motion to Compel, Sanetions, Continuance, filed on
        or abou 11/9/2017
      • Defend t's Demand for a Juzy Trial, filed on or about
         11/13/2 17
      • Defen     t's Correspondence to the Court, filed on or about
         10/4/2 17
     • Defend t's Correspondence to the Court, filed on or about
       9/26/2 17
     • Defen~t's Correspondence to the Court, filed on or about
        11/13/2,17
      • Defend nt's Motion to Compel Arbitration, filed Nov 2017
     • Defend    nt's Combined Motion to Strike Plaintiffs Answer to
       Counte     laims as Untimely and to Strike From the Record
       Plain ·   s Motion to Strike Defendant's Amended Answer and
       Counte      aims, filed on or about 11/20/2017
     • Defend      t's Amended Exception to Plaintiffs Petition, filed on or
        about 11 20/2017
     • Defend t's Motion to Exclude Expert Testimony & Report, filed
       on or a ut 11/20/2017
Dated:




                                    2
                                               Respectfully submitted,

                                               /s/TimothyA. Hootman
                                               Timothy A Hootman
                                               SBN 09965450
                                               2402 Pease St
                                               Houston, TX 77003
                                               713.247.9548 (office)
                                               713.366.6229 (cell)
                                               713.583.9523 (fax)
                                               thootman2ooo@yahoo.~.om
                                               ATIORNEY    FOR. APPELLANT
                                               BRIGETIA D'Ouv10

                     CERTIFICATE OF SERVICE

      On this 4y, a copy of the above document was served by electronic
service on the topowing attorneys of record:
                I


            Da ·d M. Kleiman
            VlN ENTSERAFINOGEARYWADDELLJENEVEIN,             P.C.
            160 Elm Street, Suite 4100
            Dal s, TX 75201-3703
            dkl iman iiNinlaw.com
Dated: Decembe~ 30, 2018
                !
                                           /s/TimothyA. Hootman
                                           Timothy A Hootman




                                    3
                                                                                         0




                                                                    FILED
                                        No. DC-16-0S606
                                                              2DJ9 JAN 16 PM I: 52

 Greg Fox
 V.

 Brigetta D'Olivio
               ~ REOOJ'.ST fOB81/ffl«JMRNTAL
                          1            CLERK'S RECOBQ


 To the Clerk,
 Appellant, Brigetta 'Olivio, files this request for supplemental clerk's record in
this appeal and requ ts the clerk to prepare a Supplemental Clerk's Record,
including the follo           items:

                          !


      • Defendant's dmrcspondence to the court, dated: 8/24/2017 and filed:
        8/2s12011         I


      • Deposition T ~ dated August 11, 2017.
Dated: January 16, ,19                     .
                          !

                                                          Respectfully Submitted,
                                                          Brigetta D'Olivio, Appellant
                                                          3800 Pebblecreek Ct
                                                          Apt 120
                                                          Plano, TX 75023
                                                          214.733.7204
                      i       CERTIFICATE QF SEBYJCI
On this day, a copy   Jfthe above document was served via certified mail 7016 1370
0002 044S S999 s~e on the following attorneys of record,:
                      !
David Kleiman
                    0 GEARY WADDELL JENEVBIN. P.C.
1601 Elm Street Suite 4100
Dallas, TX 7520 -3703




                                                        .
                                        r::::t.,~~~..!L.~~:::.._/f2/12/2019                                                       Details

               12/31/2018 SUPPLEM NTAL CLERK'S RECORD REQUEST•


              SUPPLEMENTAL CLE K'S RECORD REQUEST

                 Comment           :
                 SUPPLEMENTAL (fERK'S RECORD REQUEST
                                   !

                                   i

              01/04/2019 NOTE - CL~RKS •

                                   i
                Comment            I
                PREPARING SUPP4EMENTAL RECORD 05-18-00868-CV
                                   !
                                   '
                                   I'

              01/16/2019 REQUEST ~EPORTER RECORD •
                                   I
                                   I


              REQUEST REPORTER! RECORD
                                   !

                Comment            I

                APPELl.ANl'S REQWEST FOR SUPPLEMENTAL REPORTER'S
                RECORD          j
                                   I


             01/16/2019 SUPPLEME~TAL CLERK'S RECORD REQUEST•
                                   !


             SUPPLEMENTAL CLE~K'S RECORD REQUEST
                                   I


             01/16/2019 NOTE - CLE~KS •

                                   '
                                   '
               Comment             I

               BILL PRO-SE FOR T~S SUPPLEMENT. VERIFIED ATIORNEY T.
               HOOTMAN WITHOR       FROM APPEAL CASE.. ORDER SIGNED
               IN THE 5THCOA 1/1 /19.


             01/17/2019 CLERK'S R~CORD PAYMENT INVOICE
                                   i

                                   i
            01/22/2019 NOTICE OF f"iEARING I FIAT •
                                   !
                                   I

            2019-01-22 - 1st AmendJd
            NOH_on_Amended_App,ication_for_Turnover_Order.pdf
                                   I
               Comment             I

               First Amended Notice ~ Hearing
                                   I


            01/25/2019 RETURN OFISERVICE •
                                   I

            (2) WRIT OF EXECUTIO~- BRIGETTTA D'OLIVIO

               Comment             I

              (2) WRIT OF EXEC110N NULLA BOLA - BRIGElTTA O'OLNIO



            02120/2019 MO,on- T,nte, •
                                   !



            Amended Application ror hrnover.pdf
                                   I


                                   I
                                   I
EXHIBIT 15
    51
                                                                                FILED
                                         DC-16-05606                       I 9FEB 13 PN 3, 3a
                                                                               fCUc1..:;, PiiRE
  GREG FOX, ET, AL
                 PLAINTIFF
                                                                  INTHED•~MI
                                                                        -------------... DEPUTY
  V.                                                              DALLAS COUNTY, TEXAS


 BRIGETTA D'OLIVIO                                                191 sr JUDICIAL DISTRICT
           DEFENDANT

                                      CORRESPONDENCE
 5th Court of Appeals
 C/0 Chief Clerk
 Claudia McCoy
 600 Commerce St. Ste. 200
 Dallas, TX 75202
                                                                  February 13, 2019
Dallas County District Court
C/0 District Clerk
Felicia Pitre
191 st District Court
600 Commerce St.
First Floor
Dallas, TX 75202


RE: Documents Filed on   Felary12, 2019 by Appellant, Brigetta D'Olivio- 05-18-00868-CV
   1. "Appellant's Corresp ndence to Court Reporter for the 191 31 District Court"-
      Correspondence Lett Filed on February 12, 2019 @3:37 pm
   2. "Appellant's Corresp ndence to Court Clerk"-CoJTespondence Letter Filed on February
        12, 2019@3:41 pm       1


                               I


                               i

Dear Ms. McCoy and Ms. Pi~,

AppeJlant, Brigetta D'Oliyio,  k1ed
                              two (2) Letters of Correspondence in relation to Trial Cause
No. DC-16-05606, on Feb~ 12, 2019 at the 19l51 District Court Clerk's Office.
                               I

The two Letters of Correspon ence are:

   J.   "Appellant's Correspo ence to Court Reporter for the J91st District Court".
        Correspondence Letter Filed on February 12, 2019 @3:37 pm


                                             1 of 3
     2. "Appellant's ctrrespondence to Court Clerk" - Correspondence Letter Filed on February
        12, 2019 @3:4 pm
                          !


 Appellant's letters of cjrrespondence have been filed on the 191st District Court Portal under the

 improper Cause No. D -18-18015.
                          I



 Said letters of correspo~dence are in no relation to the Cause No. DC-18-18015 case.

 The "new Lawsuit" (DJ-18-18015) filed by Greg Fox and Laura Fox does not comport to, nor

meet the requirements o~ Rule 1.06 of the Texas Rules of Civil Procedure.
                          !


 The "new Lawsuit" (DQ-18-18015) filed by Greg Fox and Laura Fox does not comport to, nor
                          I

meet the requirements of Rule J.07 of the Texas Rules of Civil Procedure.
                          i

Plaintiff's and their atto1111ey, David M. Kleiman's assertion that they are related is wholly

inaccurate.

The new case DC-18-18f 15 is frivolous.

Appellant's Letters of C~rrespondence referenced above, must be placed on the proper court
                              I



portal and under the pro~er cause number (Cause No. DC-16-05606)..
                              I

Please correct the record ~o reflect the proper filing.




Respectfully Submitted,




                                                2 of3
                                CERTIFICATE OF SERVICE

 AppeJJant, Brigetta D~Oli1o, in the above-caption case, do certify that on the 13th day of



 February, 2019, served P+tiffs' attorney, David M. Kleiman, the within Correspondence Letter

                            '
                            i

 dated February 13, 2019. Sfd service was made via certified mail tracking number 7018 1830



 0000 3897 1936, at the last ~own address for David M. Kleiman at Law Office of Vincent
                            I


                            i
                            I



Serafino Geary Waddell Je+vein, 1601 Elm St., Ste 4100, Dallas TX in accordance with Rule


                            I

21a of the Texas Rules of C~vil Procedure.




Respectfully Submitted,



'.t\ppe   Brigetta D'Olivi
3800 Pebblecreek Ct. Apt. 1
Plano, TX 75023
(214)733-7204
beautifulhomesb bri etta w. mail.com




                                              3of3
2/25/2019                                                              Details




              Case Information

              DC-18-180151 GREG FOX, et ~I vs. ALEXANDRIA FARRAR, et al
                                        I


             Case Number             Coprt                    Judicial Officer
             DC-18-18015             191st District Court     SLAUGHTER, GENA
             File Date               Cafe Type                Case Status
             11/30/2018              OTHER (CIVIL)            OPEN




             Party

             PLAINTIFF
                                                             Inactive Attorneys•
            FOX.GREG
                                                             Lead Attorney
                                                             KLEIMAN, DAVID
                                                             MASON
                                                             Retained

                                                             Work Phone
                                                             214-979-7400

                                                             Fax Phone
                                                            214-979-7402




            PLAINTIFF
                                                            Inactive Attorneys•
            FOX, LAURA
                                                            Lead Attorney
                                                            KLEIMAN, DAVID
                                                            MASON
                                                            Retained

                                                            Work Phone
                                                            214-979-7400

                                                            Fax Phone
                                                            214-979-7402
2/25/2019                                                     Details


             DEFENDANT
             FARRAR, ALEXANDRIA




            DEFEf\JDANT                                 Active Attorneys"'
            D'OLIVIO, BRIGETIA                            Pro Se
            Address
            3800 PEBBLECREEK CT.
            APT. 120                                    Inactive Attorneys•
            PLANO TX 75023
                                                          Pro Se




            DEFENDANT                                   Active Attorneys•
            FARRAR, CHLOE                                Pro Se
            Address
            7373 VALLEY VIEW LANE
            APT. 2045
            DALLAS TX 75204




                                          '

            Events and Hearin~s
                                          i

                                          !


             11/30/2018 NEW CASE FlLEp (OCJI.)- CIVIL

                                          !

             11/30/2018 ORIGINAL PETlTjON •
                                          I



             Original Petition
                                          !



             11/30/2018 CASE FILING colvER SHEET ,..


             Civil Cover Sheet            I




             11/30/2018 lSSUE CITATION .....


             ISSUE CITATION

             ISSUE CITATION
2/25/2019                                                    Details


               12/04/2018 CITATION•


              Anticipated Server
              ESERVE

              Anticipated Method
              Actual Server
              OUT OF COUNTY

              Returned
              12/26/2018
              Comment
              ESERVE/JH


              12/04/2018 CITATION•


             Anticipated Server
             ESERVE

             Anticipated Method
             Comment
             ESERVE/JH


             12/04/2018 CITATION..,..


             Anticipated Server
             ESERVE

             Anticipated Method
             Actual Server              l
             PRIVATE PROCESS SERVE1

            Returned
            01/28/2019
            Comment
            ESERVE/JH


            12/13/2018 NOTE - CLERKS    r
                                        :

                                        I
               Comment                  :
               MAILED COPY OF ORDE~ TRANSFER TO PLTF & DEF
                                        !




                                        t
                                        i




                                        i
            12/13/2018 NOTE - CLERKS

                                        '
                                        I

              Comment
              EMAILED SENT TO CLER & ADMIN 191ST COURT
              REGARDING ORDER TRA SFER

                                        I

            12/13/2018 ORDER - TRANSFER •

            ORDER - TRANSFER

              Comment                   i

              CASE TO 191ST DISTRICTICOURT
2/25/2019                                                                  Details

              12/18/2018 MOTION - SUB TITUTE SERVICE •


              Plaintiffs Motion For Substit ted Service of Process,pdf

                 Comment
                 Plaintiffs' Motion for Sub itued Service of Process

                                          !


              12/18/2018 NON-SIGNED ~ROPOSED ORDER/JUDGMENT•
                                          I



              Proposed Order Granting Plf intiffs Motion For Substituted Service of
              Process.pdf               ,
                                          I

                Comment                   i

                Proposed. Order Granting IPlaintiffs' Motion for Substituted Service
                                          I
                                          !



             12/26/2018 RETURN OF sEkv,cE •
                                          I



             RETURN OF SERVICE

                Comment               i

                CITATION - BRIGETIA D'PLIVIO


             01/07/2019 ORIGINAL ANS~ER - GENERAL DENIAL•
                                          !



             General DeniaLpdf

                                          i

             01/09/2019 ORDER - SUBS°TjlTUTE SERVICE •
                            .             i

                                          I

             ORDER· SUBSTITUTE SER~ICE
                                          i

                                          i
            01/14/2019 CORRESPONDE~CE - LETTER TO FILE•
                                          i
            CORRESPONDENCE - LETiER TO FILE
                                          I


               Comment                    ,
               SECOND ORG. ANSWERIRCVD BY DEFENDANT BRIGETIA
               D'OLIVIO          I



                                          I

            01/28/2019 RETURN OF SE,VICE •

            CITATION EXCUTED- CHOL~ FARRAR

              Comment                    JI



              CITATION EXCUTED- CH~LE FARRAR
                                          !


            02/12/2019 ORIGINAL ANswf R - GENERAL DENIAL •


            ORIGINAL ANSWER - GENEfAL DENIAL

                                          I

            02/12/2019 CORRESPONOE CE - LETTER TO FILE•


            CORRESPONDENCE - LETT R TO FILE
2/25/2019                                                                Details
                   Comment
                   TO COURT CLERK


                02/12/2019 CORRESPON ENCE - LETTER TO FILE.,.,
                                              I

                CORRESPONDENCE - LEtTER TO FILE
                                              I

                   Comment                    i

                   TO COURT REPORTER i
                                              !



                                              I
                02/15/2019 NON-SIGNED PIROPOSED ORDER/JUDGMENT •
                                              I
                                              i

                Order Granting Motion for withdraw of Counsel for DC-18-18015.pdf

                  Comment                     i

                  ORDER GRANTING M0110N FOR WITHDRAW OF COUNSEL
                                              '

                                              i
               02/15/2019 MOTION - WITHf)RAW ATTORNEY •
                                              I

                                              I
               Gary Patterson's Motion to V\(ithdraw as Counsel for DC-18-18015.pdf

                 Comment                      ,
                 Gary Patterson's Motion t9 Withdraw as Counsei


               02/19/2019 AMENDED ANSl.t\/ER - AMENDED GENERAL DENIAL •
                                              I
                                              i


               AMENDED ANSWER - AME~DED GENERAL DENII\L

                                              i

               02/19/2019 AMENDED ANS+ER - AMENDED GENERAL DENIAL •
                                              I


              AMENDED ANSWER - AME~DED GENERAL DENIAL
                                              I
                                              I


              02/20/2019 ORDER - WITHD~AW ATTORNEY•


              ORDER - WITHDRAW ATTO~NEY
                                              I




            Financial

            FOX.GREG                      ;
                Total Financial Assessm nt                                    $316.00
                Total Payments and Cre its                                    $316.00
2/25/2019                                                                      Details
             12/3/2018      Transaction                                                  $316.00
                            Assessment

             12/3/2018      CREDIT CAR        -   Receipt#              FOX,       ($316.00)
                            TEXFILE (D            78922-2018-       GREG
                                                  DCLK




            Documents


             Original Petition

             Civil Cover Sheet

             ISSUE CITATION

             ISSUE CITATION

             lSSUE CITATION

             ORDER - TRANSFER

             Plaintiffs Motion For Substitujed Service of Process.pdf

            Proposed Order Granting Plalintiffs Motion For Substituted Service of
            Process.pdf                '

            RETURN OF SERVlCE

            General Denial.pdf            .

            ORDER - SUBSTITUTE SER~ICE

            CORRESPONDENCE - LETf ER TO FILE
            CITATION EXCUTED- CHOL~ FARRAR
                                          I
            ORIGINAL ANSWER - GEN~RAL DENIAL

            CORRESPONDENCE - LET1ER TO FILE

            CORRESPONDENCE - LETiER TO FILE

            Order Granting Motion for Wit~draw of Counsel for DC-18-18015.pdf

            Gary Patterson's Motion to Wi~hdraw as Counsel for DC-18-18015.pdf
                                          I

            AMENDED ANSWER - AMElDED GENERAL DENIAL

            AMENDED ANSWER - AME OED GENERAL DENlAL

            ORDER-WITHDRAW ATTO NEY
                                        Appellant, Brigetta D'Olivio
                                           3800Pebblecreek Ct.                                  ~ .. ~~·:?: i'1~ JL!
                                                 Apt. 120                                l.;r: ,·.,~., ~-: .r. i)!st:·~·ct
                                            Plano, TX 75023                                     . ·.••.·   ,, .. ........... .,..,,..·.·~.··
                                                                                                                ~
                                                                                                                                               •'
                                                                                                                                               J
                                               (214) 733-7204
                                     beautifulhomesbybrigetta@gmail.com




 Chief Clerk
 Fifth Court of Appeals                                             February 13, 2019
 Claudia McCoy                  1




 600 Commerce St. Ste. 2~0
 Dallas, TX 75202       '

                                !
                                 I

 Re: No. 05-18-00868 Bri$etta D'Olivio v. Greg Fox


 Dear Ms. l\1cCoy,

                                    i


Please find attached, Corrjspondence as it relates to Appellant's Correspondence
filed on February 12,201 at the 191 st District Court, addressed to Melba Wright
of Wright Reporter's, LL for trial court records to be transcribed and corrected,
for the record on appeal.           i
                                    !


Please also find attached, orrespondence to the Clerk of 191 st District Court in
relation to "Payment Nati e ". I am waiting to hear back from l\1s. Pitre regarding
the Invoice dated Febru     13, 2019 so that I may go ahead and pay for it. I have
not yet heard back from 1\1 .Pitre.
Further attached, is are tw (2) emails (dated 2/13/2019) sent to Dallas County
District Court Clerk, Felici Pitre in relation to an Invoice dated February 13,
2019. One of the emails re erences the investigation into the 191 st District Court
portal(s) for Cause No. DC 16-05606 and Cause No. DC-18-18015 being changed
without a court Order to do so.
                                i                1 of7
                 Cover Letter Adt.ressed to Chief Clerk -5th Court of Appeals- 2 pages
                      Correspon ence Letter dated February 13, 2019- 3 pages
     Emails (2} Addressed to Dis rict Court Clerk, Felicia Pitre- dated February 13, 2019- 2 pages
                           I
                           !

 Respectfully Submitt~d,    I




                                                                               q/13f.?-o 17
 Appellant, Brigetta D'Olivio                                                      Date
 3800 Pebblecreek Ct.
 Apt. 120
 Plano, TX 75023
 (214) 733.7204
 beautifulhomesbybrig~gmail.com
                                !




                                        CERTIFICATE OF SERVICE

Appellant, Brigetta D' livio, in the above-caption case, do certify that on the 13th
day of February, 2019, erved Plaintiffs' attorney, David M. Kleiman, the within
Correspondence Letter ted February 13, 2019. Said service was made via
certified mail tracking umber 7018 1830 0000 3897 1943, at the last known
address for David M. eiman at Law Office of Vincent Serafino Geary Waddell
Jenevein, 1601 Elm St., Ste 4100, Dallas TX in accordance with.Rule 21a of the
Texas Rules of Civil Pr cedure.




Respectfully Submitted,




                                    I           2 of7
                 Cover Letter ddressed to Chief Clerk .5th Court of Appeals- 2 pages
                      Corresp ndence Letter dated February 13, 2019- 3 pages
     Emails (2) Addressed to istrict Court Clerk, Felicia Pitre- dated February 13, 2019- 2 pages
                                                                              . ·4••..••• ,...




                                          DC-16-05606
                                                                              FILED
                                                                          l9Ff8 t3 PH 3: 33
                                                                             F~ii
  GREG FOX, ET, AL                                                 IN ~J~~rtmffOURT
                 PLAINTIFF                                       ,,..._    ALLAS co.• TEXAS

  V.                                                               DALLASCOUNf\':"flxAs


 BRIGETTA D'OLIVIO                                                 191 8T JUDICIAL DISTRICT
               DEFENDANT


                                     CORRESPONDENCE
 5th Court of Appeals
 C/0 Chief Clerk
 Claudia McCoy
 600 Commerce St. Ste. 200
 Dallas, TX 75202
                                                                   February 13, 2019
Dallas County District Co~
C/0 District Clerk        •
Felicia Pitre
191 st District Court
600 Commerce St.
First Floor
Dallas, TX 75202

                             !


RE: Documents Filed on Fe~· 12, 2019 by Appellant, Brigetta D'Olivio- 05-18-00868-CV
   1. "Appellant's Corres ndence to Court Reporter for the 191st District Court"-
      Correspondence Lett Filed on February 12, 2019 @3:37 pm
   2. "Appellant's Corresp ndence to Court Clerk"- Correspondence Letter Filed on February
        12, 2019 @3:41 pm     '1



                              I



                                 i

Dear Ms. McCoy and Ms. Pi,,,

Appell~t, Brigetta D'Olivio, hied two (2) Letters of Correspondence in relation to Trial Cause
No. DC-16-05606, on Februat 12, 2019 at the 19l5t District Court Clerk's Office.

The two Letters of Correspon~ence are:

   1. "Appellant's Correspo'rutence to Court Reporter for the 19181 District Court"-
      Correspondence Letter\Filed on February 12, 2019 @3:37 pm


                                             1 of3
                            II




      2.   "Appellant's Cor1espondence to Court Clerk"- Correspondence Letter Filed on February
           12, 2019@3:41 ~m
                                 I


 Appellant's letters of corrispondence have been filed on the 191 st District Court Portal under the
                                 '
                                 '1




 improper Cause No. DC-*-18015.
                                  ',



 Said letters of correspond~nce are in no relation to the Cause No. DC-18-18015 case.

 The "new Lawsuit" (DC-1~-18015) filed by Greg Fox and Laura Fox does not comport to, nor

 meet the requirements of ~ule 1.06 of the Texas Rules of Civil Procedure.
                                       1,




 The "new Lawsuit" (DC-1,-18015) filed by Greg Fox and Laura Fox does not comport to, nor
                                            i

 meet the requirements of Rple 1.07 of the Texas Rules of Civil Procedure.
                                            1,




 Plaintiff's and their attomer, David M. Kleiman's assertion that they are related is wholly
                                                 !


 inaccurate.
                                                 'i



 The new case DC-18-1801 ~ is frivolous.
                                                      I


Appellant's Letters of Corr+pondence referenced above, must be placed on the proper court
                                                      I

portal and under the proper ¢ause number (Cause No. DC-16-05606).
                                                      I
                                                      I

Please correct the record to ~eflect the proper filing.




Respectfully Submitted,



  ppell t, Brigetta D'Olivio I
3800 Pebblecreek Ct. Apt. qo
Plano, TX 75023
(214)733-7204                                             !


beautifulhomesbybrigetta@~ail.com
                                                          I




                                                              2 of3
                            1




                            i
                            ',
                                                              CERTIFICATE OF SERVICE
                            i



 Appellant, Brigetta D'Oli1o, in the above-caption case, do certify that on the 13th day of
                                 I
                                 !

                                 I



 February, 2019, served Piatntiffs' attorney, David M. Kleiman, the within Correspondence Letter
                                 i




                                     '1




 dated February 13, 2019. Sfd service was made via certified mail tracking number 7018 1830
                                          i


                                          '1


                                          I


 0000 3897 1936, at the last ~own address for David M. Kleiman at Law Office of Vincent


                                               I,




Serafino Geary Waddell Jen~vein, 1601 Elm St., Ste 4100, Dallas TX in accordance with Rule
                                                i,




                                                     I


21a of the Texas Rules ofCi}'il Procedure.




Respectfully Submitted,



i\.ppel t, Brigetta D'Olivio
3800 Pebblecreek Ct. Apt. 12p
Plano, TX 75023
(214)733-7204              4 ',

beautifu1homesbybrigetta@ail.com

                                                         Ii



                                                         ',




                                                                      3 of3
 2/13/2019                                                                 Gmail - Invoice and Court Portal lnvestiQation



                                                                                               Brigetta D01ivio                                                                                    Wed, Feb 13, 2019 at 3:30
To: Felicia.pitre@dalfascounty.org              1
                                                 I
                                                 !

 Ms. Pitre,
 1. In reference to the meeting at
                                    i

                                              ytr
                                      office on January 18, 2019 wherein the manipulation of the DC-16-05606 court portal
 was discussed, I am inquiring as t whether or not the investigation is complete. We discussed the removing of documents,
 changing of previously filed docun ents under same heading, etc.
 Please inform me if the subpeona i ready to be served in order to retrieve the results of the investigation performed by your I'.
 department.                        i

 Does your IT Department have a s1parate fraud division?                                           .
                                                 I
 2. I have an invoice dated Februal)j 13, 2019 for the amount due of $1018.00.
 ·what is this amount for?             I

 What Appellant Reque. st and/or S*plemental Request for Clerk's Record is this for?
 Please provide the file stamp date nd time this request was made and by whom.
 I will be in to pay this receipt on Fe ruary 13, 2019;

 I look forward to hearing from you
 Thank you,

 Brigetta



Brigetta D'OJi,·iu
C'u,tom H 2/13/2019                                                                            Gmail - Request Response



                                                                                                Brigetta OOlivio                                                                                       Wed, Feb 13, 2019 at 1:25
To: Felicia.pitre@dallascounty.org :

  Ms. Pitre,

  I am waiting for a response regard~ng the following:
                                                  I

 1. Invoice Dated February 13, 20191
 2. Investigation into the manipulatfon of court template-portal
                                                  I
 The Invoice questions I posed to y9u, must be answered. I am waiting to make a payment should a payment be due.

 Thank you
 Brigetta


Brigctta D'Oli\io
Cu,:,;tt,n1 l-J.,1:1it.·   Hul!dtr
214.733 72:'4




*'**'* CONFIDENTIALITY NOTICE......               I
                                                  I
NOTICE:   This e-mail message and all attachmi·ts transmitted with it may contain legally privileged ond confidential information Intended solely for the use of the
 addressee. If the reader of this message is not t e intended recipient, you are hereby notified that any reading, dissemination, distribution, copying, or,other use of this
message or its attachments is strictly prohibited. If you have received this message in error, please notify the sender immediately and delete this message from your
system. The recipient should check this emoil o any attachments far the presence of viruses. This company accepts no liability for any damage caused by any virus
transmitted by this email. Thank you               '
                                                  I
EXHIBIT 16
    52
                                     FELICIA PITRE
                                 DALLAS COUNTY DISTRICT CLERK
                                   600 Commerce Street, Suite 101
                                      Dallas, Texas 75202-4604


 IN ACCOUNT WITH



                                                      DATE:   2/13/2019
 TIMOTHY A HOOT~N
 2405 PEASE ST    ,
 HOUSTON TX 77003


                                                     INTERNAL REVENUE SERVICE
                                                     IDENTIFICATION NO.: XX-XXXXXXX
 Case No. DC-16-05606

Style of Case
 GREG FOX, et al
vs.
BRIGEITA D'OLMO


Pages: 993
Clerk's Record                                       $993.00
Transcript Fee-                                      $ 25,00
Attomey Copy Fee- NIA                                $_ __
Total Fee-                                           $1018.00
                            i

The Clerk's Record has be~ prepared,
The Clerk's Record will be ~elivered to the Court of Appeals upon payment.
                            !



Please return a copy of this ~tatement with remittance.
                            '1




Thank.you.
GAY LANE

Cc:
Lisa Matz
Clerk of the Court, Court of ppeals
Fifth District of Texas at Da as
George L. Allen Sr. Courts uilding
600 Commerce Street, Suite 200
Dallas, Texas 75202
 2/13/2019                                                                    Gmail - Invoice and Court Portal lnvestiQation



                                                                                                Brigetta D01ivlo                                                                                     Wed, Feb 13, 2019 at 3:30 P
To: Felicia.pitre@dallascounty.org 1i




 Ms. Pitre,                           ;
   In reference to the meeting at you~office on January 18, 2019 wherein the manipulation of the DC-16-05606 court portal
  1.
 was discussed, I am inquiring as to hether or not the investigation is complete. We discussed the removing of documents,
 changing of previously filed docume ts under same heading, etc.
 Please inform me if the subpeona is ady to be served in order to retrieve the results of the investigation performed by your IT
 department.                          ·
 Does your IT Department have a septrate fraud division?
                                                                          I
 2. I have an invoice dated February 1~, 2019 for the amount due of $1018.00.
 What is this amount for?                ,
 What Appellant Request and/or Sup~emental Request for Clerk's Record is this for?
 Please provide the file stamp date an time this request was made and by whom.
 I will be in to pay this receipt on Feb ary 13, 2019;

 I look forward to hearing from you.
 Thankyou,

 Brigetta



Brigetta D'Olivio
Custom Home Builder
214.733.7204
Beautiful Homes by Brigetta
'·n r ;·.tr'.•'
   I           •'t;"'Ii'.·
                      ,:.;.   ;il .• 1.'/   /1;,"(,,:.. ,' , Ii,';·


 NAWIC
 ****.. CONFIDENTIALITY NOTICE ******
                                                      i
 NOTICE: This e-mail message and oil attachments transmitted with it may contain legally privileged and confidential information intended solely for the use of the
addressee. If the reader of this message is not the ilended recipient, you are hereby notified that any reading, dissemination, distribution, copying, or other use of this
message or its attachments is strictly prohibited. If u hove received this message in error, please notify the sender immediately and delete this message from your
system. The recipient should check this email and o attachments for the presence of viruses. This company accepts no liobWty for any damage caused by any virus
transmitted by this email. Thank you.                  !
 2/13/2019                                                                                 Gmail - Invoice and Court Portal lnvestiQation



                                                                                                            .Brigetta DOIMo                                                                                        Wed, Feb 13, 2019 at 3:30 A
To: Felicia.pitre@dallascounty.org !




  Ms. Pitre,                           ~!
  1. In reference to the meeting at you office on January 18, 2019 wherein the manipulation of the DC-16-05606 court portal
  was discussed, I am inquiring as to hether or not the investigation is complete. We discussed the removing of documents,
  changing of previously filed docume ts under same heading, etc.
  Please inform me if the subpeona is ady to be served in order to retrieve the results of the investigation performed by your IT
  department.                           .
  Does your IT Department have a seprate fraud division?

 2. I have an invoice dated February 1~, 2019 for the amount due of $1018.00.
 What is this amount for?                                                          r
 What Appellant Request and/or Suptemental Request for Clerk's Record is this for?
 Please provide the file stamp date an time this request was made and by whom.
 I will be in to pay this receipt on Feb ary 13, 2019;

 I look forward to hearing from you.                                               i

 Thank you,

 Brigetta



Brigetta D'Olivio
Custom Home Builder
214.733.7204
Beautiful Homes by Brigetta
''f! ..i·J'.   ;:,,,·,·,'_,,;·,1:r;   r.':·11:1·,.•1:"J i·.,,./(.:1,,,·,.:,>;:''

J-.:A\X1IC
***.. * CONFIDENTIALITY NOTICE **"**                                                   ,
 NOTICE: This e-mail message and oil ottachmentsironsmitted with it may contain legally privileged and confidential information intended solely for the use of the
addressee. If the reader of this message is not the i tended recipient, you are hereby notified that any reading, dissemination, distribution, copying, or other use of this
message or its attachments is strictly prohibited. If 'OU have received this message in error, please notify the sender immediately and delete this message from your
system. The recipient should check this email and arr attachments for the presence of viruses. This company accepts no liability for any damage caused by any virus
transmitted by this email. Thank you.                 :
                                                                                       I
    2/26/2019                                                                                                                              Gmail - ReQuest Response



MGmaH                                                                                                                                                      Brigetta DOlivio 
                                                                                           i
... ________ --· ·-   --·-------·-----·--·"···· -·-·-- -------···-·- ---····-·--------~---·-------·---·-·····-- .. ·----···-·-· -···-····-·---·------·-----·-·--·---··-··-- ·-·--··-
                                                                                           I
                                                                                                                                                                                       -···-···-·   ·--   -- ----- ·--·-· ·····-·-- - ....... -- -·---·--··-··--·- -··-- ·-----······· ...... ·-   --


Request_ Response----------·-· ~'I _______________________________ -----·--·---·--·-------------·---------·---···--·----·-·-···---------·----------··------·-·-·----------·-··-· _
Felicia Pitre                                                                                                                                                                                            Wed, Feb 13, 2019 at 5:11 PM
To: Brigetta DOlivio 
                                                                                            Ii




     Ms. D'Olivio:


                                                                                                 I
                                                                                                 I

    Listed is a summary of actions regardi~g monies owed for the Clerk's Record:


                                                                                                 i
              9/25/17 Notice of Appeal filed by IPro se - assigned 05-17-01119-CV
    "                                                                                            I


    •         9/29/17 Pro se requested Clerks ~cord
                                                                                                     i,




    •         10/5/17 Invoiced Prose $402.00 (rot paid)

    •        12/5/17 No pay letter 5th COA

             4/10/18 Dismissed by 5th COA                                                                 ,

 •                                                                                             f
             7/30/18 Notice of Appeal filed by ttorney - Timothy Hootman assigned 05-18-00868-CV
                                                                                                          I




 •           7/30/18 Attorney requested Clerksl Record
                                                                                                          I


 •          8/8/18 Invoiced attorney $907.00                                                              1

                                                                                                          1




 •          8/24/18 Supplemental Clerk Recori request filed by opposing attorney David Kleiman
                                                                                                              I,




•           8/31/18 Invoiced attorney $507.ooi
                                                                                                               i

•           9/11/2018 No pay letter sent 5th C~A for attorney Hootman $907.00
                                                                                                                   I

•           9/24/18 Attorney Hootman paid $9p7.00 Clerks record sent

•          9/24/18 Attorney Kleiman paid $SOV.OO Clerks record sent
                                                                                                                   !
                                                                                                                   I

•          12/31/18 Supplemental request file~ by attorney Hootman
                                                                                                                   !

•       _1/16/19 Supplement filed by Pro sei
                                                                                                                       !



•         1/17/19 Invoiced attorney $1018.og

•         2/12/19 Supplement filed by Prose                                                                            'I



                                                                                                                       i


                                                                                                                        !
                                                                                                                        ',




A.dditionally, our IT Department is reachiig out to our vendor regarding you're allegations. We will notify you once we
receive an official response from our ven~or.
EXHIBIT 17
    53
2/26/2019                                                    Gmail - Request Response




t~ Grnail                                                            Brigetta DOlivio 




iri~; ; ~~;;~;~i~: ¥~"~~~~~~--~----------------~~;,; ;~,
 Felicia,                              !!
                                                                                                                      35   ~M

 Is the Invoice dated Febru.ary 13, 201*the same as the listing stating, "1/17/2019 Invoiced attorney $1018.00?

If so, why was an attorney who was di arged sent any information regarding my ~~ sjnce according to the information on
the portal listed as 01/16/2019states. part, "...BILL PRO SE... "

What else, if anything, has been sent t discharged attorney Hootman since COA Order dated 01/15/2019.

Has discharged attorney Hootman pai for the $1018.00 Invoice? He was paid over $20,000.00 thus lat.

Has Invoice dated February 13, 2019 b en paid?

As far as the investigation into the cou template/portal as it relates to DC-16-05606, what do you need from me?

As far as the investigation into manipul ting/changing the portal, the 68th District Court has   1~0 done the same.
                                            I
Thank you for taking the time to respotjd to my requests.

Sincerely,
Brigetta
[Quoted text hidden]
EXHIBIT 18
    54
2/21/2019                                                               Gmail - Dc-16-05606 Tr. Ct. and 05-18-00868-CV



M Gmail                                                                                        Brigetta DOlivio 



Dc-16-05606 Tr. Ct. and 05-18-00868-CV
Brigetta DOlivio                                                                                     Thu, Feb 21, 2019 at 12:23 PM
To: Felicia Pitre 

 Ms. Pitre,
                                                             I
 Please confirm exactly what Invoices hare been paid for by discharged attorney Hootman in reference to Cause No. DC-16-
 05606.                                                      1




 I have paid Mr. Hootman over $20,000~00 which also included the cost of preparation of Clerk's Record.
                                                             I

 Please forward any and all receipts of parnent and to which request each payment was associated with.

 Please also include which documents (rdcords) were actually included in the cost associated with each Invoice, and which
 documents (records), were in-fact prepared and sent to the Court of Appeals,

 Thankyou



 Brigetta D'Olivio
Custom Home Builder
214.733.7204
Beautiful Homes by Brigetta
"U7hereyo11r zision ef a drea11J ho,,,e becomes o rea.i!J"
NAWIC
****** CONFIDENTIALITY NOTICE ••••••
NOTICE: This e-mail message and all attachments tral'mitted with it may contain legally privileged and confidential informat.ion intended solely for the use of the
addressee. If the reader of this message is not the inten ed recipient, you are hereby notified that any reading, dissemination, distribution, copying, or other use of this
message or its attachments is strictly prohibited. If you ave received this message in error, please notify the sender immediately and delete this message from your
system. The recipient should check this email and any achments for the presence of viruses. This company accepts no liability for any damage caused by any virus
transmitted by this email. Thank you.
EXHIBIT 19
    55
 2/23/2019                                             mail-Alleged Outstanding lnvoice(s) DC-16-05606 Trial Ct. 05-18-00868-CV




M Gn1ail                                                                             Brigetta DOlivio 



Alleged Outstanding lnvoic (s) DC-16-05606 Trial Ct. 05-18-00868-CV
Brigetta D01ivio                                                                     Sat, Feb 23, 2019 at 8:55 PM
To: Felicia Pitre 

 Ms. Pitre,                          ~',
 Your immediate response to the ques ·ons regarding an alleged "outstanding balance" allegedly owed by Appellant D'Olivio,
 as indicated via email and corresponde ce filed with the Court of Appeals and the 191st District Court, and, brought to your
 attention on multiple occasions and     also brought to the attention of District Oerk, Angela Conejo on February 19, 2019, is
 required.                                !
                                          i


 Your immediate response to supply A*pellant D'Olivio with a copy of the Invoice(s) associated with the alleged "outstanding
 balance" is required.              I



 Please Note:
 There is a typo, highlighted in the color~. in the email sent on February 21, 2019 that is attached to this email as a "forward"
 email and partially quoted below.        1.




 The correction is highlighted in yellow. I
                                              :,




 February 18, 2019 (incorrect date) is be 1eplaced with: February 13, 2019 (correct date)

 ... "February 19, 2019, I spoke with "Ang~a (Conejo)" regarding an Invoice for $32.00. Angela stated that she did not know
 what the Invoice dated February 18. 201, was for. She stated that she believed it was for the Clerk's Record request but not
 sure which request... "                           1




 [Quoted text hidden]
EXHIBIT 20
    56
  District Clcrk, Pitre                        Tr. Ct. Cause No. DC-16-05606; 05-18-00868 CV                               2019



                                                Brigetta D'Olivio, Appellant
                                                   3800 Pebblecreek Ct.
                                                                                                      Ff LED
                                                          Apt. 120                               19 FEB 25 PH 12: r 5
                                                     Plano, TX 75023
                                                       214.733.7204                                   f·EL;t.::t-. ?lTnE
                                                                                                     D1srn1cT Ci.ERK
                                              [i{_:autjfu lhom1;sbvbrig_etta,0',.grrn1i I.crnn     DALLAS CG., IEXAS
                                                                                                              ·--DEPUTY

                                           APPELLANT'S CORRESPONDENCE
                                          TO DISTRICT CLERK, FELICIA PITRE


 February 22, 2019
                                                                                             Filed with District Clerk
Dallas County District    qourt                                                                         &
C/0 District Clerk:                                                                            Via Certified Mail
Felicia Pitre                                                                               70181830 0000 3897 5644
191 st District Court
600 Commerce St.
First Floor
Dallas, TX 75202

                            I'

Re: 1. Correspondence d!ted February 13, 2019 and filed February 13, 2019
      Correction(s) to p;2, Lines 7 and 9
    2. Appellant's Requ t for Copy ofinvoice(s) indicating an "outstanding
       balance"- No Res onse from Felicia Pitre after multiple requests in writing


Dear Ms. Pitre,
                                 I


Appellant, Brigetta D' Oli io has a pending Appeal, Cause No. 05-18-00868 CV from the 191 st
District Court, Trial Caus No. DC-16-05606, and requests the following:
    1. Correction(s) to              e noted for the record, from Correspondence that was filed with
       the District Cler              c/o Felicia Pitre and, at the 5th Court of Appeals, c/o Chief Clerk,
       Claudia McCoy.                 he Correspondence was fl.Jed on February 13, 2019.
       For your conveni              nee, a copy of the referenced filed Correspondence, is enclosed.
Note for the record, the ab ve referenced Correspondence filed on February 13, 2019 requires a
correction to page 2, para. 12, Lines 3 and 5.
On page 2, para. 2, Line 3,\ it states in part, " ... Rule 1. 06 of the Texas Rules ofCivil Procedure. ".
The verbiage, "Texas Rule~ of Civil procedure" is incorrect.
                                     ':                 .1 of2
                              l,correspondence Letter Dated February 22, 2019-2 pages
                              I                          Plus
                          Atta~hed Correspondence Letter Dated February 13, 2019- 3 pages
        District Clerk, Pitre                                                 Tr. Ct. Cause No. DC-16-05606: 05-18-00868 CV    2019



       The correct verbiag for citing the specifically mentioned rule in the above-referenced
       Correspondence, pg. , para. 2, Line 3, is now considered correctly cited as: " ... Local Rule
       1.06. ".                                        i

                                                       I

       On page 2, para. 2, Lfne 5, it states in part, " ... Rule 1.07 ofthe Texas Rules o._fCivil Procedure.".
       The verbiage, "Texa~ Rules ofCivil procedure" is incorrect.
                                                       !

      The correct verbiagelfor citing the specifically mentioned rule in the above-referenced
      Correspondence, pg.~. para. 2, Line 5, is now considered correctly cited as: " ... Local Rule
      1. 07. ".
                                                       I

              2. Copy of Invote(s) indicating an "outstanding balance"- Appellant has made
                 multiple atte pts, in writing, to receive an Invoice for the alleged "outstanding
                 balance'' for e Clerk's Record, to no avail.
                                                       I

     Said Invoice is not lis~ed in your "Summary ofactions regarding monies owed for the Clerk's
     Record" to which ym~ emailed Appellant the "summary ofactions", on February 13, 2019.
                                                       I

     Appellant D'Olivio, hfs sent you multiple emails requesting not only clarification for the
     February 13, 2019 Inv ice but also, requests for copies of any and all Invoices that you claim an
     amount of $1423 .00 i an "outstanding balance", to no avail.

     Should Appellant D'~Iivio have any "outstanding balance", she is prepared to pay what is
     owed, if any.                                     !
                                                       i

    A payment cannot be tade without an invoice.
    Appellant D'Olivio ha{ not been supplied with any Invoice referencing an "outstanding
    balance" and nor does your list of "summary ofactions" provided to Appellant via email,
    indicate that an any In. oice has been supplied to Appellant D'Olivio, that has not been paid for.
    Appellant D'Olivio is fgain requesting any such Invoice to be forwarded to her, immediately.
    Time is of the essence!I
   Please forward any anJ all Invoices that are attributable to the alleged "outstanding balance"
   owed by Appellant, D 'Plivio, immediately.
                                                           I

   Thank you for your tittje and consideration.
                                                           ,,




   Sincerely,

     ._):'          __·;:-,. _,_   .                  ~ --
·.!.:_... /" .. , .,',; . ~·           . . /. ·t .... i::'.,
              ,                                             I




   Brigetta D'Olivio, Ap~llant
                                                                !
                                                                                            2 of2
                                                                ,   Correspondence Letter Dated February 22. 2019- 2 pages
                                                           i                              Plus
                                                           I
                                                           f'-tlached Correspondence Letter Dated February 13, 2019- 3 pages
                                                   DC-16-05606
                                                                                   FILED
                                                                            l9F'f813 PH 3: 3:S
                                                                                 ~-·.1 , . . • .

  GREG FOX, ET, ALJ                                                      IN TME1UWt1Q&f,fOURT
                        PLAIN1(FF                                            ~LLAS CO., TEXAS
                               i


  V.                                                                     ~LLASCotiN,IlV,UftxAS

  BRIGETTA D'OLIVHD                                                      191 sr WDICIAL DISTRICT
            DEFENDA/IT


                                                CORRESPONDENCE
   111
 5 Court of Appeals
 C/0 Chief Clerk
 Claudia McCoy                     i

 600 Commerce St. Ste. ~00
 Dallas, TX 75202
                                   1




                                                                         February 13, 2019
 Dallas County District tjourt
 C/0 District Clerk                1,




 Felicia Pitre                         i

 191 51 District Court
 600 Commerce St.
 First Floor
 Dallas, TX 75202


RE: Documents Filed on ebruary 12, 2019 by Appellant, Brigetta D'Olivio- 05-18-00868-CV
   1. "Appellant's Cor espondence to Court Reporter for the 19F1 District Court"-
              Correspondence etter Filed on February 12, 2019 @3:37 pm
         2.   "Appellant's Cor 'espondence to Court Clerk"- Correspondence Letter Filed on February
              12, 2019@ 3:41 m

                                           !,




Dear Ms. McCoy and Msj Pitre,

Appellant, Brigetta D'Oli+io, filed two (,2) Letters of Correspondence in relation to Trial Cause
No. DC-16-05606, on Fe~ruary 12, 2019 at the 191 st District Court Clerk's Office.

The two Letters of Corres ondence are:

    1.        "Appellant's Corr spondence to Court Reporter for the 19!31 District Court"-
              Correspondence L tter Filed on February 12, 2019 @ 3 :37 pm



                                                     1 of 3
      2. "Appellant's orrespondence to Court Clerk"- Correspondence Letter Filed on February
         12, 2019@3: 1 pm
                          i

 Appellant's letters of rrrespondence have been filed on the 191 st District Court Portal under the
                          !

 improper Cause No. ~C-18-18015.

 Said letters of corresp~ndence are in no relation to the Cause No. DC-18-18015 case.
                              i

 The "new Lawsuit" (tjC-18-18015) filed by Greg Fox and Laura Fox does not comport to, nor
                              I,



 meet the requirements pf Rule 1.06 of the Texas Rules of Civil Procedure.
                               !



 The ••new Lawsuit" (D~-18-18015) filed by Greg Fox and Laura Fox does not comport to, nor
                                   I


meet the requirements     tr Rule 1.07 of the Texas Rules of Civil Procedure.
                                   '




                                   '

Plaintiff's and their atttjmey, David M. Kleiman's assertion that they are related is wholly
                                   I



inaccurate.
                                       I,




The new case DC-18-1 ~O 15 is frivolous.
                                        I
                                        '1




Appellant's Letters of Cprrespondence referenced above, must be placed on the proper court

portal and under the profer cause number (Cause No. DC-16-05606).

Please correct the record'\ to reflect the proper fiiing.


                                             i
                                             I

Respectfully Submitted,                      1!




                                                                  ') /jP,l?/':19
                                                                  ~




                                                  2 of 3
                                   CERTIFICATE OF SERVICE
                       I

 Appellant, Brigerta D,Olivio, in the above-caption case, do certify that on the 13th day of
                       '




                       !

 February, 2019, serve4 Plaintiffs' attorney, David M. Kleiman, the ,vithin Correspondence Letter
                       I




 dated February 13, 20119. Said service was made via certified mail tracking number 7018 1830


                           I

 0000 3897 1936, at the llast known address for David M. Kleiman at Law Office of Vincent



Serafino Geary Waddelt Jenevein, 1601 Elm St., Ste 4100, Dallas TX in accordance with Rule


                               i


21a of the Texas Rules ~fCivil Procedure.
                               I




Respectfully Submitted, ,




                                              3 of 3
EXHIBIT 21
    57
 3/3/2019                                                                  Gmail-test



M Gmail                                                                     Brigetta DOlivio 



test
Gay Lane                                                                          Mon, Feb 25, 2019 at 12:49 PM
To: "Beautifulhomesbybrigetta@gmail.com" Beautifulhomesbybrigetta@gmail.com>


  test



  Gay Denise Lane

  Document Production, Lead Clerk

  Office of Felicia Pitre

  Dallas County District Clerk

  600 Commerce St. Suite 145

  Dallas Texas 75202

  214-653-6549

  gdlane@dallascounty.org




https://mail.google.com/mail/u/O?ik=ba80a72ce2&view pt&search=all&permmsgid=msg-f%3A 1626467775231577332&simol=msa-f0/n3A 1n?Mfl777!';?   111
EXHIBIT 22
    58
 2/25/2019                                           Gmail - Supplemental Clerk record payment invoice



                                                                         Brigetta DOlivio                                                                      Mon, Feb 25, 2019 at 12:52 P,
To: "Beautifulhomesbybrigetta@gmail. om" 
Cc: Shelia Bradley , Gay Lane 


    Dear Brigetta D'olivio,             .
                                        i

    Please remit payment for the supple~ental clerk record prepared for the cause no DC-16~05606 styled: Greg Fox, et al vs
    Brigetta D'O/ivio.                  ·

    Please see attached invoice




 Gay Denise Lane

 Document Production, Lead Clerk

 Office of Felicia Pitre

 Dallas County District Clerk

 600 Commerce St. Suite 145

Dallas Texas 75202

214-653-6549

gdlane@dalfascounty.org




.   ~ dc-16-05606clersk record paym+nt involce.pdf
       429K                                 !
                             I       FELICIA PITRE
                            'ALLAS COUNTY DISTRICT CLERK
                             1
                               600 Commerce Street, Suite 101
                             '    Dallas, Texas 75202-4604


  IN ACCOUNT WITH

                                                  DATE: February 25, 2019
 BRIGETTA D'OLIVIO
 3800 PEBBLECREEK CT
 PLANO TX 75023


                                                  INTERNAL REVENUE SERVICE
                                                  IDENTIFICATION No.: XX-XXXXXXX
 Cause No. DC-16-05606

 Style of Case
 GREG FOXet al
 vs.
 BRIGETTA D'OLIVIO

Pages:993                        1




Supplemental Clerk's Recor~ Fee-                          $993.00
Transcript Fee-           '·                              $ 25.00
Attorney Copy Fee- NIA                                    $ 0.00

Total Fee-                                                $1018.00


Supplemental Clerk's Rec01}'1 will be delivered to the Court of Appeals upon payment.
Please forward payment with rvoice in the next 3 business days.            .

Please return a copy of this s,atement with remittance.

Thank you.
GAYLANE

Cc:
Lisa Matz
Clerk of the Court, Court of Ap eals
Fifth District of Texas at Dalla
George L. Allen Sr. Courts Bui ding
600 Commerce Street, Suite 20
Dallas, Texas 75202
EXHIBIT 23
    59
2/25/2019                                                      Details
            Cancel Reason
            REQUESTED BY ATTOR


            PUAMENDED APPLICATI N FOR TURNOVER ORDER FILED
            12/03/18 30M KAREN 214- 79-7410

                                   i

            Q2i2!5/2019 CLERK'S RECq)RD PAYMENT 11\JVOICE ""
                                   !




            CLERl2/25/2019                                                              Details
              ISSUE WRIT

              Amended Appiication for turnover.pdf

              NOH on /\nKI   P,pp for Turiover· Orcier.pdf
             REQUEST FOR SERV/C
                                         !

             1::;suE WRIT .
             RETURN OF SERVICE           I


             SUPPLEMENTAL CLERK'IS RECORD REQUEST

             REQUEST REPORTER Rf CORD

             SUPPLEMENTAL CLERK'~ RECORD REQUEST

             2019-01-22 - ·1st ,D,.111ended ·
             NOH_ on_Amended_Appliqation_for_Turnover_ Order.pdf
                                         I
            (2) WRIT OF EXECUTIONt BRiGETTTA D'OLIVIO
                                         I

            SUPPLEMENTAL CLERK'f RECORD REQUEST

            CORRESPONDENCE - L9TTER TO FILE

            CORRESPONDENCE - LE~TER TO FILE

            SUPPLEMENTAL COVER           i


            CLERK'S RECORD PAYM~NT INVOICE

            Gary Patterson's Motion to ~'Vithdraw as Counsel for DC-16-05606.pdf
                                         I
            Order Granting Motion tor V}'ilhdraw of Counsel for DC-16-05606.pdf
                                         I
            2019-02-i 8 - Notice__ of_ Carcellation_of_hearing.pdf

            RESPONSE
                                         '
            NON-SIGNED PROPOSE          DI ORDER/ JUDGMENT
            CLEF~K'S RECORD PAYM9NT INVOICE
EXHIBIT 24
    60
                                              DC-16-05606

    GREFOXANDLAURA OX
                          Plaint ffs


                          V
                                                         ..      191ST JUDICIAL DISTRICT
    BRIGETT A D'OLIVIO
                                                        ..

                                     ENTAL RE UEST FOR CLERK'S RECORD

    To The Court Clerk:

       Appellant, Brigetta D'O ivio, files this request that the Court Clerk prepare the following
                                 I


    supplemental court clerk's       cord in this appeal and that the record include the following:

       1.   David M. Kleiman' Correspondence to the Court, filed December 4, 201 7
       2.   David M. Kleiman' Correspondence to the Court, filed December 15, 2017
       3.   David M. Kleiman' Correspondence to the Court, filed May 25, 2018
       4.   Order, dated April 2 , 2018
       5.   Atty Gjesvold's Mo ion To Withdraw, filed April 19, 2018
       6.   DWOP Notice (hear ng was scheduled for August 11, 2016
       7.   Reporter's Certifica ion of Deposition, filed October 24, 2017



    Dated: February 26, 2019

    Respectfully Submitted,



               ,

    Brige D'Olivio, Appellan Pro Se
/   3800 Pebblecreek Ct.,# 12
    Plano, TX 75023
    214-733-7204
Tr. Ct. Cause No. DC-16-05606: 05 18-00868 CV                                                       2019




DC-16-05606

GRE FOX AND LAURA                 ox                                      IN THE DISTRICT COURT


                                                           ..             DALLAS COUNTY, TX
                        V
                                                           ..             191ST JUDICIAL DISTRICT
BRIGETTA D'OLIVIO                                          .
                        Defen ant                         ..


                                  CERTIFICATE OF SERVICE


        I certify that on February 26, 2019 a true and correct copy of this Appellant's Supplemental

        Request For Clerk's R cord was served via Certified Mail 7018 1830 0000 3897 5675, on David M.

        Kleiman, Vincent Serafino Geary Wadden Jenevein, 1601 Elm Street, Suite 4100, Dallas, TX 75201,

        Plaintiff's attorney of record.



                                                                 '
                                                                "}.

                                                     ·. :"?u ,./l_f;.tt7',_:z.,
                                                                      9
                                                         Brigetta D'Olivio, Appellant
                                                         3800 Pebblecreek Ct.
                                                         Apt. 120
                                                         Plano, TX 75023
                                                         214.733.7204
                                                         beautifulhomesbybrJ.Rettn@g_r:r:ail.com




                                                         I of 1
                                                Certificate of Service
EXHIBIT 25
    61
                                             DC-16-05606

     GREFOXANDLAURA OX                                 ..
                                                        .
                           V
                                                       :       191ST JUDICIAL DISTRICT
     BRIGETTA D'OLIVIO
                           Defend nt



                       SUPPLE         ENTAL RE UEST FOR CLERK'S RECORD

     To The Court Clerk:

        Appellant, Brigetta D'Oli io, files this request that the Court Clerk prepare the following

     supplemental court clerk's r ord in this appeal and that the record include the following:

        1.   David M. Kleiman's       orrespondence to the Court, filed December 4, 2017
        2.   David M. Kleiman's       orrespondence to the Court, filed December 15, 2017
        3.   David M. Kleiman's       orrespondence to the Court, filed May 25, 2018
        4.   Order, dated April 25    2018
        5.   Atty Gjesvold's Moti     n To Withdraw, filed April 19, 2018
        6.   DWOP Notice (heari       g was scheduled for August 11, 2016
        7.   Reporter's Certificati   n of Deposition, filed October 24, 2017


     Dated: February 26, 2019

     Respectfully Submitted,




    /Brige D'Olivio, Appellant Pro Se
/    3800 Pebblecreek Ct.,# 120
     Plano, TX 75023
     214-733-7204
                                                                         F Il,.,• f-.... ;,,.,,,.'· .
                                                                                            _..,. '"'




                                         DC-16-05606               2019 F£B 27 Att/0: 5 7
GREG FOX AND LAU               FOX
                      Plain iffs


                      V
                                                           191ST JUDICIAL DISTRICT
BRIGETTA D'OLIVIO          I



                      Defenrant



                               ENTAL RE UEST FOR CLERK'S RECORD

To The Court Clerk:

   Appellant, Brigetta D' livio, files this request that the Court Clerk prepare the following

supplemental court clerk's record in this appeal and that the record include the following:

    I. Order Denying D fendant's Motion To Compel Arbitration, filed on or
       about Dec. 22, 201 .

   2. Order Denying D fendant's Amended Special Exceptions, filed on or about
      Dec. 22, 2017.



Dated: February 27, 2019

Respectfully Submitted,
                                   CAUSE NO. DC-16-05606

 GREG AND LAURA FOX,                           §    IN THE DISTRICT COURT
                                               §
        Plaintiffs,                            §
                                               §
 V.                                            §    DISTRICT COURT NO. 191 ST
                                               §
 BRIGETTA D'OLIVIO,                            §
                                               §
        Defendant.                             §    DALLAS COUNTY, TEXAS




                                CERTIFICATE OF SERVICE

       I certify that on Febru ry 27, 2019 a true and correct copy of this Appellant's Supplemental

Request/or Clerk's Record     as served via Certified Mail 7018 1830 0000 3897 5699 was served

on David M. Kleiman, Vince t Serafino Geary Waddell Jenevein, at 1601 Elm Street, Suite 4100,

Dallas, TX 75201, Plaintiffs attorney of record.




                                               Brige, D'Olivio, Appellant
                                               3800 Pebblecreek Ct.
                                               Apt. 120
                                               Plano, TX 75023
                                               214.733.7204
                                               hcatnifulhonwsb\ hri1.:ct1a a _ginaiLc(im
EXHIBIT 26
    62
Q     DAL AS COUNTY, TEXAS COl
Welcome,..




             ERTi Fi CATE

             ERVICE

             View Document




             2/27/2019
             UPPLEMENTAL
             LERK'S
             ECORD
EXHIBIT 27
    63
2/27/2019                                                           Gm ii - February 26 2019 Appellant Supplemental Request for Clerk's Record



M Gmail                                                                                             Brigetta DOlivio 



February 26 2019 Appellant S pplemental Request for Clerk's Record
Brigetta DOlivio                                                      Wed, Feb 27, 2019 at 2:47 PM
To: Angela Conejo 

 Ms. Conejo,

 On February 26, 2019 @ 2:31 pm, Appella t, Brigetta D'Olivio, filed a "Supplemental Request For Clerk's Record". Said
 request was not filed as of February 27, 20 9 @ 10:57 AM this morning.

 I asked you where the above-referenced fil ng was since it was not listed on the 191st District Court portal under Cause No.:
 DC-16-05606.

 You stated that you did not know where it as. I stated that the "filings" should not be "lost" and requested that you "find it"
 and properly file it on the portal.

 On February 27, 2019 @ 10:57 AM, Appell nt, Brigetta D'Olivio, filed an additional "Supplemental Request For Clerk's
 Record" which was listed as being filed, i mediately following the file of February 25, 2019, yet the February 26, 2019
 referenced above was still NOT filed (Pleas find attached a picture of the portal (TR. Ct. DC-16-05606) indicating such).

  Please have the February 26, 2019 "Suppl mental Request For Clerk's Record" found and properly filed (191st District Court
  Portal-Tr. Ct. DC-16-05606).

 Thank you
 Brigetta




  Brigetta D'Olivio
 Custom Home Builder
 214.733.7204
  Beautiful Homes by Brigetta
  "Lrhtre_yrmr l'i.rion qfa dretl!JJ home heaJIJJt'S fl reali(y''
 NAWIC
 ****** CONFIDENTIALITY NOTICE ••••••
 NOTICE: This e-mail message and all attachments trans itted with it may contain legally privileged and confidential information intended solely for the use of the
 addressee. If the reader of this message is not the intend d recipient, you are hereby notified that any reading, dissemination, distribution, copying, or other use of this
 message or its attachments is strictly prohibited. If you h ve received this message in error, please notify the sender immediately and delete this message from your
 system. The recipient should check this email and any a achments for the presence of viruses. This company accepts no liability for any damage caused by any virus
 transmitted by this email Thank you.




                                     Screenshot_20190227 110435_ Chrome.jpg
                                     93K

           L . .- · _.'L 1,;


           !''.i :pi-_:-,




https://mail.google.com/mail/u/O?ik=ba80a72ce2&vie =pt&search=all&permmsgid=msg-a%3Ar-5283924304694072321 &simpl=msg-a%3Ar-5283924...                                           1/1
2/27/2019                                                                        0 (108Qx1920)




                                          ® 11-.\.   a._\.~ a~ lrl          ··     a   48,' ., 84%111:04AM


                                            ( ) DALLAS COUNTY, TEXAS COl




                                                            CERTIFICATE
                                                            OF
                                                            SERVICE~

                                                            j View Document




                                                            02/27/2019
                                                            SUPPLEMENTAL
                                                            CLERK'S
                                                            RECORD




https://mail-attachment.googleusercontent.com/attach ent/u/O/?ui=2&ik=ba80a 72ce2&view=att&th=16930b3deff2a391 &attid=O .1 &disp=inline&realatti...   1/1
EXHIBIT 28
    64
                                                 ------.   --- --




    ,
    •                                                               Q    ••
        r· .                                                             •
           ,.,.,.,.-~... '·

,          . __,, .
          :'J.                  we ddth·e
                                direc ed verdict
                              . durin~ closing.
                                       !




                              Message ~etails

.                             Type
                              Advanced ~essaging
                                       !




                              From     1




                              Jennifer A,torney(+15419745091)

                          Time sent    !




                         4:41 AM, D~c 6
                                                                              _l,




                                                                    OK
     /.:



     :. <                Jennifer Attorney                                                   ~                    Q        •
                                                                                                                           ••
                                           '
            _,..,.--,                      I


           / J '\                          i



           ~_'._,) The ~:mly thing
                    left do in fox     t9
                  · is sePd the judge
                                                               ....   . ..... ·--~"   ....   ..• -~     .. .i     '




                        Message ~etalls
                        Type
                        Advanced Messaging

                        From                   !




                    Jennifer A~orney(+15419745091)
                                                                                                                                ~
                                                                                                                                l'
                    Time sent
                                               I
                                                                                                                                '•.:

                   5:45 PM, Diec 22
                                                                                                                                          ';i

                                                                                                                                 ,,
                                                                                                                                 .•
                                                                                                                                 I



                                                                                                                                     \
                                                                                                                                     r
                                                                                                                      OK             1
                                                                                                                                     ~,
                                                                                                                                     k          '·
                                                                                                                                     t          r_.




           --7~twcro~eforaers · · · · · ->
                                                                                                                                     f




                                           \
                                                                                                                                          1     1


                . you re.· uested,                    i
t-
               -_ yo_ur e Oti-ced on. :*s·t./.-·~-- \
                                               V -\ :
                                                      ,                                                     _.-
'                   ' ----· ··-·· - -- -           ----- -~ . -· . -- - .                    -- . . .                  • \t,...._ ../' } .


r (+) (~n~:~ ~~~~:                                                          .                 < €i)i·l. <
    J     Thel only thing
          left ~o do in fox
          is s~md the judge
          a pr posed final
         jud ment since
          klie ans made
         ve little sense
         and she would
         hav to redraft
         it e tirely which
         stat judges wont
         do. hat doc
        along with the
        two other orders
        you equested,
        you ,enoticed on..·                                                                     •u :;··          -..,;,.._'EXHIBIT 29
    65
                                           BRIGETTA D'OLlVIO
                                       3800 PEBBLECREEK CT., # 120
                                            PLA:VO, TX, 75023
                                               214·733-7204

 VJA CERTIFIED :\~AIL
1t}Z l[JuOltlX)~'l;11 t2~i'l
 FEBRtAR\' 13. 201~

 \\'tight Rep(wtex,;; LL(t
 % Vlelba Wriuht .                 :

 1818 Holly Spring Dri
 Arlington, TX 76018 :

 Re·. DC-l6-05606
    Trial:   °';O\.   21-22,!2017

 Dear Ms. Wright:

                               '
Vpon receipt of this rqqucst, please forward the following to me at the above-rdcrcnccd address:


    l. Copy ofNotic~ of Request for the Trial Transcript for the triai of '!\o,·emb~r 21-22, 2017
       for the above-1pfcrenccd cause number. and the name of each party an      7. Copy of any and all audio recordings played during the above-referenced trial.
      8. Name of person(s) tv7ho transcribed any and all audio recordings played at the
           above-referenced trial.
                               I
     9. A copy of Court Rcforter's raw shorthand notes and audio, and/or backup tape from the
           above-referenced tri~I, whether sai!"'-
tr
cCl
rn
Cl
                                  .:.: ... : ... t_ ._·
CJ
CJ                                 ,.: :    :   ~-•'."'"
CJ

CJ
rn
cCl
,...;

~       W(4&\\1 \\~fc.~1"EK,         ~~                    1o lv\efii\~,4t:ifi
 ~          titi ~ld "ff>J~'iG ~,
        l· ,/~\\~:1~i~.Jl1"J:¥.;'!!'J~~~;~~"'."'i'f'"t;>a'~,7::, ,,
        0
EXHIBIT 30
    66
        Wright Reporters. LLC                                                                       2019
                                             Certified Mail dated February 28. 2019
                                            Tracking No: 701818300000 3897 5705


                                               BRIGETTA D'OLIVIO
                                       800 PEBBLECREEK CT., APT. 120
                                                   PLANO, TX 75023
                                                       214- 733- 7204



        VIA CERTIFIED MAIL
        7018 1830 0000 3897 5705


        February 28, 2019



        Wright Reporter's, LLC
        C/0 Melba
        1818 Holly Spring Dr.
        Arlington, TX 76018

        Re: Certified Letter dated F ruary 13, 2019
            7018 1830 0000 3897 1 51
            Tr. Ct. Cause No.: DC-1 -05606


        Dear Ms. Wright,

        A Certified letter dated Feb ary 13, 2019 with certified mail tracking number: 7018 1830 0000
        3897 1851 is confirmed as h ving been delivered in person to the 1818 Holly Spring Dr.,
        Arlington, TX referenced ad ress.
        To date, there is a complete bsence of any response, for requested information contained within
        said certified letter dated Fe ruary 13, 2019.

        Your immediate response is equired.




    j         ,J
/       Brigelta D'Olivio, Appellan

                                                            1 of 1
                                      irst Request- Certified Letter dated February 13. 2019
                                      ertified Letter dated Februal)' 13. 2019 Tracking No.:
                                                  7018 1830 0000 3897 1851
EXHIBIT 31
    67
    WRIGHT REPORTERS, LC                                                   DATE:             August 3, 2018
    c/o 191st District ourt
    600 commerce Street                                                    INVOICE#:              180803-1
    7th Floor, suite 72 c
    Dallas, Texas 7520
    214-653-7146                                                           TAX ID#:              XX-XXXXXXX

    Mr. Timothy A. Hootman
    2402 Pease street
    Houston, Texas 77 03
CAUSE NO. DC-16-056 6-J                                         Honorable Gena slaughter presiding
    Greg FOX
    vs
    Brigetta D'Olivio


Date Taken                                                                                                    Amount

                                                                                                        $2,500.00

                                                                                            subTotal    $2,500.00
                                                                                                Paid         0.00

                                                                                   BALANCE DUE



                                             Thank you very much.
                                             Melba D. wright, CSR
                                            official court Reporter
                                         191st Judicial District court
                                             Dallas county, Texas
                                             wrightmelba@msn.com
                                                (214) 653-7146


    /'                           y
                                                     \' 1--,
                                                     I
                                                        r
                                                     ; , I ~.
                                                                ,l, '1., -:, ;',·, 1,,,·'
                                                                                      1,



.·- .jl \.\"                 \   '   J

\
,        /   •   ·.....- I
      CHASE
         Terms and Conditions (R mitter and Payee):

                    * Please keep this copy                                   r your record of the transaction
                    * The laws of a specific tate will consider these funds to be "abandoned"
                      if the Cashier's Check ·snot cashed by a certain time
                           - Please cash/dep sit this Cashier's Check as soon as possible to
                              prevent this from occurring
                           - In most cases, th funds will be considered "abandoned"
                              before the "Void fter'' Date
                    * Placing a Stop Payme t on a Cashier's Check
                                    - Stop Payment ca only be placed if the Cashier's Check
                            is lost, stolen, or                               estroyed
                          - We may not re-is                                  ue or refund the funds after the stop payment has
                            been placed until                                 90 days after the original check was issued
                    * Please visit a Chase br                                 nch to report a lost, stolen, or destroyed Cashier's Check
                        or for any other inform tion about this item


                                                                          I
                                                                                FOR YOUR PROTECTION SAVE THIS COPY                           Customer Copy
                                                                                      CASHIER'S CHECK                                                     9458212253
                                                                          I                                                      08/20/2018
                                                                                                                                  Void after 7 years


        Remitter:                     BRIGETTA A DO~IVIO/DBA PAQUETTE HOLDING

                                                                                                                                                        $** 2,500.00 **
        Pay To The                   WRIGHT REPOR ERS, LLC
        Order Of:
                                                                                                       Drawer.    JPMORGAN CHASE BANK, N.A.
        Memo:-------------------------------------- ------------------------
        Note: For information only. Comment has no e ct on bank's payment.
                                                                                                       NON NEGOTIABLE
                                                                                                                                                                    282111107 NEW 01/08 8810004306

~·'
                                                                                        CASHIER'S CHECK                                                   9458212253                   25-3

      CHASE
       Remitter:                    BRIGETIA A DOL VIO/DBA PAQUETIE HOLDING
                                                                                                                 bate        08/20/2018                 Void after 7 years             440




       Pay To The                   WRIGHT REPOR ERS, LLC
       Order Of:

       Pay:     TWO THOUSAND FIVE HUNDRED DOLLARS AND 00 CENTS                                                                                          $** 2,500.00 **

                                                                                                                 Dra-r:   JPMORGAN CHASE BANK, N.A.
                                          Do nol write outside this box
                                                                                                                 c:..---;>         ---')
            n~       i(t'-_ ·~\\·,          ,.,'     f' · / I -___1\.;__'- /,J     1/ ., .,,.. ·)'               _Nn£             9 ~                  ____________________ _
      Memo· - - ·   ..1. ·' ----L   J ,., · _j     ·1 ·- ----· _ v         . .._ 1- ·Jr< __ ,_,-----
                                                                                                                 Ryan A. Crowley, Managing Director
      Note: For information only. Comment has no effec on bank's payment.
                                                                                                                 JPMoman Chase Bank, NA
                                                                                                                 Columbus, OH
EXHIBIT 32
    68
Office of Dallas District Clerk, Felicia itre             Certified Mail Tracking No.:       Request For Clarification
Office of Chief Clerk, Claudia McCoy                      7018 1830 0000 3897 5712         Invoice Dated February 25, 2019
     5th Court of Appeals




                                                   BRIGETTA D'OLIVIO
                                           800 PEBBLECREEK CT., APT. 120
                                                      PLANO, TX 75023
                                                           214-733-7204


VIA CERTIFIED MAIL
7018 1830 0000 3897 5712
February 28, 2019

Gay Denise Lane
Document Production, Lead lerk
                                       F
                                       I




Office of Felicia Pitre
Dallas County District Clerk
600 Commerce St. Suite 145
Dallas, TX 75202
214-653-6549


Re: Invoice dated February 5, 2019
    Tr. Ct. Cause No.: DC-1 -05606


Dear Ms. Lane,
Multiple attempts made by ppellant, Brigetta D'Olivio have been made to the Dallas County
District Clerk's Office rega ing request for clarification ofinvoice(s).
This is no exception. This I voice attached to an email dated February 25, 2019 with the Invoice
dated the same, lacks any re erence as to what this invoice is attributable to.
Please reference what suppl mental request made by Pro-Se Appellant, D'Olivio's request this
Invoice supports.
Your immediate response is required.




                                                                  I of 1
                                                Certified Letter dated February 28, 2019
                                                       7018 1830 0000 3897 5712
2/25/2019                                        Gmail - Supplemental Clerk record payment invoice



M Gmail                                                              Brigetta D01ivio 



Supplemental Clerk record pa
Gay Lane                                                        Mon, Feb 25, 2019 at 12:52 PM
To: "Beautifulhomesbybrigetta@gmail.com" < eautifulhomesbybrigetta@gmail.com>
Cc: Shelia Bradley , Gay Lane 


 Dear Brigetta D'olivio,

 Please remit payment for the supplemental clerk record prepared for the cause no DC-16-05606 styled: Greg Fox, et al vs
 Brigetta D'Olivio.

 Please see attached invoice




 Gay Denise Lane

  Document Production, Lead Clerk

 Office of Felicia Pitre

 Dallas County District Clerk

 600 Commerce St. Suite 145

 Dallas Texas 75202

 214-653-6549

 gdlane@dallascounty.org




  ~   dc-16-05606clersk record payment i voice.pdf
      429K




                                                                                                                           1/1
                                 FELICIA PITRE
                            ALLAS COUNTY DISTRICT CLERK
                             600 Commerce Street, Suite 101
                                Dallas, Texas 75202-4604


IN ACCOUNT WITH

                                                DATE: February 25, 2019
BRIGETTA D'OLIVIO
3800 PEBBLECREEK CT
PLANO TX 75023


                                                INTERNAL REVENUE SERVICE
                                                IDENTIFICATION No.: XX-XXXXXXX
Cause No. DC-16-05606

Style of Case
GREG FOXet al
vs.
BRIGETTA D'OLIVIO

Pages: 993
Supplemental Clerk's Reco d Fee-                         $993.00
Transcript Fee-                                          $ 25.00
Attorney Copy Fee- N/A                                   $ 0.00

Total Fee-                                               $1018.00


Supplemental Clerk's Rec d will be delivered to the Court of Appeals upon payment.
Please forward payment with invoice in the next 3 business days.

Please return a copy of this tatement with remittance.

Thank you.
GAY LANE

Cc:
Lisa Matz
Clerk of the Court, Court of ppeals
Fifth District of Texas at Dall s
George L. Allen Sr. Courts B ilding
600 Commerce Street, Suite 2 0
Dallas, Texas 75202
EXHIBIT 33
    69
                            BRIGETTA D'OLIVIO
                        3 00 PEBBLECREEK CT., # 120
                              PLANO, TX, 75023
                                214-733-7204

MARCH 4, 2019

5thCourt of Appeals
c/o Chief Clerk, Claudia
600 Commerce St, Suite
Dallas, TX 75202

Re: NO. 05-18-00868

Dear Ms. McCoy:

Appellant Pro Se, Brigett D'Olivio, is filing her 3rd Amended Motion To Extend
Time To File Appellant's Amended Brief. Said Amended Brief was due on March
7, 2019. Appellant is req esting an extension of time to file her Amended Brief to
March 28, 2019.

Appellant has not been se ed Appellees' "Objection To Appellant's Motion To
Extend Tim Ti File Appel ant's Amended Brief' dated February 27, 2019, and nor
has she been served Appe lees' "Amended Objection To Appellant's Motion To
Extend Tim To File Appe ant's Amended Brief', dated March 1, 2019.

The reasons Appellant is tling this 3rd Amended Motion to Extend Time To File
Appellant's Amended Bri f include, but are not limited to the following:
   1. There are thirt -ei t 38 records that have been requested from the Court
      Clerk since as far b ck as December 31, 2018, which have not been sent up
      to the Court of App als.
  2. There are at least si (6) records that had been previously filed with the 191 st
      District Court, and hich have also been requested from the court clerk that
      are missing and/or ave been removed from the Court Portal without a Court
      Order.
                                          1
   3. The Court Clerk, Felicia Pitre, and Deputy Court Clerk, Ms. Canejo, have
      been unresponsiv to Appellant's multiple requests for Invoices, corrections
      to the clerk's rec rd and improper, untiled invoices, and inquiries as to what
      requested records have been sent up to the Court of Appeals. Since
      Appellant has fil d a letter addressed to Ms. Pitre with the 191 st District
      Court, the court p rtal references to Appellant's supplemental requests for
      clerk's records ha e been changed.
   4. There are also ou standing requests to the Court Reporter, Melba Wright,
      which have also een ignored by Ms. Wright.

Said above-referenced~ cords are material to Appellant's Amended Brief.

That said Appellant's 3r Amended Motion To Extend Time To File Appellant's
Amended Brief is suppo ed by documented evidence.

Appellant Pro Se, Brige a D'Olivio, is requesting that Appellant's 3rd Amended
Motion To Extend Time To File Appellant's Amended Brief is reviewed and
granted prior to March , 2019.

Thank you for your time and consideration to this urgent matter.

                        I




~;~~LI~,:~~
Brigetta D'Olivio       I




                                         2
EXHIBIT 34
    70
                                                      No. DC-16-0S606
                                                                                                 FILED
                                                                                          19FEB 12 PH 3: t.O
  GREG FOX                                                                    IN THE DIST•~mK
                                                                                       OA.LLAS CO .. TEXAS
  v.                                                                          DALLAS COUNTY, TE~purv
  BRIGETTA D'OLIVIO                                                           191sr JUDICIAL DISTRICT

                                         I


                                A~PELLANT'S CORRESPONDENCE
                                         !


                                                              TO
                     COURT .PORTER for the 19t•t DISTRICT COURT
                                         i




 I 9151 District Court                                                       February 12, 2019
 Court Reporter:
 Wright Reporter's, LLC
 c/o Melba Wright
 600 Commerce St.
 7th Floor
 Dallas, TX


 Dear Ms. Wright,
                                     i

Appellant, D'Olivio, filed "Ap_pellant's Request For Supple111enta1 Reponer's Record" on
                                     I

January 16, 2019@ 1:35 pm.           i
                                     !
                                     I


In said request, Appellant requ~ted the Reporter, Wright Reporter's LLC, to prepare a
                                     I

Supplemental Reporter's     Recotd, to include the following:
   •   Defendant's Motion Toi compel Hearing held on November 16, 2017
                                     i


   •   Defendant's Motion Fot Continuance & Sanctions Hearing held on August 23, 2017
                                     !


   •   Defendant's Motion TolQuash Hearing held on September 22,, 2017
                                     I


On Friday, January 18, 2019 ~ 11:44 am, Appellant D'Olivioreceiveda voicemail from Melba


            "App,lla,,J; R,q,,,,,   /l
                                     ,
                                     :
                                                            I of3
                                                             Plus
                                             S.,,,,,.""""/ - · , /1,coni",   -Jan-   I~ 2019 {2 .....)
  Wright of Wright Reporter's~ LLC, official court reporter for the 191 st District Court.
                              ,       I


 Melba Wright stated that   tw1 of the requested Hearings were previously transcribed, thank-you.
                                      I




 Melba Wright further stated ~t one of the Hearing transcriptions was incorrect and that she
                                      I

 would notify the Court of A~s to let them know and how to proceed.
                                      I


 To date, Appellant D'Olivio ~as not heard from nor received any correspondence nor copies, if

 any, regarding her notifying     te  I

                                          Court of Appeals.

 Appellant is requesting the ftjllowing to take place immediately:
                                      i

     1. Forward to Appellant ID'Olivio, the correspondence filed, with file stamp and date
                                  I
                                  !



        attached, with the Co1lrt of Appeals regarding the incorrect transcription of the

        Hearing(s ).

    2. Forward to Appellant P'Olivio, the response, if any, from the Court of Appeals regarding

        your correspondence i~d.icating that there needs to be a correction to the transcripts.
                                  I


    3. Forward to Appellant ~'Olivio, the correction of the record to reflect that reflects the

       corrections, any and   1·  I


                                          to the transcript.

   4. Forward to Appellant l)'Olivio, any and all corrections to Appellant D'Olivio

   5. immediately.

                                  I

Pl~ find attached the folIO\rng:


   1. Appellant's Request F~r Supplemental Reporter's Record dated January 16, 2019, file
                                  I

       stamped January 16, 2919.
 Sincerely,




cc: Court of Appeals




                                          CERTIFICATE OF SERVICE

On this day, February        12l 2019, a copy of the above document was served via Certified Mail
                                I


(7018 1830 0000 3897 1~68) service on the following attorney of record:
                                I


David M. Kleiman                1




Vincent Serafino Geary Waddell Jenevein, P.C.
1601 Elm Street, Suite 4100
                         I
Dallas, TX 75201         :




                                I


                   THIS SfACE LEFT INTENTIONALLY BLANK
                                !




                                                          3 of3
                                                           Plus
                "Appel/an/ 's Req est For Supplemental Reporter's RHcord", dated January 16, 2019 (2 pages)

                                f
                                        FILrr,1c-16-os606
                                                                                                   ,.r
  Greg Fox                          19 JAN 16 Pl\    ,,~i            1n the District Court t '11
 v.                      ,              FEL1CIA Pl~TURE.,            Dallas County Texas
                         1              OJSTRICT C I'
 Brigette D'Olivio                    DALLAS CO., AS
                         !



                    A(r,£-Lb*ff1 '$ UC[
                         I                        IIR"FOR SUPPLEMENIAL
                                          REPQBDB'S RECQBD
                         I
                         i


 TO MELBA WRlfHT, THE OFFICIAL COURT REPORTER:
 Appellant, Brige            D'Olivio, files this request for preparation of the reporter's
 rerord for appeal f the above case. Spccifica\ty, Appellant request ( l) Defendant's
Motion~ I~~ November 16, 2017 (2) Deli:ndaot's Motion fut
Cantin eh g4b'B'Kugust 23, 20 J7; and, (3) Defendant's Motion to Quash
                              r 22, 2017. The undersigned will pay the required deposit
                               been determined by the court reporter.



                                                                 Respectfully Submitted,
                                                                 Brigetta D'Olivio, Appellant
                                                                 3800 Pebblecreek Ct.
                                                                 Apt 120
                                                                Plano, TX 75023
                                                                214.733.7204
                                      CERTIFJCATE OF SERVJCE
On this day, a cop~ of the above document was served via certified mail 7016 0910 0001
                    ff
7703 4541 on the llowing attorneys of record:
  David Kleiman II
  VINCENT SE~O GEARY WADDELL JENEVEIN, P.C.
                     1




  1601 EJm Street, Suit.e 4100
  Dallas, TX 7520 -3703
1 of 2
                          CERTIFICATE OF SERVICE

I, Brigetta D'Olivio, Ap ellant in the above-caption case, do certify that on the

4th day of March 2019, I served David M. Kleiman, who is the attorney for

Appellees Greg Fox and aura Fox, the within "Appellant's 3rd Amended Motion


To Extend Time To File ppellant's Amended Brief'', dated March 4, 2019. Said


service was made via ce ified mail service, cc#, 7018 1830 0000 3897 5255

the last known address fo David M. Kleiman at 1601 Elm St. Suite 4100 Dallas,

TX 75201.




                                        72
                               No. 05-18-00868
                         N THE COURT OF APPEALS
                      FOR HE FIFTH DISTRICT OF TEXAS




                                      Brigetta D'Olivio
                                               Defendant-Appellant

                                               V.


                                 Greg Fox and Laura Fox
                                                Plaintiff-Appellee



                        On     peal from the 191 st Judicial District Court

                                      Dallas County, Texas
                                    Tr. Ct. No. DC-16-05606

                         CE TIFICATE OF CONFERENCE
I, Brigetta D'Olivio, Appell tin the above-captioned Appeal, do certify that to the 4th day of
March, 2019, do affirm that a conference and/or attempt(s) of more than once but not less than
three times to conference wit counsel for Appellee's, David M. Kleiman of Vincent Serafino
Geary Waddell Jenevein PC, 601 Elm St Suite 4100, Dallas, TX 75201, in regards to,
Appellant's 3rd Amended Moti n To Extend Time To File Appellant's Amended Briefdated
March 4rd, 2019. The contact umber for attorney, David M. Kleiman is 214. 979.7400.




                                               Brigetta D'Olivio, Appellant, Pro Se
                                               3800 Pebblecreek Ct.
                                               Apt.120
                                               Plano, TX 75023
                                               214.733.7204
                                               bea utifu lhomesbybrigetta@gma iI.com



                                                71